2016 COPS Office Community Policing
Development (CPD) Program
Award Owner’s Manual

U.S. Department of Justice, Office of Community Oriented Policing Services
www.cops.usdoj.gov

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

2016 COPS Office Community Policing Development
(CPD) Program Award Owner’s Manual
This manual was created to assist COPS Office Community Policing Development (CPD) program recipients with
the administrative and financial matters associated with the award.
For more information about your CPD award, please contact your COPS Office Program Manager. If you do not
know the name or telephone number of your COPS Office Program Manager, please contact the COPS Office
Response Center at 800-421-6770.

U.S. Department of Justice
Office of Community Oriented Policing Services
145 N Street NE
Washington, DC 20530
Visit the COPS Office online: www.cops.usdoj.gov
Published September 2016

i

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Contents
Getting Started ........................................................................................................................................................................... 1
I. Award Acceptance, Terms, and Conditions .................................................................................................................. 2
The award document .......................................................................................................................................................... 2
Award terms and conditions ............................................................................................................................................ 3
What are the specific rules regarding termination of award funding? .......................................................... 35
Accepting the award ........................................................................................................................................................ 36
Who should sign the award document for our agency? ..................................................................................... 36
By when must the award document be signed? .................................................................................................... 36
II. The Cooperative Agreement.......................................................................................................................................... 37
III. Procurement Process ....................................................................................................................................................... 48
IV. Accessing Award Funds.................................................................................................................................................. 49
Payment method ............................................................................................................................................................... 49
Setting up your account .................................................................................................................................................. 49
Additional payment questions ..................................................................................................................................... 51
V. Financial Record Maintenance ...................................................................................................................................... 53
Accounting systems and records ................................................................................................................................. 53
VI. Federal Audit Requirements ......................................................................................................................................... 55
Single Audit Act (SAA) requirements.......................................................................................................................... 55
Office of Inspector General (OIG) recipient audits ................................................................................................. 56
Typical audit findings ....................................................................................................................................................... 57
VII. Reports ................................................................................................................................................................................ 58
Federal Financial Reports................................................................................................................................................ 58
Program Progress Reports .............................................................................................................................................. 59
Contact points to obtain technical assistance and report violations.............................................................. 61

ii

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

VIII. When the Award Period Has Ended......................................................................................................................... 62
Final Federal Financial Report (SF-425)...................................................................................................................... 62
Final Program Progress (Closeout) Report................................................................................................................ 62
IX. Conclusion........................................................................................................................................................................... 64
Appendices ............................................................................................................................................................................... 65
Appendix A. List of source documents ...................................................................................................................... 65
Appendix B. Assurances and Certifications .............................................................................................................. 66
Appendix C. Community policing defined ............................................................................................................... 74
Appendix D. Sole source justification facts .............................................................................................................. 81
Appendix E. Conference reporting requirements.................................................................................................. 84
Appendix F. Consultant/contractor rate information sheet............................................................................... 98
Appendix G. Whistleblower protection (41 U.S.C. 4712) ................................................................................... 100
Appendix H. 2 CFR Appendix II to Part 200: Contract provisions for
nonfederal entity contracts under federal awards ................................................................... 104
Appendix I. Remittance of Interest Earned Amounts ......................................................................................... 106
Glossary of Terms.................................................................................................................................................................. 107

iii

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Getting Started
Congratulations on receiving an award from the U.S. Department of Justice (DOJ), Office of Community Oriented
Policing Services (COPS Office). The COPS Office Community Policing Development (CPD) Program awards
provide funding to advance the practice of community policing in law enforcement agencies through
educational resource products and services such as training and technical assistance, the development of
innovative community policing strategies, applied research, guidebooks, and best practice documents.
According to the COPS Office, community policing is a philosophy that promotes organizational strategies that
support the systematic use of partnerships and problem-solving techniques to proactively address the
immediate conditions that give rise to public safety issues such as crime, social disorder, and fear of crime. For a
complete definition, please see appendix C, “Community policing defined,” on page 74.
This CPD Award Owner’s Manual will assist your agency with the administrative and financial matters associated
with your award. It was developed to ensure that all CPD award recipients are able to clearly understand and
meet the requirements of their award. Please review this manual carefully because failure to follow award
requirements can have serious ramifications. Please do not hesitate to call your COPS Office Program Manager as
listed in your agency’s award package or the COPS Office Response Center at 800-421-6770 if you need
assistance with the implementation of your award.
When your agency applied for CPD funding, your agency was required to certify compliance with all applicable
federal laws. In that regard, members of Congress have asked the Department of Justice to examine whether
jurisdictions with “sanctuary policies” (i.e., policies that either prevent law enforcement from releasing persons
without lawful immigration status into federal custody for deportation or policies that prevent state or local law
enforcement from sharing certain information with Department of Homeland Security (DHS) officials), are in
violation of 8 U.S.C. section 1373. For that reason, all recipients for this program should understand that if the
COPS Office receives information which indicates that a recipient may be in violation of 8 U.S.C. section 1373 (or
any other applicable federal law) that recipient may be referred to the DOJ Office of the Inspector General (OIG)
for investigation. If the recipient is found to be in violation of an applicable federal law by the OIG, the recipient
may be subject to criminal and civil penalties, in addition to relevant DOJ programmatic penalties including
suspension or termination of funds, inclusion on the high risk list, repayment of funds, or suspension and
debarment.
Thank you for providing us with the opportunity to work in partnership with you on this important project.

1

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

I. Award Acceptance, Terms, and Conditions
To officially accept and begin your COPS Office CPD Program award, your agency must access
https://portal.cops.usdoj.gov, log in, review, and electronically sign the award document with the award terms
and conditions; the financial clearance memorandum and, if applicable, the cooperative agreement that is
incorporated by reference into the award document; and, if applicable, the special award conditions or high risk
conditions in the award document supplement within 90 days of the date shown on the award congratulatory
letter.
Your agency will not be able to draw down award funds until the COPS Office receives your signed award
document. For more information on drawing down award funds, please see section IV, “Accessing Award Funds,”
on page 49 of this manual.

The award document
The award document is the document indicating your official award funding amount, the award number, the
award terms and conditions, and the award start and end dates. Please note that if your award includes a
cooperative agreement, it is incorporated by reference into the award document and that by signing the award
document, your agency has entered into the cooperative agreement with the COPS Office and agrees to abide
by all the requirements in the cooperative agreement.
The award document is preprinted with your agency’s law enforcement and government executives’ names and
addresses. For non-law enforcement agencies (institutions of higher education, private organizations, etc.), the
authorized officials are the programmatic and financial officials who have the ultimate signatory authority to
sign contracts on behalf of your organization. If this information is incorrect or has changed, please update your
“Agency Contacts” online at https://portal.cops.usdoj.gov through the “Account Access” link. If the law
enforcement or government official has changed since the time of application, please have the current law
enforcement executive or government executive for your agency sign the award document. Be sure to
familiarize yourself with all terms, conditions, and requirements of your award before signing the award
document. To officially accept your award, please electronically sign the award document within 90 days of the
date shown on the award congratulatory letter. Print and retain a copy of all pages of the award document,
award terms and conditions, the Financial Clearance Memorandum (FCM), and, if applicable, the cooperative
agreement and the award document supplement for your records.
The award start date indicated on the award document means that your agency may be reimbursed for any
allowable costs incurred on or after this date. The duration of your CPD award is listed on your award document.
Your award number is in the following format: 2016-XX-XX-XXXX for Fiscal Year (FY) 2016 awards. The COPS
Office tracks award information based upon this number. Therefore, it is important to have your agency’s award
number (or your agency’s ORI number) readily available when corresponding with the COPS Office.
Your originating agency identifier (ORI) number begins with your state abbreviation followed by five numbers or
letters (e.g., VA00000). This number is assigned by the Federal Bureau of Investigation (FBI) for use in tracking
information for the Uniform Crime Report (UCR). The COPS Office tracks programmatic award information based
upon this ORI number. If your agency does not have an ORI number assigned by the FBI, the COPS Office assigns

2

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

a non-official ORI code to use as an agency identifier (in such cases, the last two characters will be “ZZ”). If you
have any questions regarding your award, please refer to your award number or your agency’s ORI number
when corresponding with the COPS Office.
Your OJP vendor number, in most circumstances, is your agency’s nine- or thirteen-digit federal tax identification
number assigned to you by the Internal Revenue Service (IRS). If your OJP vendor number differs from your tax
identification number, the OJP vendor number is only to be used for administrative purposes in connection with
this award program, and should not be used for IRS purposes.

Award terms and conditions
The award terms and conditions are listed on your agency’s award document. By accepting this award, you are
obtaining federal funds from the COPS Office. As part of that agreement, your agency acknowledges that it will
comply with these terms and conditions (and, if applicable, any additional special or high risk conditions specific
to your agency). The section that follows describes, in detail, all of the award conditions, their rationales, and
their implications. It also addresses many frequently asked questions. If you have additional questions
concerning any of these award conditions, please contact your COPS Office Program Manager or call the COPS
Office Response Center at 800-421-6770.
In limited circumstances, your award may be subject to special conditions that prevent your agency from
drawing down or accessing award funds until the special conditions are satisfied as determined by the COPS
Office. Any special or high risk conditions will be included in the award document supplement. However, if you
have questions about the special or high risk conditions, please contact your assigned COPS Office Program
Manager.

Reasons for award terms and conditions
The requirements of your CPD award are established within
•
•

•

the Public Safety Partnership and Community Policing Act of 1994, which established the COPS Office;
the applicable rules, regulations and policies issued by the U.S. Department of Justice, Office of
Management and Budget (OMB), the Government Accountability Office (GAO), and the United States
Treasury;
the specific CPD requirements established by the COPS Office.

A list of source documents for this booklet is provided in appendix A on page 65. You may request copies of any
source reference document from:
Office of Administration, Publication Unit
New Executive Office Building
725 17th Street NW, Room G 236
Washington, DC 20503
COPS Office-specific documents may be requested directly from the COPS Office by calling your COPS Office
Program Manager.

3

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Review of award terms and conditions
By signing the award document to accept this CPD award, your agency agrees to abide by the following award
terms and conditions:

1. Award Owner’s Manual
Condition:
The recipient agrees to comply with the terms and conditions in the 2016 CPD Program Award Owner's Manual; COPS
Office statute (42 U.S.C. §. 3796dd, et seq.); the requirements of 2 C.F.R. Part 200 (Uniform Administrative
Requirements, Cost Principles, and Audit Requirements for Federal Awards) as adopted by the U.S. Department of
Justice in 2 C.F.R. § 2800.101; 48 C.F.R. Part 31 (FAR Part 31) as applicable (Contract Cost Principles and Procedures);
representations made in the CPD award application; and all other applicable program requirements, laws, orders,
regulations, or circulars.
Why this condition:
This manual has been designed to inform you of the requirements, laws, regulations, and policies that apply to
your award. Your agency will be responsible for the information and rules contained in this manual and for
implementing your award in compliance with the applicable terms, conditions, and regulations. Please note that
in accordance with 200 C.F.R. § 200.101(c), the COPS Office applies 2 C.F.R. Subparts A through E to for-profit (or
commercial) entities. More detailed guidance regarding any particular award requirement or your agency’s
specific circumstances can be requested through your COPS Office Program Manager.
What you should do:
Please read the entire CPD Award Owner’s Manual carefully prior to signing the award document. If you have
any questions, please contact your COPS Office Program Manager. When accepting your award, you should
ensure that the proper reporting and financial systems are in place to satisfy the award requirements.

2. Assurances and Certifications
Condition:
The recipient acknowledges its agreement to comply with the Assurances and Certifications forms that were signed as
part of its CPD application.
Why this condition:
Although the COPS Office has made every effort to simplify the process of applying for and receiving awards,
several provisions of federal law require us to obtain the recipient’s Assurances and Certifications regarding
certain matters. Most of the Assurances and Certifications apply to all federal award programs.
What you should do:
Applicants to COPS Office award programs are required to sign the Assurances and Certifications forms at the
time of application. Signing these documents assures the COPS Office that you have read, understood, and
accepted the award terms and conditions outlined in the Assurances and Certifications. Please read these
documents carefully, because signatures on these documents are treated as a material representation of fact

4

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

upon which reliance will be placed when the U.S. Department of Justice determines whether to fund the
covered award. Additional copies of the Assurances and Certifications forms are contained in appendix B on
page 66 of this manual. If you have any questions about them, please contact your assigned COPS Office
Program Manager via the COPS Office Response Center at 800-421-6770.

3. Allowable Costs
Condition:
The funding under this project is for the payment of approved costs for Community Policing Development purposes.
The allowable costs for which your agency’s award has been approved are limited to those listed on the Financial
Clearance Memorandum, which is included in your agency’s award package. The Financial Clearance Memorandum
specifies the costs that your agency is allowed to fund with your Community Policing Development award. It also
describes any costs which have been disallowed after review of your proposed budget. The recipient may not earn or
keep any profit resulting from this award unless expressly authorized in writing by the COPS Office. Your agency may
not use Community Policing Development award funds for any costs that are not identified as allowable in the
Financial Clearance Memorandum.
Why this condition:
CPD funding may only be used to pay for items and services approved by the COPS Office as reflected in the
Financial Clearance Memorandum (FCM). 2016 CPD funds must be used to advance the practice of community
policing in law enforcement agencies through the development of educational resource products and services
such as training and technical assistance, the development of innovative community policing strategies, applied
research, guidebooks, or best practice documents that are national in scope.
Please note that in accordance with 2 C.F.R. § 200.101(c), the COPS Office applies the cost principles set forth in 2
C.F.R. Subpart E to for-profit (or commercial) entities instead of the Federal Acquisition Regulation (FAR) at 48
C.F.R. Subpart 31.2. In addition, in accordance with 2 C.F.R. § 200.400(g), the recipient may not earn or keep profit
as a result of this award unless expressly authorized by the specific terms and conditions of your award.
To be eligible for payment under this award, the purchase of approved items must be made on or after the
award start date and comply with the guidelines described in section IV, “Accessing Award Funds,” on page 49 of
this manual. Section V, “Financial Record Maintenance,” on page 53, outlines the types of records you must keep
to document that you followed this award condition. Purchases must also reflect the costs that were approved in
the FCM.
What you should do:
Refer to your FCM for the list of approved allowable cost categories. Listed below are the budget categories that
may appear on your FCM. If your agency’s operating budget categories differ from those approved in the FCM,
your agency should maintain a cross-reference to clearly identify where the funds were budgeted. As long as
funds are spent during the award period on project costs that were documented in your application’s budget
summary and approved by the COPS Office through the issuance of the FCM, this award condition will be
satisfied. The award number should be indicated on all budgetary documentation including purchase orders,
receipts, and other documentation. All recipients should keep and maintain the most recent, approved version
of their 2016 CPD application for future reference.

5

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Personnel (salaries and benefits)
Personnel expenses may be reimbursed for project activities that take place on or after the award start date. In
addition, a position’s salary must be reasonable for the services rendered and must be paid to a person
appointed under the law or rules governing hiring by your agency. Salary payments must be based on payroll
records. Time and attendance records or the equivalent must support payroll records.
For recipients that are state, local, or tribal government entities, award-funded salary and benefit costs must
supplement, not supplant (replace), locally funded personnel costs that would have been funded even in the
absence of this award. If any civilian personnel are employed on a part-time or temporary basis, your agency
must specify the percentage of time that each person is working solely on the project identified in your agency’s
CPD proposal.
Fringe benefits may be paid if they are part of a reasonable compensation package offered to your employees.
Particular items of fringe benefits must fall within the categories authorized by the COPS Office. Authorized
fringe benefits include FICA, Social Security, health insurance, life insurance, vacation, sick leave, retirement,
worker’s compensation, and unemployment insurance.
Equipment/Technology
To be eligible for payment under this award, the purchase of equipment and technology must occur on or after
the award start date, the items must be those specifically applied for and approved by the COPS Office, and they
must meet the guidelines described in 2 C.F.R. Part 200 (Uniform Administrative Requirements, Cost Principles,
and Audit Requirements for Federal Awards) as adopted by the U.S. Department of Justice in 2 C.F.R. Part
§2800.101. For recipients that are state, local, or tribal government entities, award-funded equipment and
technology must supplement, not supplant (replace), locally funded items that would have been funded even in
the absence of this award. Funds currently budgeted or obligated for the purchase of equipment and
technology may not be reallocated to other purposes or reimbursed upon receiving the CPD award. Agencies
should establish practices to receive, label, inventory and track the location of all purchases made for awardfunded equipment and/or technology.
Supplies
All supplies must be solely used for the project identified in your project proposal. Reimbursements for office
supplies that are consumed by routine administrative purposes instead of project-related activities are
prohibited. Items must meet the guidelines described in 2 C.F.R. Part 200 (Uniform Administrative Requirements,
Cost Principles, and Audit Requirements for Federal Awards) as adopted by the U.S. Department of Justice in 2
C.F.R. Part §2800.101.
Travel/Training
Travel costs for transportation, lodging, subsistence, temporary dependent care, and related items are allowable
under the CPD program with prior approval from the COPS Office. In accordance with 2 C.F.R. § 200.474, travel
costs for official business directly related to the award will be reimbursed based upon the recipient’s written
travel reimbursement policies if the costs are reasonable and allocable under the project. In the absence of an
acceptable written policy regarding travel costs, allowable rates and amounts established by the U.S. General
Services Administration (GSA) for the relevant geographic area will apply. The current GSA travel policy and per
diem rates can be found at www.gsa.gov.

6

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Allowable airfare costs will be reimbursed based upon the least expensive unrestricted accommodations class
offered by commercial airlines—for example, lowest discount commercial airfare, the Federal Government
contract airfare (if authorized and available), or standard coach airfare—unless otherwise authorized in advance
by the COPS Office.
Temporary dependent care costs above and beyond regular dependent care that directly results from
conference travels are allowable as long as the costs incurred (1) are a direct result of the individual’s travel for
the federal award; (2) are consistent with the recipient’s documented travel policy for all entity travel; and (3) are
only temporary during the travel period.
The CPD program will fund award-related travel costs for the recipient agency or other (nonrecipient) individuals
to attend training and technical assistance conferences, seminars, or classes or to visit a site specified in the
application. Allowable award-related travel costs that were included in the application have been approved by
the COPS Office as part of the CPD award and final budget. Your agency should keep timely and accurate records
of all travel expenses. If at any time these costs change, you should immediately contact your COPS Office
Program Manager.
Contracts/Consultants
Compensation for individual consultant services procured under a COPS Office award must be reasonable,
allocable in accordance with 2 C.F.R. Subpart E—Cost Principles, and consistent with rates paid for similar
services in the marketplace. Unless otherwise approved by the COPS Office, consultant rates will be based on the
salary a consultant receives from his or her primary employer, as applicable, up to $650 per day. For consultant
or contractor rates which exceed $650 per day, the COPS Office requires written justification if the consultants or
contractors are hired through a noncompetitive bidding process, and recipients must receive COPS Office
approval of those rates before drawing down award funds. Determinations of approval will be made on a caseby-case basis.
Other costs
Project-related expenditures that do not conform to any of the category descriptions specified above are
included in the “other costs” section of your FCM. In addition, items that have a direct correlation to the overall
success of a recipient’s project objectives and are necessary for the project to reach full implementation will be
considered on a case-by-case basis by the COPS Office.
For recipients that are state, local, or tribal government entities, requests may be made only for items or
positions that are not otherwise budgeted with state, local, or Bureau of Indian Affairs (BIA) funds and would not
be funded in the absence of the CPD award.
If at any time you are unsure if an item is considered allowable or unallowable, please contact your COPS Office
Program Manager for further assistance.
Indirect costs
Indirect (facilities and administrative, or F&A) costs are costs incurred for a common or joint purpose that are not
readily assignable to a particular project but are necessary to the operation of the agency and the performance
of the project. Indirect costs are allowable for this program, but must adhere to the standards set forth in the
applicable Office of Management and Budget (OMB) guidance as stated in 2 C.F.R. Part 200 (Uniform

7

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards) as adopted by the
U.S. Department of Justice in 2 C.F.R. § 2800.101. Examples of indirect costs include those incurred for facility
operation and maintenance, depreciation, and administrative salaries.
Indirect cost rates are federally negotiated and approved rates that are based on audited and documented
expenses approved to be included within an indirect cost rate. It is important that your agency carefully track
and update its indirect cost rate during the COPS Office award period.
The recipient understands that if it submitted an expired indirect cost rate agreement at the time of application,
it will be unable to recover federal funds for indirect costs until the COPS Office receives a current indirect cost
rate agreement covering the award period. A special condition may be added to the award prohibiting the
obligation, expenditure, or drawdown of funds for reimbursement for indirect costs until a current indirect cost
rate has been approved by your cognizant federal agency and submitted to the COPS Office.
If your agency’s approved indirect cost rate expires during the award period, a current approved rate must be
submitted to the COPS Office in order to continue to draw down award funding for indirect costs. Your expired
rate must be renegotiated or extended by your cognizant federal agency. An approved indirect cost rate may be
extended one time for up to four years, and once the cognizant federal agency has approved your extension,
you must abide by that rate for the agreed-upon time period. At the end of the extension period, you must
renegotiate a new indirect cost rate. Your agency must advise the COPS Office in writing of any changes to your
approved indirect cost rate during the award period and must request a budget modification with the COPS
Office to reflect any rate change.
If your agency has never received a negotiated indirect cost rate, then you may request a de minimis indirect
cost rate of 10 percent of modified total direct costs (MTDC). See 2 C.F.R. § 200.414(f).
In addition, if a provisional indirect cost rate is in effect at award closeout, your agency shall proceed with
closeout, but you will need to complete an expenditure analysis upon receipt of the approved final indirect cost
rate to determine if an adjustment is necessary. If your agency drew down excess COPS Office funding for
indirect costs, then your agency must return the overpayment to the COPS Office and submit a revised Federal
Financial Report (SF-425). If your agency incurred additional indirect costs, then your agency may request a
budget modification if the award is still open and award funds are available. If your agency returns or draws
down COPS Office funding, then your agency will need to submit a revised final Federal Financial Report (SF425).
Please be advised that recipients may not use COPS Office funding for the same item or service also funded by another
U.S. Department of Justice award.
See also award condition #13 on page 16, “Duplicative Funding.”

4. Supplementing, Not Supplanting
Condition:
State, local, and tribal government recipients must use Community Policing Development funds to supplement, and
not supplant, state, local, or Bureau of Indian Affairs (BIA) funds that are already committed or otherwise would have
been committed for award purposes (hiring, training, purchases, and/or activities) during the award period. In other

8

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

words, state, local, and tribal government recipients may not use COPS Office funds to supplant (replace) state, local,
or BIA funds that would have been dedicated to the COPS Office-funded item(s) in the absence of the COPS Office
award.
Why this condition:
The COPS Office statutory nonsupplanting requirement mandates that award funds not be used to replace state
or local funds (or, for tribal recipients, BIA funds) that would, in the absence of federal aid, be made available for
the award purposes.
What you should do:
For state, local, and tribal recipients, CPD funds may not be used to pay for any item or cost funded under the
award (equipment, personnel, training, etc.) if that item or cost was otherwise budgeted with state, local, or BIA
funds. In addition, recipients may not reallocate state, local, or BIA funds from one area within the law
enforcement budget to another as a result of receiving CPD award funds. If you have questions concerning this
award term and how it pertains to your project budget, please contact your COPS Office Program Manager.

5. Extensions
Condition:
Your agency may request an extension of the award period to receive additional time to implement your award
program. Such extensions do not provide additional funding. Only those recipients that can provide a reasonable
justification for delays will be granted no-cost extensions. Extension requests must be received prior to the end date of
the award.
Why this condition:
Under federal regulations, requests to extend the award period require prior written approval from the COPS
Office. Without an approved extension, your agency is not permitted to draw down federal funding for costs
incurred beyond the official award end date. When justified, the COPS Office will seek to accommodate
reasonable requests for no-cost time extensions to fully implement the COPS Office award.
What you should do:
The COPS Office will contact your agency during the last quarter of the award period to determine whether a nocost time extension is needed. Requests to extend the award period must be received by the COPS Office before
the official award end date. Failure to submit a request for a no-cost time extension before the award end date
may result in the immediate deobligation of any remaining award funds.
Please note that the project period of performance will be extended, if necessary, until the deliverable is
considered final. If the award is set to expire, prior to the final approval of the deliverable, a no-cost extension
will be executed for a reasonable amount of time for the recipient to complete the final deliverable.

9

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

6. Modifications
Condition:
Award modifications under the Community Policing Development program are evaluated on a case-by-case basis in
accordance with 2 C.F.R. § 200.308. For federal awards in excess of $150,000, any modification request involving the
reallocation of funding between budget categories that exceed or are expected to exceed 10 percent (10%) of the total
approved budget requires prior written approval by the COPS Office. Regardless of the federal award amount or
budget modification percentage, any reallocation of funding is limited to approved budget categories. In addition,
any budget modification that changes the scope of the project requires prior written approval by the COPS Office.
Why this condition:
The COPS Office realizes that agencies may need to reprogram award funds. Acceptable examples of such award
modifications include purchasing additional equipment using cost-savings from approved items or purchasing a
different type of equipment due to changing needs. Under federal regulations, you are required to expend
federal funds only as approved in the FCM. Requests to change or alter an award that meet certain threshold
requirements must be submitted to the COPS Office for written approval, prior to their purchase or
implementation. Without prior written approval, you must continue to implement your award as it was originally
outlined and accepted by your agency. Reprogrammed funds must be allocated for items covered within the
original scope of the award. Please be advised that reprogramming requests for unallowable costs will not be
approved.
Your agency may reprogram its budget up to an aggregate (over the course of your project) of 10 percent of the
total project cost without prior written approval from the COPS Office. However, you should notify your COPS
Office Program Manager of any reprogramming that falls below the 10 percent threshold as well. For awards in
excess of $150,000, any reprogramming of funds that totals an aggregate of 10 percent or more of the approved
budget requires prior written approval from the COPS Office.
What you should do:
You are required to notify your COPS Office Program Manager if you determine that your agency will need to
reprogram award funds. If your modification exceeds an aggregated (over the course of your project) 10 percent
of your overall award, your agency must access https://portal.cops.usdoj.gov and select the “Account Access”
link in the upper right corner to log in and submit your request to the COPS Office, providing the proposed
changes, details of why the change is needed, etc.
Please contact your COPS Office Program Manager for further direction on any additional requirements that may
apply to your modification request. The COPS Office will then evaluate your request and notify your agency of
our decision in writing. Implementation of the modified award budget may begin following written approval
from the COPS Office. Please note that modification approvals for active awards will be accompanied by a
modified FCM reflecting the approved changes.

7. Evaluations
Condition:
The COPS Office may conduct monitoring or sponsor national evaluations of the CPD Program. The recipient agrees to
cooperate with the monitors and evaluators.

10

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Why this condition:
The Public Safety Partnership and Community Policing Act of 1994 states that evaluations of the program may
be carried out or commissioned by the attorney general for the furtherance of the purposes of the act. The COPS
Office conducts evaluations to determine which programs are working, how programs may be improved, and
why certain programs are more successful than others. Specifically, the COPS Office may assess the way in which
your agency implements its CPD award. COPS Office staff or evaluators may study the effectiveness of funded
programs, projects, and activities. Evaluators may collect information about the programs’ effect on crime,
victims of crime, and the quality of life in communities. In addition, they may ask questions about the challenges
encountered during project implementation, how residents feel about community policing, and how police feel
about their work. This information will be useful to other communities and police agencies across the country.
What you should do:
When evaluations are undertaken, you may be contacted in writing with specific requests for information. In
general, evaluators may need to speak with individuals in your agency or department, observe activities, and
obtain written reports about and from your agency or department. You will be asked to facilitate any site visits
and information-gathering activities. In addition, you will be asked to provide accurate and timely information
about your award activities. You should fully comply with any requests made regarding these evaluations.

8. Reports/Performance Goals
Condition:
To assist the COPS Office in monitoring and tracking the performance of your award, your agency will be responsible
for submitting quarterly programmatic progress reports that describe project activities during the reporting period
and quarterly Federal Financial Reports using Standard Form 425 (SF-425). The progress report is used to track your
agency’s progress toward implementing community policing strategies and to collect data to gauge the effectiveness
of increasing your agency’s community policing capacity through COPS Office funding.
Why this condition:
The Public Safety Partnership and Community Policing Act of 1994 and other federal regulations and policies
require that financial assistance provided by the Federal Government be monitored carefully to ensure the
proper use of federal funds. In addition, the COPS Office seeks to document, on a continuing basis, the progress
of our programs and recipients.
What you should do:
This award condition is designed to make your agency aware of reporting requirements associated with CPD
awards. All reports should be submitted to the COPS Office within the deadlines given to avoid suspension or
possible termination of award funds or other remedial actions. Quarterly programmatic progress reports and a
final programmatic closeout report must be submitted directly to the COPS Office through the “Account Access”
link of the COPS Office website at https://portal.cops.usdoj.gov. Your agency is also required to submit
quarterly Federal Financial Reports using Standard Form 425 (SF-425) within 30 days after the end of each
calendar quarter.
For more information, please refer to section VII, “Reports,” on page 58 of this manual.

11

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

9. Award Monitoring Activities
Condition:
Federal law requires that recipients receiving federal funding from the COPS Office must be monitored to ensure
compliance with their award conditions and other applicable statutory regulations. The COPS Office is also interested
in tracking the progress of our programs and the advancement of community policing. Both aspects of award
implementation—compliance and programmatic benefits—are part of the monitoring process coordinated by the
U.S. Department of Justice. Award monitoring activities conducted by the COPS Office include site visits, office-based
grant reviews, alleged noncompliance reviews, financial and programmatic reporting, and audit resolution. As a CPD
recipient, you agree to cooperate with and respond to any requests for information pertaining to your award.
Why this condition:
The Public Safety Partnership and Community Policing Act of 1994 states that each award program must contain
a monitoring component. The COPS Office actively monitors how recipients are complying with COPS Office
award requirements. In addition, the monitoring component provides customer service and technical assistance
to help ensure recipients understand how to remain in compliance while implementing their awards.
What you should do:
Your agency may be required to accommodate routine and non-routine efforts by the COPS Office, or an entity
designated by the COPS Office, to examine your agency’s use of federal funds both programmatically and
financially. The four primary means of ensuring recipients’ compliance with the terms and conditions of their
awards are as follows:
1.

Site visits. The COPS Office strategically selects award recipients based on a variety of risk factors to
conduct site visits to ensure compliance with award terms and conditions. The purpose of site visits is threefold:
i.
ii.
iii.

To review for compliance with the terms and conditions of the award
To review the recipient’s community policing strategies
To provide customer service and technical assistance

If selected, recipients will be notified in writing in advance with detailed instructions on how to prepare for
the review of their COPS Office awards. The site visit is generally performed over a period of one or more
days. Recipients will have an opportunity to resolve any identified noncompliance issues while on-site or if
necessary, following the site visit. In addition, recipients will also have an opportunity to seek customer
service and/or technical assistance on the implementation of their award.
2.

Enhanced Office-Based Grant Reviews (EOBGR). In lieu of a site visit, awards may be selected for an
EOBGR conducted at the COPS Office via teleconference or video conference. EOBGRs serve as an alternative
for conducting site visit reviews in support of the COPS Office’s overall award monitoring strategy. The
purpose of the EOBGR is three-fold:
i.
ii.
iii.

To review for compliance with the terms and conditions of the award
To review the recipient’s community policing strategies
To provide customer service and technical assistance

12

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

If selected, the recipient will be notified in writing in advance of any EOBGR of its COPS Office awards. This
review is generally performed over a one- to two-day period. Compliance reviews will be conducted for
active awards to address any noncompliance and/or administrative issues identified during the review. In
addition, award recipients will receive customer service and/or technical assistance on the implementation
of their award.
3.

4.

Alleged Noncompliance Referral (ANCR). An ANCR is an allegation of suspected noncompliance that
originates from an internal source within the COPS Office or an external referral from one of many sources.
Internal ANCRs generally originate from COPS Office Grants Administration Division, COPS Office Finance
Division, or the COPS Office Legal Division, although any COPS component may refer a noncompliance issue
to the ANCR. External noncompliance referrals may be received from anonymous complainants, media,
citizens, law enforcement agencies, other Federal agencies, or other outside sources. On a case-by-case
basis, COPS ANCR staff members determine the appropriate course of action to take to investigate
complaints of alleged noncompliance. This may include phone or letter contact or a site visit by COPS Office
staff or the OIG. Each ANCR referral is resolved as a violation or non-violation based upon the supporting
documentation and/or other factors used to make a determination for compliance or non-compliance.
Audit Liaison. The OIG may conduct a random audit for any recipient of a COPS Office award. In the event
your agency has undergone an OIG audit and there are audit recommendations (findings) resulting from
noncompliance and/or poor accountability practices, the COPS Office Audit Liaison Section will work with
your agency to resolve and close these recommendations. Remedies to close recommendations may
include repayment of award funds and/or providing adequate documentation to demonstrate compliance
and/or providing proof of policies or procedures that were created or revised to directly address the causes
for the noncompliance as a proactive preventative measure to avoid future noncompliance.

Recipients are responsible for remedying any award noncompliance that is identified during site visits, EOBGRs,
and/or ANCRs. In addition, recipients are responsible for remedying noncompliance stemming from audit
recommendations identified in audits of COPS Office awards conducted by the OIG and the Office of the Chief
Financial Officer (OCFO). Remedies for noncompliance may include but are not limited to repayment of award
funds for unallowable or unsupported costs, providing adequate documentation to demonstrate compliance,
suspending active award funding, voluntary withdrawal from or involuntary termination of remaining award
funds, or a restriction from receiving future COPS Office awards for a period of time. Under certain conditions,
additional actions may include referral and placement on the U.S. Department of Justice’s High Risk List, which
will include mandatory completion of the Office of Justice Programs Financial Management Training and being
subject to increased monitoring of current and future awards while on the list. In the event of criminal misuse of
award funds, recipients may also be subject to fines and imprisonment. To avoid findings of noncompliance,
recipients are strongly encouraged to become familiar with the COPS Office Grant Monitoring Division’s Grant
Monitoring Standards and Guidelines and Award Owner’s Manual for the year in which the award was made.
Recipients should also contact their COPS Office Program Manager at any time during the life of a COPS Office
award with questions concerning award conditions, terms, or requirements to seek guidance to avoid
noncompliance. It is necessary for recipients to maintain all relevant documentation (administrative, financial,
and programmatic) used to develop the application and implement the award that may be necessary or
required to demonstrate award compliance. For more information, please contact the COPS Office Response
Center at 800-421-6770 or at AskCopsRC@usdoj.gov.

13

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

10. Federal Civil Rights Laws
Condition:
As a condition of receipt of federal financial assistance, you acknowledge and agree that you will not (and will require
any subrecipients, contractors, successors, transferees, and assignees not to), on the grounds of race, color, religion,
national origin (which includes providing limited English proficient persons meaningful access to your programs), sex,
disability, or age, unlawfully exclude any person from participation in, deny the benefits of or employment to any
person, or subject any person to discrimination in connection with any programs or activities funded in whole or in
part with federal funds. These civil rights requirements are found in the nondiscrimination provisions of Title VI of the
Civil Rights Act of 1964, as amended (42 U.S.C. § 2000d); the Omnibus Crime Control and Safe Streets Act of 1968, as
amended (42 U.S.C. § 3789d); Section 504 of the Rehabilitation Act of 1973, as amended (29 U.S.C. § 794); the Age
Discrimination Act of 1975 (42 U.S.C. §6101, et seq.); Title IX of the Education Amendments of 1972, as amended (20
U.S.C. § 1681, et seq.); and the corresponding DOJ regulations implementing those statutes at 28 C.F.R. Part 42
(subparts C, D, E, G, and I). You also agree to comply with Executive Order 13279, as amended by Executive Order
13559, and the implementing regulations at 28 C.F.R Part 38 Partnerships With Faith-Based and Other Neighborhood
Organizations, which requires equal treatment of religious organizations in the funding process and
nondiscrimination of beneficiaries by faith-based organizations on the basis of belief or nonbelief.
Why this condition:
In establishing financial assistance programs, Congress linked the receipt of federal funding to compliance with
federal civil rights laws. As a result, recipients are required to comply with the civil rights requirements found in
the nondiscrimination provisions referenced above. A hold may be placed on your award if it is deemed that
your agency is not in compliance with federal civil rights laws or is not cooperating with an ongoing federal civil
rights investigation. If a hold is placed on your award, you will not be able to obligate or draw down federal
funds under your agency’s COPS Office award until you comply with federal civil rights laws or cooperate with
any ongoing federal civil rights investigation.
What you should do:
Included with your award package is a memorandum from the Office for Civil Rights, Office of Justice Programs,
and the U.S. Department of Justice, which addresses the federal civil rights statutes and regulations applicable to
your award. You should review this memorandum to understand your agency’s civil rights responsibilities.
As a recipient of federal financial assistance from the COPS Office, you are required to comply with the
applicable federal civil rights laws and to collect data and information sufficient to permit effective enforcement
of such laws and to cooperate with any federal civil rights investigation, which includes providing access to
records, accounts, documents, information, facilities, and staff.

11. Equal Employment Opportunity Plan (EEOP)
Condition:
All recipients of funding from the COPS Office must comply with the federal regulations pertaining to the development
and implementation of an Equal Employment Opportunity Plan (EEOP) (28 C.F.R. Part 42 subpart E).

14

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Why this condition:
It is the experience of the U.S. Department of Justice in implementing its responsibilities under the Omnibus
Crime Control and Safe Streets Act of 1968 (Safe Streets Act), the statute that funds the COPS Office, that “the full
and equal participation of women and minority individuals in employment opportunities in the criminal justice
system is a necessary component to the Safe Streets Act’s program to reduce crime and delinquency in the
United States” (28 C.F.R. § 42.301). EEOPs do not impose quotas or hiring requirements on recipients.
What you should do:
The obligations to comply with the EEOP requirement differ depending on your organization’s legal status, the
number of its employees, and the amount of the award.
If your organization is a government agency or private business and has received a single award for $500,000 or
more and has fifty or more employees (counting both full- and part-time employees but excluding political
appointees), then it must prepare a Utilization Report and submit it to the OCR for review within 90 days from
the start date of the award. For assistance in developing a Utilization Report, please consult the OCR's website at
www.ojp.usdoj.gov/about/ocr/eeop.htm and click Complying with the EEOP Requirement.
If your organization is a government agency or private business and the largest single award it has received is
$25,000 or more but less than $500,000, and it has fifty or more employees (counting both full- and part-time
employees but excluding political appointees), then it must prepare a Utilization Report, but it need not submit
the report to the OCR for review. Instead, your organization must certify that it is exempt from the submission
requirement, that it maintains the Utilization Report on file, and that it will make the Utilization Report available
for review on request. For assistance in developing a Utilization Report, please consult the OCR's website at
www.ojp.usdoj.gov/about/ocr/eeop.htm and click Complying with the EEOP Requirement.
If your organization has fewer than fifty employees or receives an award of less than $25,000 or is a nonprofit
organization, a medical institution, an educational institution, or an Indian tribe, then it is exempt from the EEOP
requirement. To claim the exemption, however, your organization must certify that it is exempt by logging onto
the OCR website at www.ojp.usdoj.gov/about/ocr/eeop.htm and following the Certification Form instructions.
If you have further questions regarding the EEOP requirements, you may contact an EEOP specialist at the OCR
by telephone at 202-307-0690, by TTY at 202-307-2027, or by e-mail at EEOsubmisson@usdoj.gov.

12. False Statements
Condition:
False statements or claims made in connection with COPS Office awards may result in fines, imprisonment, or
debarment from participating in federal awards or contracts, and/or any other remedy available by law.
Why this condition:
This condition advises recipients of the consequences of submitting false claims or statements on applications,
financial and programmatic reports, or other award documents.

15

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

What you should do:
Ensure that all documentation related to your agency’s receipt and use of award funding (award applications,
progress reports, Federal Financial Reports, etc.) is true and accurate.

13. Duplicative Funding
Condition:
The recipient understands and agrees to notify the COPS Office if it receives, from any other source, funding for the
same item or service also funded under this award.
Why this condition:
This award was made to your agency to address its law enforcement needs that are not funded with other funds,
including federal, state, local, tribal, or BIA funds. Consequently, your agency may not use this funding for items
or services that you already have funding for from other sources.
What you should do:
If your agency receives funding from another source for the same item(s) or services(s) also funded under this
award, please contact your COPS Office Program Manager or call the Response Center at 800-421-6770. If
necessary, the COPS Office will work with your agency to reprogram funding for items or services that are
allowable under this award program.

14. Additional High-Risk Recipient Requirements
Condition:
The recipient agrees to comply with any additional requirements that may be imposed during the award performance
period if the awarding agency determines that the recipient is a high-risk recipient (Uniform Administrative
Requirements, Cost Principles, and Audit Requirements for Federal Awards, 2 C.F.R. § 200.207 as adopted by the U.S.
Department of Justice in 2 C.F.R. § 2800.101).
Why this condition:
In accordance with 2 C.F.R. § 200.207, the DOJ may impose additional requirements specific to your award, as
needed, when it determines that there is unsatisfactory performance, financial or administrative instability,
noncompliance with award terms and conditions, or other lack of responsibility risk factors. In such cases, the
DOJ may impose special conditions or restrictions that may include requiring the production of documentation,
financial award administration training, on-site monitoring, prior approval for expenditure of funds, quarterly
progress reports, separate bank accounts, or other requirements.
What you should do:
In order to obtain a COPS Office award, recipients must agree to comply with any additional requirements that
may be imposed during the award performance period if the awarding agency determines that the recipient is a
high-risk recipient.

16

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

15. System for Award Management (SAM) and Universal Identifier Requirements
Condition:
The Office of Management and Budget requires federal agencies to include the following standard award term in all
awards and cooperative agreements made on or after October 1, 2010:
A. Requirement for System for Award Management (SAM)
Unless you are exempted from this requirement under 2 C.F.R. Part 25.110, you as the recipient must maintain
the currency of your information in the SAM until you submit the final financial report required under this
award or receive the final payment, whichever is later. This requires that you review and update the
information at least annually after the initial registration, and more frequently if required by changes in your
information or another award term.
B. Requirement for Data Universal Numbering System (DUNS) Numbers
If you are authorized to make subawards under this award, you:
1.
2.
C.

Must notify potential subrecipients that no entity (see definition in paragraph C. of this award term) may
receive a subaward from you unless the entity has provided its DUNS number to you.
May not make a subaward to an entity unless the entity has provided its DUNS number to you.

Definitions
For purposes of this award term:
1.

2.

3.

System for Award Management (SAM) means the federal repository into which an entity must provide
information required for the conduct of business as a recipient. Additional information about
registration procedures may be found at the SAM Internet site at www.sam.gov.
Data Universal Numbering System (DUNS) number means the nine- or thirteen-digit number established
and assigned by Dun and Bradstreet, Inc. (D&B) to uniquely identify business entities. A DUNS number
may be obtained from D&B by telephone (currently 866-705-5711) or the Internet at
http://fedgov.dnb.com/webform.
Entity, as it is used in this award term, means all of the following, as defined at 2 C.F.R. Part 25, subpart C:
a.
b.
c.
d.
e.

4.

A governmental organization which is a state, local government, or Indian Tribe;
A foreign public entity;
A domestic or foreign non-profit organization;
A domestic or foreign for-profit organization; and
A federal agency, but only as a subrecipient under an award or subaward to a non-federal entity.

Subaward:
a.

b.

c.

This term means a legal instrument to provide support for the performance of any portion of the
substantive project or program for which you received this award and that you as the recipient
award to an eligible subrecipient.
The term does not include your procurement of property and services needed to carry out the project
or program (for further explanation, see Sec.__.210 of the attachment to OMB Circular A-133,
“Audits of States, Local Governments, and Non-Profit Organizations”).
A subaward may be provided through any legal agreement, including an agreement that you
consider a contract.

17

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

5.

Subrecipient means an entity that:
a.
b.

Receives a subaward from you under this award; and
Is accountable to you for the use of the federal funds provided by the subaward.

Why this condition:
The purpose of this standard award term is to ensure government-wide uniformity in establishing the DUNS
number as the universal identifier for federal financial assistance applicants, as well as recipients and their direct
subrecipients (if applicable), and to establish the SAM as the repository for standard information about
applicants and recipients.
What you should do:
At the time of award application, your agency was required to provide its DUNS number and be registered in the
SAM database.
Your agency should continue to use the same DUNS number provided in your award application and update, as
needed, the information associated with that DUNS number. If your agency is authorized to make subawards
under its award, your agency may make subawards only to entities that have DUNS numbers. For more
information about your DUNS number, please contact D&B using the toll-free number 866-705-5711 or visit
fedgov.dnb.com/webform.
Your agency must maintain active registration and current information in the SAM until you submit the final
financial report or receive the final payment under your award, whichever is later. Your agency must review
and update its SAM information at least once per year to maintain an active registration status. For more
information about SAM registration, please visit www.sam.gov.

16. Reporting Subawards and Executive Compensation
Condition:
The Office of Management and Budget requires federal agencies to include the following standard award term in all
awards and cooperative agreements made on or after October 1, 2010:
A. Reporting of first-tier subawards.
1.

2.

Applicability. Unless you are exempt as provided in paragraph D. of this award term, you must report
each action that obligates $25,000 or more in federal funds that does not include Recovery funds (as
defined in section 1512(a)(2) of the American Recovery and Reinvestment Act of 2009, Pub. L. 111–5) for
a subaward to an entity (see definitions in paragraph E. of this award term).
Where and when to report.
a.
b.

You must report each obligating action described in paragraph A.1. of this award term to
www.fsrs.gov.
For subaward information, report no later than the end of the month following the month in which
the obligation was made. (For example, if the obligation was made on November 7, 2010, the
obligation must be reported by no later than December 31, 2010.)

18

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

3.

B.

What to report. You must report the information about each obligating action that the submission
instructions posted at www.fsrs.gov specify.

Reporting Total Compensation of Recipient Executives.
1.

Applicability and what to report. You must report total compensation for each of your five most highly
compensated executives for the preceding completed fiscal year, if—
the total federal funding authorized to date under this award is $25,000 or more;
in the preceding fiscal year, you received—

a.
b.

I. 80 percent or more of your annual gross revenues from federal procurement contracts (and
subcontracts) and federal financial assistance subject to the Transparency Act, as defined at 2
C.F.R. Part 170.320 (and subawards); and
II. $25,000,000 or more in annual gross revenues from federal procurement contracts (and
subcontracts) and federal financial assistance subject to the Transparency Act, as defined at 2
C.F.R. Part 170.320 (and subawards); and
The public does not have access to information about the compensation of the executives through
periodic reports filed under section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C.
78m(a), 78o(d)) or section 6104 of the Internal Revenue Code of 1986. To determine if the public has
access to the compensation information, see the U.S. Security and Exchange Commission total
compensation filings at www.sec.gov/answers/execomp.htm.

c.

2.

Where and when to report. You must report executive total compensation described in paragraph B.1. of
this award term:
As part of your registration profile at www.sam.gov.
By the end of the month following the month in which this award is made, and annually thereafter.

a.
b.
C.

Reporting of Total Compensation of Subrecipient Executives.
1.

Applicability and what to report. Unless you are exempt as provided in paragraph D. of this award term,
for each first-tier subrecipient under this award, you shall report the names and total compensation of
each of the subrecipient’s five most highly compensated executives for the subrecipient’s preceding
completed fiscal year, if—
in the subrecipient’s preceding fiscal year, the subrecipient received—

a.
i.

ii.

b.

80 percent or more of its annual gross revenues from federal procurement contracts (and
subcontracts) and federal financial assistance subject to the Transparency Act, as defined at 2
C.F.R. 170.320 (and subawards); and
$25,000,000 or more in annual gross revenues from federal procurement contracts (and
subcontracts), and federal financial assistance subject to the Transparency Act (and
subawards); and
The public does not have access to information about the compensation of the executives through
periodic reports filed under section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C.
78m(a), 78o(d)) or section 6104 of the Internal Revenue Code of 1986. To determine if the public has

19

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

access to the compensation information, see the U.S. Security and Exchange Commission total
compensation filings at www.sec.gov/answers/execomp.htm.
2.

Where and when to report. You must report subrecipient executive total compensation described in
paragraph C.1. of this award term:
a.
b.

To the recipient.
By the end of the month following the month during which you make the subaward.
For example, if a subaward is obligated on any date during the month of October of a given year
(i.e., between October 1 and 31), you must report any required compensation information of the
subrecipient by November 30 of that year.

D. Exemptions
1.

If, in the previous tax year, you had gross income, from all sources, under $300,000, you are exempt
from the requirements to report:
a.
b.

E.

Subawards, and
The total compensation of the five most highly compensated executives of any subrecipient.

Definitions. For purposes of this award term:
1.

Entity means all of the following, as defined in 2 C.F.R. Part 25:
a.
b.
c.
d.
e.

2.
3.

Executive means officers, managing partners, or any other employees in management positions.
Subaward:
a.

b.

c.

4.

A governmental organization, which is a state, local government, or Indian Tribe;
A foreign public entity;
A domestic or foreign non-profit organization;
A domestic or foreign for-profit organization;
A federal agency, but only as a subrecipient under an award or subaward to a non-federal entity.

This term means a legal instrument to provide support for the performance of any portion of the
substantive project or program for which you received this award and that you as the recipient
award to an eligible subrecipient.
The term does not include your procurement of property and services needed to carry out the project
or program (for further explanation, see Sec. ___.210 of the attachment to OMB Circular A–133,
“Audits of States, Local Governments, and Non-Profit Organizations”).
A subaward may be provided through any legal agreement, including an agreement that you or a
subrecipient considers a contract.

Subrecipient means an entity that:
a.
b.

Receives a subaward from you (the recipient) under this award; and
Is accountable to you for the use of the federal funds provided by the subaward.

20

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

5.

Total compensation means the cash and noncash dollar value earned by the executive during the
recipient’s or subrecipient’s preceding fiscal year and includes the following (for more information see 17
C.F.R. 229.402(c)(2)):
a.
b.

c.

d.
e.
f.

Salary and bonus.
Awards of stock, stock options, and stock appreciation rights. Use the dollar amount recognized for
financial statement reporting purposes with respect to the fiscal year in accordance with the
Statement of Financial Accounting Standards No. 123 (Revised 2004) (FAS 123R), Shared Based
Payments.
Earnings for services under non-equity incentive plans. This does not include group life, health,
hospitalization, or medical reimbursement plans that do not discriminate in favor of executives, and
are available generally to all salaried employees.
Change in pension value. This is the change in present value of defined benefit and actuarial
pension plans.
Above-market earnings on deferred compensation which is not tax-qualified.
Other compensation, if the aggregate value of all such other compensation (e.g., severance,
termination payments, value of life insurance paid on behalf of the employee, perquisites or
property) for the executive exceeds $10,000.

Why this condition:
To further federal spending transparency, the Federal Funding Accountability and Transparency Act of 2006
(FFATA) requires, among other things, that information on federal awards (federal financial assistance and
expenditures) be made available to the public via a single, searchable website, which is
www.USASpending.gov. Recipients are responsible for reporting their applicable executive compensation and
subaward information and the award term provides guidance to report the related information, as required by
FFATA.
What you should do:
At the time of award application, your agency was asked to ensure that it has the necessary processes and
systems in place to comply with the applicable subaward and executive compensation reporting requirements
should it receive funding. If your agency received awards of $25,000 or more, you are required to report award
information on any first-tier subawards totaling $25,000 or more and, in certain cases, to report information on
the names and total compensation of the five most highly compensated executives of the recipient and first-tier
subrecipients. The FFATA Subaward Reporting System (FSRS), accessible via the Internet at www.fsrs.gov, is the
reporting tool that your agency will use to capture and report subaward information and any executive
compensation data required by FFATA. The subaward information entered in FSRS will then be displayed on
www.USASpending.gov associated with your agency’s award to further federal spending transparency.
For additional information regarding the executive compensation and subaward reporting requirements, please
see Vol. 75, No. 177 (September 14, 2010) of the Federal Register, www.gpo.gov/fdsys/pkg/FR-2010-0914/pdf/2010-22705.pdf.

21

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

17. Debarment and Suspension
Condition:
The recipient agrees not to award federal funds under this program to any party which is debarred or suspended from
participation in Federal assistance programs.
Why this condition:
Under federal regulations, recipients are required to ensure that federal funds are not given to parties that are
debarred or suspended from participation in federal assistance programs. This is to protect the public interest
and to ensure proper management and integrity in federal activities by conducting business only with
responsible parties. For details regarding the debarment and suspension requirements, please see 2 CFR Part
180 (Government-wide Debarment and Suspension), and 2 CFR Part 2867 (DOJ-specific requirements.)
What you should do:
If, under a COPS Office award, you enter into a contract for goods or services for $25,000 or more or any
subaward, you must verify that the vendor or subrecipient and their respective principals (e.g., owners, top
managers) with whom you intend to do business are not excluded or disqualified from participation in federal
assistance programs. In addition, you must include a term or condition in the contract or subaward requiring the
vendor or subrecipient to comply with subpart C of the OMB guidance in 2 CFR Part 180 (Government-wide
Debarment and Suspension) and subpart C of 2 CFR Part 2867 (DOJ-specific requirements).

18. Employment Eligibility
Condition:
The recipient agrees to complete and keep on file, as appropriate, a Bureau of Citizenship and Immigration Services
Employment Eligibility Verification Form (I-9). This form is to be used by recipients of federal funds to verify that
persons are eligible to work in the United States.
Why this condition:
Under federal immigration law, all employers are required to take certain steps to ensure that persons that are
hired are legally permitted to work in the United States. The Bureau of Citizenship and Immigration Services
Employment Eligibility Verification Form (I-9) outlines the types of documents that an employer should review to
confirm that a new hire is eligible for employment.
What you should do:
You do not need to submit any documentation to the COPS Office to satisfy this condition. Rather, you should
complete and maintain the I-9 forms for all new employees under the guidelines set forth by the Bureau of
Citizenship and Immigration Services. For further information about this requirement, you may contact the
Bureau’s Office of Business Liaison at 800-357-2099 or the National Customer Service Center at 800-375-5283.

22

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

19. Whistleblower Protection
Condition:
The recipient agrees not to discharge, demote, or otherwise discriminate against an employee as reprisal for the
employee disclosing information that he or she reasonably believes is evidence of gross mismanagement of a federal
contract or award, a gross waste of federal funds, an abuse of authority relating to a federal contract or award, a
substantial and specific danger to public health or safety, or a violation of law, rule, or regulation related to a Federal
contract (including the competition for or negotiation of a contract) or award. The recipient also agrees to provide to
their employees in writing (in the predominant native language of the workforce) of the rights and remedies provided
in 41 U.S.C. § 4712. Please see appendix G in the Award Owner’s Manual for a full text of the statute.
Why this condition:
Under the “Pilot program for enhancement of contractor protection from reprisal for disclosure of certain
information” (41 U.S.C. § 4712), which is in effect through January 1, 2017, recipients are prohibited from taking
reprisal actions against employees for certain whistleblowing activities in connection with federal awards and
contracts. The pilot program protects the public interest and ensures the proper management and use of federal
funds.
What you should do:
The recipient must not take reprisal actions against an employee for disclosing misconduct under federal
contracts and awards to certain persons and entities.
The recipient is prohibited from discharging, demoting, or otherwise discriminating against an employee as
reprisal for disclosing information that he or she reasonably believes is evidence of
•
•
•
•
•

gross mismanagement of a federal contract or award;
a gross waste of federal funds;
an abuse of authority relating to a federal contract or award;
a substantial and specific danger to public health or safety; or
a violation of law, rule, or regulation related to a federal contract (including the competition for or
negotiation of a contract) or award.

In addition, the disclosure must also have been made to
•
•
•
•
•
•
•

a member of Congress or a representative of a committee of Congress;
an inspector general;
the Government Accountability Office;
a federal employee responsible for contract or award oversight or management at the relevant agency;
an authorized official of the U.S. Department of Justice or other law enforcement agency;
a court or grand jury; or
a management official or other employee of the contractor, subcontractor, or recipient who has the
responsibility to investigate, discover, or address misconduct.

An employee is deemed to have made a protected disclosure if he or she initiates or provides evidence of
misconduct in any judicial or administrative proceeding relating to waste, fraud, or abuse on a federal contract
or award.

23

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

The recipient must inform its employees in writing, in the predominant language of the workforce, of employee
whistleblower rights, protections, and remedies under 41 U.S.C. § 4712.
Please see appendix G on page 100 of this manual for a full text of the pilot program for enhancement of
contractor protection from reprisal for disclosure of certain information (41 U.S.C. § 4712).

20. Mandatory Disclosure
Condition:
Recipients and subrecipients must timely disclose in writing to the COPS Office or pass-through entity, as applicable,
all federal criminal law violations involving fraud, bribery, or gratuity that may potentially affect the awarded federal
funding. Failure to make required disclosures can result in any of the remedies, including suspension and debarment,
described in the Uniform Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards, 2
C.F.R. § 200.338 as adopted by the U.S. Department of Justice in 2 C.F.R. § 2800.101.
Why this condition:
Federal regulations require recipients and subrecipients report all federal violations involving fraud, bribery, or
gratuity that may affect the awarded federal funds. This condition advises your agency of the requirement and
the consequences of failing to report such violations to the COPS Office or pass-through entity.
What you should do:
Ensure that you timely report in writing to the COPS Office or pass-through entity all federal violations involving
fraud, bribery, or gratuity that may affect your federal award.

21. Conflict of Interest
Condition:
Recipients and subrecipients must disclose in writing to the COPS Office or pass-through entity, as applicable, any
potential conflict of interest affecting the awarded federal funding in accordance with the Uniform Administrative
Requirements, Cost Principles, and Audit Requirements for Federal Awards, 2 C.F.R. § 200.112 as adopted by the U.S.
Department of Justice in 2 C.F.R. § 2800.101.
Why this condition?
Recipients and subrecipients are required to use federal funding in the best interest of their award program. Any
decisions related to these funds must be free of hidden personal or organizational conflicts of interest, both in
fact and in appearance.

24

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

This means that recipients and subrecipients should not participate in any award-related decisions or
recommendations that involve any of the following people or groups:
•
•
•
•

an immediate family member
a partner
an organization in which they are serving as an officer, director, partner, or employee
any person or organization with whom they are negotiating or who has an arrangement concerning
prospective employment, has a financial interest, or for other reasons can have less than an unbiased
transaction with the recipient or subrecipient

This also means that recipients and subrecipients should avoid any action which might result in, or create the
appearance of
•
•
•
•
•

using your official position for private gain;
giving special treatment to any person;
losing complete independence or objectivity;
making an official decision outside official channels; or
affecting negatively the confidence of the public in the integrity of the Federal Government or the program.

What you should do:
Ensure that you report in writing to the COPS Office or pass-through entity, as applicable, any potential conflict
of interest that may affect your federal award.

22. Contract Provision
Condition:
All contracts made by the award recipients under the federal award must contain the provisions required under 2
C.F.R. Part 200, (Appendix II to Part 200—Contract Provisions for Non-Federal Entity Contracts Under Federal Awards),
as adopted by the U.S. Department of Justice in 2 C.F.R. § 2800.101. Please see appendix H in the Award Owner’s
Manual for a full text of the contract provisions.
Why this condition:
Federal regulations require recipients and subrecipients to comply with the necessary contract provisions in
order to standardize and strengthen oversight of all contracts made under federal awards. This provision
protects the public interest and ensures the proper management and use of federal funds as it relates to
contracts entered into by the recipient.
What you should do:
The recipient should review all contracts made under the federal award to ensure that they contain the
provisions required in appendix H of the Award Owner’s Manual.

25

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

23. Restrictions on Internal Confidentiality Agreements
Condition:
No recipient or subrecipient under this award, or entity that receives a contract or subcontract with any funds under
this award, may require any employee or contractor to sign an internal confidentiality agreement or statement that
prohibits or otherwise restricts the lawful reporting of waste, fraud, or abuse to an investigative or law enforcement
representative of a federal department or agency authorized to receive such information.
Why this condition:
Under section 743 of Division E, Title VIII, of the Consolidated and Further Continuing Appropriations Act, 2016
(Pub. L. 114-113), neither the recipient, subrecipient, nor any entity that receives a contract or subcontract with
any funds under this or any other Act may require its employees or contractors to sign an internal confidentiality
agreement or statement prohibiting or otherwise restricting their lawful reporting of waste, fraud, or abuse to an
investigative or law enforcement representative of a federal department or agency. This provision protects the
public interest and ensures the proper management and use of federal funds. This limitation is not intended,
and shall not be understood by the agency making this award, to contravene requirements applicable to
Standard Form 312 (which relates to classified information), Form 4414 (which relates to sensitive
compartmented information), or any other form issued by a federal department or agency governing the
nondisclosure of classified information.
What you should do:
In accepting this award, the recipient
•

•

represents that it neither requires nor has required internal confidentiality agreements or statements
from employees or contractors that currently prohibit or otherwise restrict (or purport to prohibit or
restrict) employees or contractors from reporting waste, fraud, or abuse as described above;
represents that, if it learns or is notified that it is or has been requiring its employees or contractors to
execute agreements or statements that prohibit or otherwise restrict (or purport to prohibit or restrict)
reporting of waste, fraud, or abuse as described above, it will immediately stop any further obligations
of award funds, will provide prompt written notification to the agency making this award, and will
resume such obligations only if expressly authorized to do so by that agency.

If the recipient does or is authorized to make subawards or contracts under this award, in accepting, the
recipient
•

•
•

represents that it has or will determine that no other entity that the recipient proposes may or will
receive award funds (whether through a subaward, contract, or subcontract) either requires or has
required internal confidentiality agreements or statements from employees or contractors that
currently prohibit or otherwise restrict (or purport to prohibit or restrict) employees or contractors from
reporting waste, fraud, or abuse as described above;
represents that it has or will make appropriate inquiry, or otherwise has an adequate factual basis, to
support this representation;
represents that, if it learns or is notified that any subrecipient, contractor, or subcontractor entity that
receives funds under this award is or has been requiring its employees or contractors to execute
agreements or statements that prohibit or otherwise restrict (or purport to prohibit or restrict) reporting
of waste, fraud, or abuse as described above, it will immediately stop any further obligations of award

26

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

funds to or by that entity, will provide prompt written notification to the agency making this award, and
will resume (or permit resumption of) such obligations only if expressly authorized to do so by that
agency.

24. Recipient Integrity and Performance Matters
Condition:
The Office of Management and Budget requires federal awarding agencies to include the following standard award
term in all awards over $500,000 made on or after January 1, 2016:
A. Reporting of Matters Related to Recipient Integrity and Performance
1.

2.

General Reporting Requirement
If the total value of your currently active awards, cooperative agreements, and procurement contracts
from all Federal awarding agencies exceeds $10,000,000 for any period of time during the period of
performance of this Federal award, then you as the recipient during that period of time must maintain
the currency of information reported to the System for Award Management (SAM) that is made available
in the designated integrity and performance system (currently the Federal Awardee Performance and
Integrity Information System (FAPIIS)) about civil, criminal, or administrative proceedings described in
paragraph 2 of this award term and condition. This is a statutory requirement under section 872 of
Public Law 110-417, as amended (41 U.S.C. 2313). As required by section 3010 of Public Law 111-212, all
information posted in the designated integrity and performance system on or after April 15, 2011, except
past performance reviews required for Federal procurement contracts, will be publicly available.
Proceedings About Which You Must Report
Submit the information required about each proceeding that:
a.
b.
c.

Is in connection with the award or performance of an award, cooperative agreement, or
procurement contract from the Federal Government;
Reached its final disposition during the most recent five year period; and
Is one of the following:
(1) A criminal proceeding that resulted in a conviction, as defined in paragraph 5 of this award
term and condition;
(2) A civil proceeding that resulted in a finding of fault and liability and payment of a monetary
fine, penalty, reimbursement, restitution, or damages of $5,000 or more;
(3) An administrative proceeding, as defined in paragraph 5. Of this award term and condition,
that resulted in a finding of fault and liability and your payment of either a monetary fine or
penalty of $5,000 or more or reimbursement, restitution, or damages in excess of $100,000; or
(4) Any other criminal, civil, or administrative proceeding if:
i.
ii.
iii.

It could have led to an outcome described in paragraph 2.c.(1), (2), or (3) of this
award term and condition;
It had a different disposition arrived at by consent or compromise with an
acknowledgment of fault on your part; and
The requirement in this award term and condition to disclose information about
the proceeding does not conflict with applicable laws and regulations.

27

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

3.

4.

5.

Reporting Procedures
Enter in the SAM Entity Management area the information that SAM requires about each proceeding
described in paragraph 2. of this award term and condition. You do not need to submit the information
a second time under assistance awards that you received if you already provided the information
through SAM because you were required to do so under Federal procurement contracts that you were
awarded.
Reporting Frequency
During any period of time when you are subject to the requirement in paragraph 1. of this award term
and condition, you must report proceedings information through SAM for the most recent five year
period, either to report new information about any proceeding(s) that you have not reported previously
or affirm that there is no new information to report. Recipients that have Federal contract, award, and
cooperative agreement awards with a cumulative total value greater than $10,000,000 must disclose
semiannually any information about the criminal, civil, and administrative proceedings.
Definitions
For purposes of this award term and condition:
a.

b.

c.

Administrative proceeding means a non-judicial process that is adjudicatory in nature in order to
make a determination of fault or liability (e.g., Securities and Exchange Commission Administrative
proceedings, Civilian Board of Contract Appeals proceedings, and Armed Services Board of Contract
Appeals proceedings). This includes proceedings at the Federal and State level but only in
connection with performance of a Federal contract or award. It does not include audits, site visits,
corrective plans, or inspection of deliverables.
Conviction, for purposes of this award term and condition, means a judgment or conviction of a
criminal offense by any court of competent jurisdiction, whether entered upon a verdict or a plea,
and includes a conviction entered upon a plea of nolo contendere.
Total value of currently active awards, cooperative agreements, and procurement contracts
includes—
(1) Only the Federal share of the funding under any Federal award with a recipient cost
share or match; and
(2) The value of all expected funding increments under a Federal award and options, even
if not yet exercised.

Why this condition:
Under 2 CFR § 200.210 (b) (1) (iii), recipients of awards in excess of $500,000 are required to report certain civil,
criminal, and administrative proceedings if they have active federal awards, cooperative agreements, or
contracts (or any combination of these) that total more than $10,000,000 during the COPS Office award period.
The purpose is to protect the public interest and to ensure proper management in federal activities by
conducting business with responsible parties.
What you should do:
If the total value of your active awards, cooperative agreements, and contracts from all federal awarding
agencies exceeds $10,000,000 during the COPS Office award period, then you must ensure that the proceedings
described in paragraph 2 of this award term that are reported in the System for Award Management (SAM) are
current. The information about the reported proceedings is made available in SAM via the designated integrity
and performance system (currently the Federal Awardee Performance and Integrity Information System

28

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

(FAPIIS)). During the award period, you must either report for the most recent five-year period new information
about any proceeding(s) that you have not reported previously or affirm that there is no new information to
report. You must also disclose semiannually any information about criminal, civil, and administrative
proceedings.

25. Computer Network Requirement
Condition:
The recipient understands and agrees that no award funds may be used to maintain or establish a computer network
unless such network blocks the viewing, downloading, and exchanging of pornography. Nothing in this requirement
limits the use of funds necessary for any federal, state, tribal, or local law enforcement agency or any other entity
carrying out criminal investigations, prosecution, or adjudication activities.
Why this condition:
Section 533 of Division B, Title V, of the Consolidated and Further Continuing Appropriations Act, 2016 (Pub. L.
114-113) prohibits the use of federal funds to maintain or establish a computer network that does not block the
viewing, downloading, and exchanging of pornography. This provision protects the public interest in the proper
management and use of federal funds.
What you should do:
The recipient must not use award funds to maintain or establish a computer network unless the network blocks
pornography. This does not limit the use of funds for criminal investigations, prosecution, or adjudication
activities.

26. Travel Costs
Condition:
Travel costs for transportation, lodging and subsistence, and related items are allowable under the CPD Program with
prior approval from the COPS Office. Payment for allowable travel costs will be in accordance with 2 C.F.R. § 200.474
(Uniform Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards) as adopted by the
U.S. Department of Justice in 2 C.F.R. § 2800.101.
Why this condition:
CPD funding will cover award-related travel costs for the recipient agency or other (non-recipient) individuals to
attend training and technical assistance conferences, seminars, or classes or to visit a site specified in the original
application. Allowable expenses for award-related lodging, meals, and incidental expenses that were included in
the application were approved by the COPS Office as part of your agency’s CPD award and final budget. For
more information, please refer to award condition #3 on page 5, “Allowable Costs.”
What you should do:
Your agency should refer to your FCM for a list of approved travel costs and use CPD funds only for approved
travel costs incurred during the award period. In addition, your agency should keep timely and accurate records
of all travel expenses. If at any time these costs change, you should immediately contact your COPS Office
Program Manager.

29

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

27. Sole Source Justification
Condition:
CPD recipients who have been awarded funding for the procurement of an item (or group of items) or service in excess
of $150,000 and who plan to seek approval for use of a noncompetitive procurement process must provide a written
sole source justification to the COPS Office for approval prior to obligating, expending, or drawing down award funds
for that item or service.
Why this condition:
In general, recipients are required to procure funded items through open and free competition. However, in
some instances, recipients may have already determined that competition is not feasible.
What you should do:
If you have received an award for an item, group of items, or service in excess of $150,000 and have already
determined that the award of a contract through a competitive process is infeasible, you must provide a written
justification that explains why it is necessary to contract noncompetitively.
The initial determination that competition is not feasible can be made if one of the following circumstances
exists:
•
•
•
•

The item/service is available only from one source.
The public exigency or emergency for the requirement will not permit a delay resulting from competitive
solicitation.
The COPS Office authorizes noncompetitive proposals in response to a written request from the recipient.
Competition is determined inadequate after solicitation of a number of sources.

The COPS Office will review your request and the supporting information that you provide and will make a
determination as to whether or not an exception can be made to the general rule regarding competition. If
submitting a sole source justification request to the COPS Office, please use the format described in appendix D,
“Sole source justification facts,” on page 81 of this manual.

28. Public Release Information
Condition:
The recipient agrees to submit one copy of all reports and proposed publications resulting from this award ninety (90)
days prior to public release. Any publications (written, curricula, visual, sound, or websites) or computer programs,
whether or not published at government expense, shall contain the following statement:
“This project was supported by Cooperative Agreement Number 2016-XX-XX-XXXX
awarded by the Office of Community Oriented Policing Services, U.S. Department of
Justice. The opinions contained herein are those of the author(s) and do not necessarily
represent the official position or policies of the U.S. Department of Justice. References to

30

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

specific agencies, companies, products, or services should not be considered an
endorsement by the author(s) or the U.S. Department of Justice. Rather, the references
are illustrations to supplement discussion of the issues.
The Internet references cited in this publication were valid as of the date of this
publication. Given that URLs and websites are in constant flux, neither the author(s) nor
the COPS Office can vouch for their current validity.”
Why this condition:
The COPS Office wants to ensure the quality, objectivity, utility, and integrity of information in funded projects
that are disseminated to the public. However, award-funded reports and publications are not works of
authorship by the Federal Government and should not be construed to reflect the official policy or position of
the U.S. Department of Justice.
What you should do:
Ensure that all publications relating to your COPS Office CPD award contain the required statement listed above.

29. Criminal Intelligence Systems
Condition:
Recipients using CPD funds to operate an interjurisdictional criminal intelligence system must comply with operating
principles of 28 C.F.R. Part 23. The recipient acknowledges that it has completed, signed, and submitted the Reviews
and Certifications form with its award application certifying compliance with 28 C.F.R. Part 23.
Why this condition:
If your agency receives funding for equipment or technology that will be used to operate an interjurisdictional
criminal intelligence system, you must comply with the operating principles found in 28 CFR Part 23. An
“interjurisdictional criminal intelligence system” is generally defined as a system that receives, stores, analyzes,
exchanges, or disseminates data regarding ongoing pre-arrest criminal activities (examples of such activities
include, but are not limited to, loan sharking, drug or stolen property trafficking, gambling, extortion, smuggling,
bribery, and public corruption) and shares this data with other law enforcement jurisdictions. 28 CFR Part 23
contains operating principles for these interjurisdictional criminal information systems that protect individual
privacy and constitutional rights.
If your agency will use CPD award funds to operate a single agency database (or other unrelated forms of
technology) and will not share criminal intelligence data with other jurisdictions, 28 CFR Part 23 does not apply
to your award.
What you should do:
All CPD recipients were required to agree to the Certification of Review of Criminal Intelligence Systems/28 CFR
Part 23 as part of their application proposal so the COPS Office can track which agencies intend to use their
award funds to operate interjurisdictional criminal intelligence systems. If your agency intends to use award
funds to operate an interjurisdictional criminal intelligence system, you should have indicated this in your

31

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

application and certified your agency’s agreement to comply with the operating principles found at 28 CFR Part
23. Your agency now must comply with 28 CFR Part 23 in operating the interjurisdictional criminal intelligence
system funded through your CPD award.

30. State Information Technology Point of Contact
The recipient agrees to ensure that the appropriate State Information Technology Point of Contact receives written
notification regarding any technology or information sharing project funded by this Community Policing
Development award during the obligation and expenditure period. This is to facilitate communication among local
and state governmental entities regarding various information technology projects being conducted with these
award funds. In addition, the recipient agrees to maintain an administrative file documenting the meeting of this
requirement. For a list of State Information Technology Points of Contact, go to
http://it.ojp.gov/default.aspx?area=policyAndPractice&page=1046.
Why this condition:
The COPS Office is committed to promoting communication between state and local law enforcement.
What you should do:
If applicable, upon receiving the award, your agency should contact your state information technology point of
contact for further guidance.
The COPS Office is committed to avoiding duplication of existing law enforcement information-sharing networks
or IT systems that involve interagency connectivity between jurisdictions. Therefore, such COPS Office–funded
systems should employ, to the extent possible, existing systems such as Law Enforcement Online (LEO), Regional
Information Sharing Systems (RISS), Joint Regional Information Exchange System (JRIES), etc., to achieve
interstate connectivity.

31. News Media
Condition:
The recipient agrees to comply with the COPS Office policy on contact with the news media. The policy establishes the
COPS Office Communications Division as the principal point of contact for the news media for issues relevant to the
COPS Office or parameters of this award. The recipient agrees to refer all media inquiries on these topics directly to the
COPS Office Communications Division at 202-514-9079.
Why this condition:
The COPS Office Communications Division will coordinate contacts with the news media, provide supplemental
information that may be helpful to you and the media outlet, and make the appropriate U.S. Department of
Justice offices and personnel aware of pending articles and interviews.
What you should do:
If you are contacted by a media outlet seeking information, an interview, or other support related to your COPS
Office project, please refer the requesting outlet to the COPS Office Communications Division at 202-514-9079.

32

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

32. Paperwork Reduction Act (PWRA)
Condition:
The recipient agrees, if required, to submit all surveys, interview protocols, and other information collections funded by
this award to the COPS Office for submission to the Office of Management and Budget (OMB) for clearance under the
Paperwork Reduction Act (PWRA) of 1995.
Why this condition:
The purpose of the Paperwork Reduction Act is to reduce, minimize, and control paperwork burdens on the
public while maximizing the practical utility and public benefit of information created, collected, disclosed,
maintained, used, shared, and disseminated by or for the Federal Government. See 5 CFR § 1320.1.
A collection of information undertaken by a recipient is considered to be conducted or sponsored by a federal
agency only if (1) the recipient is conducting the collection of information at the specific request of the agency,
or (2) the terms and conditions of the award require specific approval by the agency of the collection of
information or the collection procedures. See 5 CFR § 1320.3(d).
What you should do:
When you undertake surveys, interviews, and other methods of information collection in furtherance of the
objectives of the award, you should contact your COPS Office Program Manager. The COPS Office Program
Manager will inform you whether Office of Management and Budget (OMB) approval of the information
collection method is required and of the procedures necessary to obtain this approval. OMB approval may take
several months to receive, so recipients are advised to allow ample time for the processing of this request.

33. Human Subjects Research
Condition:
The recipient agrees to comply with the provisions of the U.S. Department of Justice’s common rule regarding
Protection of Human Subjects, 28 C.F.R. Part 46, prior to the expenditure of Federal funds to perform such activities, if
applicable. The recipient also agrees to comply with 28 C.F.R. Part 22 regarding the safeguarding of individually
identifiable information collected from research participants.
Why this condition:
Protections for human subjects of research are required under U.S. Department of Justice regulations at 28 CFR
Part 46. This regulation constitutes the Federal Policy (Common Rule) for the Protection of Human Subjects. Each
institution engaged in (nonexempt) COPS Office–supported human subjects research must provide a written
assurance of compliance, satisfactory to the COPS Office, that it will comply with the U.S. Department of Justice
human subjects regulations.
What you should do:
If any part of your CPD project contains research or statistical activities which involve human subjects that are
not covered by an exemption set forth in 28 CFR Part 46.101(b), you should ensure that you meet the provisions
of the U.S. Department of Justice’s common rule regarding human subjects research risk protections, 28 CFR Part

33

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

46, prior to the expenditure of federal funds to perform such activities. By signing the award document, you also
agree to comply with 28 CFR Part 22 regarding the safeguarding of individually identifiable information
collected from research participants.

34. Copyright
Condition:
If applicable, the recipient may copyright any work that is subject to copyright and was developed, or for which
ownership was acquired, under this award in accordance with 2 C.F.R. § 200.315(b). The COPS Office reserves a
royalty-free, nonexclusive and irrevocable license to reproduce, publish, or otherwise use the work, in whole or in part
(including create derivative works), for Federal Government purposes, and to authorize others to do so. The COPS
Office also reserves the right, at its discretion, to not publish deliverables and other materials developed under this
award as a U.S. Department of Justice resource.
When appropriate, U.S. Department of Justice publications and other deliverables developed under the Community
Policing Development award should contain the following copyright notice:
“Copyright © [year work was published] [name of copyright owner]. The U.S. Department
of Justice reserves a royalty-free, nonexclusive, and irrevocable license to reproduce,
publish, or otherwise use, and authorize others to use, this resource for Federal
Government purposes. This resource may be freely distributed and used for
noncommercial and educational purposes only.”
Why this condition:
U.S. Department of Justice regulations allow the recipient of a CPD award to copyright any work that is subject
to copyright and was developed, or for which ownership was purchased, under an award.
As a Federal Government agency whose activities include producing and disseminating law enforcement
materials to advance public safety through community policing across the nation, the COPS Office has an
interest in making your deliverables and products widely available and accessible to the public. The COPS Office
may make any work that was developed or purchased under this award publically available by any means
without restriction, including a U.S. Department of Justice website, social media account, and hard or electronic
copy. The COPS Office also reserves the right, at its discretion, to not publish deliverables and other materials
(e.g., reports, publications, manuals, and training curricula) developed under this award as a U.S. Department of
Justice resource.
What you should do:
The recipient is responsible for acquiring the rights, and ensuring that its subrecipients/contractors/authors
acquire the rights, including the payment of required fees, to use copyrighted material for inclusion in
deliverables that are developed under this award. All licensing, publishing, or similar agreements with a
copyright holder, publisher, or other relevant party must include provisions giving the COPS Office a royalty-free,
nonexclusive, and irrevocable license to reproduce, publish, or otherwise use the work in whole or in part
(including create derivative works) for Federal Government purposes and to authorize others to do so. If the
recipient retains a contractor or consultant to author or coauthor a work under this award, the recipient must
ensure that there is a written agreement with the contractor or consultant that explicitly either (1) assigns and

34

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

transfers all rights to the copyright in the work to the recipient for the full term of copyright or (2) awards the
COPS Office a royalty-free, nonexclusive, and irrevocable license to use, and authorize others to use, the work for
Federal Government purposes.
The U.S. Department of Justice is a nonexclusive licensee to copyrighted work that was developed, or for which
ownership was purchased, under this award. Only the legal or beneficial owner of an exclusive right under a
copyright is entitled to institute an infringement action. The recipient should therefore consult its own legal
counsel with any copyright infringement questions. For more information about registering a copyright, please
visit the U.S. Copyright Office at www.copyright.gov.
To help protect against unauthorized use, COPS Office–funded publications and other deliverables should
contain the above-referenced copyright notice when appropriate.

What are the specific rules regarding termination of award funding?
The COPS Office has the right to sanction or terminate your agency’s project when there is reason to believe that
your agency is
•
•
•
•
•
•
•

not substantially complying with the award requirements or other applicable provisions of federal law;
failing to make satisfactory progress toward the goals or strategies outlined in its application;
not adhering to award requirements or conditions;
proposing substantial plan changes to the extent that, if originally submitted, would have resulted in the
application being denied funding;
not submitting financial or programmatic reports in a timely manner;
filing false statements or certifications in connection with an application, periodic report, or other awardrelated documents;
providing other good cause for sanctions or termination as determined by the COPS Office.

In these instances, the COPS Office may
•
•
•
•
•
•
•
•

temporarily withhold payments pending correction of the situation by your agency;
disallow all or part of the cost of the activity or action not in compliance;
wholly or partly suspend or terminate your award;
require that some or all of the award funds be remitted to the U.S. Department of Justice;
condition a future award or elect not to provide future award funds to your agency until appropriate actions
are taken to ensure compliance;
withhold or restrict your agency from obtaining future awards;
recommend civil or criminal enforcement by other agencies;
take other remedies that may be legally available.

In the event that sanctions are imposed or your award is terminated, your agency will be notified in writing of
our decision and the reason(s) for that decision.
Awards terminated due to non-compliance with the federal statutes, regulations, or award terms and conditions
will be reported to the integrity and performance system accessible through SAM (currently FAPIIS).

35

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Accepting the award
After you have reviewed the conditions of your COPS Office CPD Program award and your agency agrees with
these conditions, you are ready to accept the award. The Director (or Acting Director) of the COPS Office has
signed the award document indicating approval of your award, an obligation of federal funds to your
organization, and our commitment to the award. As stated at the beginning of this section, to officially begin
your award and draw down your funds, the authorized officials (see the Glossary of Terms on page 107 of this
manual) must access https://portal.cops.usdoj.gov and select the “Account Access” link in the upper-right
corner to log in, review, and electronically sign the award document with the award terms and conditions; the
Financial Clearance Memorandum and, if applicable, the cooperative agreement that is incorporated by
reference into the award document; and, if applicable, the special award conditions and high risk conditions in
the award document supplement within 90 days of the date shown on the award congratulatory letter.

Who should sign the award document for our agency?
The authorized officials are the law enforcement and government executives who have ultimate and final
responsibility for all programmatic and financial decisions regarding this award as representatives of the legal
recipient. COPS Office awards require that both the top law enforcement executive (e.g., chief of police, sheriff,
or equivalent) and the top government executive (e.g., mayor, board chairman, or equivalent) sign the award
document. For non–law enforcement agencies (universities, private organizations, etc.), the authorized officials
are the programmatic and financial officials who have the ultimate signatory authority to sign contracts on
behalf of your organization. Typically, these are the same executives who signed the forms in your CPD
application package. If one or both of these individuals have changed, please complete a Change of Information
(COI) form online at https://portal.cops.usdoj.gov through the “Account Access” option. If you have any
questions as to who should sign the award, please contact your organization’s legal counsel.

By when must the award document be signed?
Please electronically sign the award document and all award condition pages within 90 days of the date on the
award congratulatory letter. Award funds will not be released until we have received your agency’s signed award
document, your budget has received final clearance, and any other relevant award conditions particular to your
agency have been satisfied. Failure to electronically sign your original award document within the 90-day award
acceptance period may result in your CPD award being withdrawn and the funds deobligated without additional
notification. If your agency requires an extension for accepting the award beyond the 90-day acceptance
timeframe, you will be able to request an extension through the online system. Be sure to explain the
circumstances that prevent your agency from electronically signing the award document within the 90-day
period, and identify the date by which the award document will be signed. The COPS Office will review such
requests on a case-by-case basis. The COPS Office reserves the right to deny requests to extend the 90-day
award acceptance period. If you have any questions, please contact your COPS Office Grant Program Specialist at
800-421-6770.

36

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

II. The Cooperative Agreement
If your project requires substantial involvement on the part of the COPS Office, a multi-page cooperative
agreement document will accompany your award document. Under the Federal Grant and Cooperative
Agreement Act of 1977, a cooperative agreement is the legal instrument used by a federal agency to enter into a
relationship with a state, local government, or other recipient when the principal purpose of assistance is to
carry out a public purpose of support or stimulation authorized by federal law and substantial involvement is
expected between the federal agency and the recipient. See 31 U.S.C. § 6305.
To officially accept and begin your CPD award, your agency must review the cooperative agreement document
along with your award document and electronically sign for all documents within 90 days of the date shown on
the award congratulatory letter. Please note that, if applicable to your award, the cooperative agreement is
incorporated by reference into the award document and by signing the award document, your agency has
entered into the cooperative agreement with the COPS Office and agrees to abide by all the requirements in the
cooperative agreement.
Your agency will not be able to draw down funds until the COPS Office receives your electronically signed award
document.
Below is a sample 2016 cooperative agreement template that will be customized for your specific COPS Officefunded project. If you have any additional questions concerning your cooperative agreement, please contact
your designated COPS Office Program Manager.
I.

Statement of authority
This cooperative agreement between the [Insert Agency Name] (“recipient”) and the U.S. Department of
Justice, Office of Community Oriented Policing Services (“COPS Office”) is hereby entered into under the
authority of 42 U.S.C. 3796dd et seq. The purposes of this cooperative agreement are described below.

II.

Statement of background and purpose
A. Background:
[Insert background – should set the stage for the CA including why this effort is needed, history of effort to
date and reasons why the effort is required now]
[Insert project purpose – should clearly state rationale for the work]
B. Primary objective:
[Insert project objective – should include what we hope to accomplish – could be a number of small
objectives]

III.

Scope of Work
For a period hereinafter set forth, the COPS Office and the recipient will cooperatively furnish the necessary
personnel, travel, supplies, and otherwise perform all things necessary for, or incident to, the performance of
work (the accomplishment of functional objectives) as set forth below:

37

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

A. Specifically, the COPS Office will do the following:
1.
2.
3.

4.
5.

6.
7.
8.

Designate a program manager to participate in the planning and management of this cooperative
agreement and to coordinate project activities.
Provide information and technical assistance from government sources within available resources
and as determined appropriate by the program manager.
Provide guidance to the recipient in the planning and development of strategies used in the
project and in the coordination of the project with law enforcement agencies and organizations
interested in contributing their support.
Work with the recipient to meet the designated project tasks and timelines.
Review and approve required reports specific to each cooperative agreement, which will include
periodic progress and financial reports, deliverables, evaluations, and other documentation
requiring COPS Office approval.
Review and approve all proposed changes in key staff assignments to the project and any
significant changes in the partner’s role or responsibilities.
Review and approve all proposed writers of any project deliverables.
Permit the recipient to copyright any work that is subject to copyright and was developed, or for
which ownership was acquired, under this cooperative agreement in accordance with 2 C.F.R. §
200.315(b). The COPS Office reserves a royalty-free, nonexclusive and irrevocable license to
reproduce, publish, or otherwise use the work, in whole or in part (including create derivative
works), for Federal Government purposes, and to authorize others to do so. The COPS Office license
applies to (1) the copyright in any work developed under this cooperative agreement including any
related subaward or contract and (2) any rights of copyright to which the recipient, including its
subrecipient or contractor, purchases ownership with support from this cooperative agreement. In
addition, the COPS Office may make any work that was developed or purchased under this
cooperative agreement publically available by any means without restriction, including a U.S.
Department of Justice website or social media account, a hard copy, or in electronic form. The COPS
Office also reserves the right, at its discretion, to not publish deliverables and other materials (e.g.,
reports, publications, manuals, and training curricula) developed under this cooperative agreement
as a U.S. Department of Justice resource.

B. Specifically, the recipient will do the following:
1.

2.

Designate a project officer to work closely with the COPS Office and its designated program
manager to achieve the tasks specified in this cooperative agreement. The project officer must be
an employee (not a contractor or consultant) of the recipient organization and have the authority
to propose and approve modifications pursuant to Section VIII. of this cooperative agreement.
Be responsible for acquiring the rights, and ensuring that its subrecipients/contractors/authors
acquire the rights, including the payment of required fees, to use copyrighted material for inclusion
in deliverables that are developed under this cooperative agreement. All licensing, publishing or
similar agreements with a copyright holder, publisher or other relevant party must include
provisions giving the COPS Office a royalty-free, non-exclusive, and irrevocable license to
reproduce, publish, or otherwise use the work, in whole or in part (including create derivative
works), for Federal Government purposes, and to authorize others to do so. If recipient retains a
contractor or consultant to author or co-author a work under this cooperative agreement, the
recipient must ensure that there is a written agreement with the contractor or consultant that
either explicitly: (1) assigns and transfers all rights to the copyright in the work to the recipient for

38

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

the full term of copyright or (2) awards the COPS Office the same royalty-free, non-exclusive and
irrevocable license to use, and authorize others to use, the work for Federal Government purposes
as outlined in this cooperative agreement.
3. Represent and warrant that all deliverables under this cooperative agreement were produced in a
manner that does not infringe or misappropriate the intellectual property rights, or violate the right
to privacy, of any third party. The recipient will be responsible for defending or settling at its own
expense any and all third party claims and liabilities arising out of or in connection with any
infringement action related to work that was developed, or for which ownership was acquired,
under this cooperative agreement.
4. Provide further detail on project plans as requested by the program manager.
5. Adhere to the requirements or tasks specified in this cooperative agreement and not deviate from
them unless requested adjustments are first presented to and approved by the program manager.
6. Submit for prior approval or disapproval to the program manager any proposed changes in key
staff assignments to this project and any significant changes in any partner’s role or responsibilities.
7. Submit for prior approval to the program manager proposed writers of any project deliverables.
The program manager will need to review each writer’s resume and writing sample before
approving the writer.
8. Obtain written approval from the COPS Office prior to obligating, expending, or drawing down
cooperative agreement funds for the award of non-competitive contracts for goods or services
(including equipment purchases) in excess of $150,000. See 2 C.F.R. § 200.324(b)(2).
9. Ensure that all proposed deliverables and publications follow and are in accordance with the COPS
Office Editorial and Graphics Style Manual.
10. Submit one copy of all reports and proposed products and deliverables (written, visual, or sound;
curricula, reports, or websites) or computer programs resulting from this cooperative agreement to
the program manager 90 days prior to public release.
11. All products and deliverables (written, visual, or sound; curricula, reports, or websites) or computer
programs developed under this cooperative agreement must contain the following statement:
This project was supported by cooperative agreement number 2016-XX-XX-XXXX awarded by the
Office of Community Oriented Policing Services, U.S. Department of Justice. The opinions contained
herein are those of the author(s) and do not necessarily represent the official position or policies of
the U.S. Department of Justice. References to specific agencies, companies, products, or services
should not be considered an endorsement by the author(s) or the U.S. Department of Justice. Rather,
the references are illustrations to supplement discussion of the issues. The Internet references cited
in this publication were valid as of the date of this publication. Given that URLs and websites are in
constant flux, neither the author(s) nor the COPS Office can vouch for their current validity.
When appropriate, U.S. Department of Justice publications and other products and deliverables
developed under this cooperative agreement should contain the following copyright notice:
Copyright © [year work was published] [name of copyright owner]. The U.S. Department of Justice
reserves a royalty-free, nonexclusive, and irrevocable license to reproduce, publish, or otherwise use,
and authorize others to use, this resource for Federal Government purposes. This resource may be
freely distributed and used for noncommercial and educational purposes only.

39

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

12. Contact the program manager to determine if revenue generated from your award constitutes
program income. Program income must be used to defray program costs and reduce the federal
share of the project. See 2 C.F.R. § 200.307. In some cases, the recipient can work with the program
manager to identify additional project-related allowable costs that could be supported by program
income.
13. Not earn or keep any profit resulting from this award unless expressly authorized, in writing, by the
COPS Office. See 2 C.F.R. § 200.400(g).
14. Ensure that all electronic and information technology deliverables (websites and web-based
information, video and multimedia products, compact disks, software applications and operating
systems, and telecommunication products) are developed and produced in a format that is
accessible according to Section 508 accessibility requirements. Specifically, video should contain
closed-captioning and audio description options. Electronic publications should be created in
HTML, fully tagged PDFs, or accessible text file format and all web sites must be fully compliant with
508 accessibility standards. For more information on Section 508 accessibility requirements, consult
the Section 508 website at www.section508.gov/.
15. Ensure that web-based courses developed through this cooperative agreement are compatible
with the current framework used in the Community Policing Learning Portal. Prior to the
development of the web-based course, the recipient must contact the COPS Office to receive
guidance to ensure this compatibility. At the request of the COPS Office, recipients must submit
web-based courses that are developed through this cooperative agreement to the COPS Office.
16. At the request of the COPS Office, submit all website(s) and web-based information that are
developed through this cooperative agreement to the COPS Office. The information must be
submitted in a format that will enable the COPS Office to reproduce the website(s) and web-based
information on alternative web-based platforms.
17. If required, submit all surveys, interview protocols, and other information collections to the COPS
Office for submission to the Office of Management and Budget (OMB) for clearance under the
Paperwork Reduction Act (PWRA) of 1995.
18. Agree to cooperate with the monitor or evaluator if monitoring or an evaluation of this project is to
be undertaken by the COPS Office or a third party and, in consultation with the COPS Office, agree
to make reasonable adjustments to programs and activities in recognition of significant points of
evaluation or feedback and to remedy any violations of the terms and conditions of this award.
19. Be responsible for the development, approval, and oversight of any subawards. See 2 C.F.R. §§
200.330 - 200.332. The recipient will ensure that the award terms and conditions flow down to its
subrecipients including all applicable uniform administrative requirements, costs principles, and
audit requirements set forth in 2 C.F.R. Part 200. See 2 C.F.R. § 200.101(b)(1). The recipient will also
ensure that subrecipients maintain effective control and accountability over all funds, property and
other assets covered by subawards and that each subrecipient establishes and uses internal fiscal
and program management procedures sufficient to prevent fraud, waste, or abuse.
20. At the request of the COPS Office, work to develop a marketing plan to increase the visibility of the
project and any accompanying outcomes/deliverables. The recipient will coordinate any marketing
activities with the COPS Office.
21. Coordinate all public communication activities (in any format including website and social media
content) related to this project or the COPS Office with the program manager prior to release.
22. Work closely with the COPS Office and program manager to respond to peer reviewer, program
manager, vetting, and other COPS Office staff comments prior to the cooperative agreement
expiration date.

40

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

23. Obtain written approval from the COPS Office prior to entering into any contract, agreement, or
other obligation for costs related to any conference, meeting, retreat, seminar, symposium, training
activity, or similar event funded that requires conference cost approval per DOJ conference cost
policy under this award. For more information on allowable costs for conferences and training,
please see the 2016 DOJ Financial Guide available at
www.ojp.gov/financialguide/DOJ/index.htm.
24. Ensure that all conference or similar event costs comply with current and future guidelines and
policies that you receive from the COPS Office on conference planning, food and beverages,
minimizing costs, and conference cost reporting.
25. Within 45 days after the end of any conference, meeting, retreat, seminar, symposium, training
activity, or similar event funded under this award, and the total cost of which exceeds $20,000 in
award funds, the recipient must provide the program manager with the following information and
itemized costs:
•
•
•
•
•
•
•
•
•
•
•
•
•
•

Name of the event
Event dates
Location of event
Number of federal attendees
Number of nonfederal attendees
Costs of event space, including rooms for break-out sessions
Costs for audio visual services
Other equipment costs (e.g., computer fees, telephone fees)
Costs of printing and distribution
Costs of meals provided during the event
Costs of refreshments provided during the event
Costs of event planner
Costs of event facilitators
Any other direct costs associated with the event

The recipient must also itemize and report any of the following attendee (including participants,
presenters, speakers) costs that are paid or reimbursed with cooperative agreement funds:
•
•
•
•
•

Meals and incidental expenses (M&IE portion of per diem)
Lodging
Transportation to/from event location (e.g., common carrier, privately owned vehicle (POV))
Local transportation (e.g., rental car, POV) at event location
Note that if any item is paid for with registration fees, or any other non-award funding, then
that portion of the expense does not need to be reported.

26. If applicable, submit by the 5th day of each month, information on all training and technical
assistance events funded under this award to the COPS Office. Reporting instructions are outlined
in the COPS Office Training and Technical Assistance Reporting Guide.

41

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

27. If applicable, submit all approved indirect cost rates covering the award period to the COPS Office
within 30 days of approval from the cognizant federal agency.
If a provisional indirect cost rate is in effect at award closeout, the recipient will proceed with
closeout and complete an expenditure analysis upon receipt of the approved final indirect cost rate
to determine if an adjustment is necessary. If the recipient drew down excess COPS Office funding
for indirect costs, the recipient must return the overpayment to the COPS Office. If the recipient
incurred additional indirect costs, the recipient may request a budget modification if the award is
still open and there are remaining award funds available for drawdown. If the recipient returns or
draws down COPS Office funding, the recipient will promptly submit a revised final Federal
Financial Report (SF-425).
The recipient should pay particular attention to the two areas listed below to ensure that their
application of indirect cost rate is in compliance with the existing requirements of the governmentwide award rules set out by the Office of Management and Budget (OMB):
a.

$25,000 Subcontract/Subaward Limitation: Indirect cost rates negotiated on the basis of
modified total direct costs may only be applied against the first $25,000 of any subcontract or
subaward under the agreement. This limitation must be applied to all conference related
subcontracts and subawards, including those with hotels and travel agents. See 2 C.F.R. § 200,
Appendix III.C.2 (Indirect costs—Institutions of Higher Education); 2 C.F.R. § 200, Appendix
IV.B.2c (Indirect costs—Nonprofit Organizations); or 2 C.F.R. § 200, Appendix VII.C.2c (Indirect
costs—States, Local Governments, and Indian Tribes).

b.

Participant Support Costs: Participant support costs are generally excluded from the
distribution base. Therefore, indirect costs may not be applied against participant support
costs. Participant support costs are direct costs for items such as stipends or subsistence
allowances, travel allowances, and registration fees paid to or on behalf of participants or
trainees (but not employees) in connection with meetings, conferences, symposia, or training
projects. See 2 C.F.R. § 200.75. This exclusion applies to the entirety of any subcontracts for the
lodging and travel of conference participants or trainees (but not employees). Costs related to
contractors of the recipient who are acting in the capacity of a “Conference Trainer/Instructor/
Presenter/Facilitator” are considered participant support costs.
For more information on allowable costs for conferences and training, please see the 2016 DOJ
Financial Guide available at www.ojp.gov/financialguide/DOJ/index.htm.

Indirect costs were removed from the budget if the recipient did not provide, at the time of
application, either a current approved federal indirect cost rate or documentation showing a
pending request for approval by the cognizant federal agency. If the recipient has never received a
federally approved indirect cost rate, it may elect to charge a de minimis rate of 10% of modified
total direct costs (MTDC) in lieu of negotiating a rate with the cognizant federal agency. See 2 CFR §
200.414(f).
28. Follow the COPS Office Curriculum Standards, Review and Approval Guide and COPS Office
Instructor Quality Assurance Guide, if developing training curriculum or delivering training under
this cooperative agreement. A copy of these guides will be supplied to you by the program
manager.

42

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

29. Notify and consult with the COPS Office prior to establishing a formal partnership with any nonfederal entity, including soliciting and accepting free goods or services, on activities under this
cooperative agreement.
C. The recipient acknowledges the following:
1.

2.

3.

4.

If any part of the funded project contains research or statistical activities which involve human
subjects that are not covered by an exemption set forth in 28 C.F.R. § 46.101(b), the recipient must
meet the provisions of the U.S. Department of Justice’s common rule regarding the Protection of
Human Subjects, 28 C.F.R. Part 46, prior to the expenditure of federal funds to perform such
activities. The recipient also agrees to comply with 28 C.F.R. Part 22 regarding the safeguarding of
individually identifiable information collected from research participants.
Implementation of this award will be subject to federal monitoring, auditing, or evaluation, and/or
a single audit in accordance with 2 C.F.R. § 200.501. The recipient agrees to cooperate with such
activities by providing access to and copies of, as appropriate, all project-related records,
documents and personnel. A recipient that expends $750,000 or more in federal funds (from all
sources) during the recipient’s fiscal year must have a single audit conducted in accordance with 2
C.F.R. § 200.514, except when it elects to have a program-specific audit conducted in accordance
with 2 C.F.R. § 200.501(c). For-profit (commercial) entities should follow the dollar threshold in 2
C.F.R. § 200.501 in determining whether to conduct an audit in accordance with the Government
Auditing Standards.
Failure to comply with the terms and conditions of this award may result in legal sanctions
including, but not limited to, suspension and termination of funds, repayment of expended funds,
and ineligibility to receive additional COPS Office funding.
False statements or claims made in connection with COPS Office awards may result in fines,
imprisonment, debarment from participating in federal awards or contracts, or any other remedy
available by law to the Federal Government.

D. Specific requirements
At a minimum, the following specific requirements will be fulfilled by the recipient during the specified
timeframe.
[Tasks should include performance indicators. How will the performance be measured? What tasks must
be accomplished to get the desired results/outcomes?]
Task 1.
Task 2.
Task 3. The recipient will produce a standalone executive summary document(s) for [specify
document/deliverables]. This document(s) is intended for use by law enforcement executives and
others interested in an abridged version of the resource(s) developed under this award, and it will
summarize the recipients’ work and highlight the major findings and recommendations. This
document(s) will be subject to COPS Office review and approval. [This task should be included in all CAs
when it is applicable. For example, it may not be applicable to training awards or when the documents
produced are already abridged/summarized].
Task 4. Work with the COPS Office and the program manager to address peer review, program manager,
vetting, and other COPS Office staff comments regarding [specify products and deliverables].

43

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

E.

Performance timeline and deliverables
The following is a performance timeline for all deliverables and their due dates (based upon an award
date of XX/XX/XXXX) which are considered to be significant in the performance of this cooperative
agreement. One electronic copy of deliverable items will be delivered and in accordance with the
following schedule:
Deliverables Date
[List Project Deliverables]
All deliverable items will be furnished to the following:
[Insert Program Manager]
U.S. Department of Justice
COPS Office
[Division]
145 N Street NE, 11th Floor
Washington, DC 20530
[insert contact information]

F.

Financial status reports
The recipient will provide quarterly reports of project activity and expenditures. Specifically, the
recipient is required to submit quarterly Federal Financial Reports on the Standard Form 425 (SF-425)
within 30 days after the end of each quarter (January 1–March 31 / April 1–June 30 / July 1–September
30 / October 1–December 31). A final SF-425 is due within 90 days after the end of the award period.
Recipients must submit the quarterly SF-425 online. Visit the COPS Office website at
https://portal.cops.usdoj.gov and select the “Account Access” link in the upper right corner to log in,
complete, and submit reports online.

G. Programmatic progress reports
The recipient will provide periodic progress reports detailing project activity. Specifically, the recipient
will submit progress reports through the COPS Office online progress reporting system in the frequency
requested. These progress reports should be received by the COPS Office within 30 days of the end of
the reporting period. The recipient will also submit a final progress report to the COPS Office within 90
days of the end of the award period.
IV.

Period of performance
The period of performance of this cooperative agreement is XXX months from the cooperative agreement
award start date (award period XX/XX/20XX to XX/XX/20XX).

V.

Financial administration
A. Funding
The total amount of federal funding to be provided under this cooperative agreement is stated on the
award document, award congratulatory letter, and official Financial Clearance Memorandum (FCM).

44

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

B. Travel
All travel plans related to the cooperative agreement and to the development of the deliverables will be
submitted to the program manager for review by the COPS Office.
Travel costs for transportation, lodging and subsistence, and related items are allowable under the CPD with
prior approval from the COPS Office. Payment for allowable travel costs will be in accordance with 2 C.F.R. §
200.474.
C. Consultant rates
Unless otherwise approved by the COPS Office, approved consultant rates will be based on the salary a
consultant receives from his or her primary employer, as applicable, up to $650 per day. For consultant or
contractor rates which exceed $650 per day, the COPS Office requires written justification if the consultants
or contractors are hired through a noncompetitive bidding process. Authorization requires submitting a
detailed written justification of the consultant rate to the program manager. Specific and detailed written
justification for each additional consultant must be submitted to and approved by the COPS Office prior to
obligation or expenditure of such funds.
D. Project budget
The approved project budget is incorporated herein and made a part of this cooperative agreement. For
federal awards in excess of $150,000, any modification request involving the reallocation of funding
between budget categories that exceed or are expected to exceed 10 percent (10%) of the total approved
budget requires prior written approval by the COPS Office. See 2 C.F.R. § 200.308(e). Regardless of the
federal award amount or budget modification percentage, any reallocation of funding is limited to
approved budget categories. In addition, any budget modification that changes the scope of the project
requires prior written approval by the COPS Office. See 2 C.F.R. § 200.308(c).
In requesting a modification, the recipient will set forth the reasons and the basis for the proposed change
and any other information deemed helpful for review by the COPS Office. Modifications are evaluated on a
case-by-case basis. The COPS Office will not approve any modification request that results in an increase of
federal funds.
E.

Payment

All costs claimed for reimbursement and payment, including the final payment, must be submitted via the
Grant Payment Request System (GPRS).
F.

No-cost extensions of time

The recipient must provide a reasonable justification for delays in implementing this cooperative agreement
to be granted a no-cost extension. A request for an extension of the award period to receive additional time
to implement the funded program is at the discretion of the COPS Office. Such extensions do not provide
additional funding.
G. Employment
The recipient acknowledges that nothing in this cooperative agreement creates an employment
relationship with the COPS Office or with the Federal Government or to require provision of any benefits
incident to employment.

45

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

VI.

Points of contact
A. COPS Office program manager
[Insert Program Manager]
U.S. Department of Justice
COPS Office
[Division]
145 N Street, NE, 11th Floor
Washington, DC 20530
[insert contact information]
B. Recipient project officer
[Insert contact information, including phone number]

VII.

General provisions
The recipient of record must follow all requirements imposed by the U.S. Department of Justice as an award
term, condition or administrative requirement of the award, including but not limited to: the COPS Office
Community Policing Development Program Award Owner’s Manual; the COPS Office Assurances and
Certifications; the COPS Office statute (42 U.S.C. 3796dd et seq.); 2 C.F.R. Part 200 (Uniform Administrative
Requirements, Cost Principles, and Audit Requirements for Federal Awards); the current edition of the COPS
Office Grant Monitoring Standards and Guidelines; the COPS Office Editorial and Graphics Style Manual; and
all other applicable program requirements, laws, orders, regulations, or circulars.
Pursuant to Executive Order 13513, “Federal Leadership on Reducing Text Messaging While Driving,” the
COPS Office encourages recipients of U.S. Department of Justice funds to adopt and enforce policies that
ban text messaging while driving and to establish workplace safety policies to decrease crashed caused by
distracted drivers.

VIII.

Modifications
The designated COPS Office program manager and recipient project officer (under section VI (A) and VI (B))
for their respective organizations have the authority to propose and approve any modifications to this
cooperative agreement. Modifications to this cooperative agreement may be proposed at any time during
the period of performance by either party, and will become effective upon written approval by both parties.

46

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

IX.

Incorporation by reference; effective date
By signing the award document, the responsible parties designated below have entered into this
cooperative agreement, which is incorporated by reference into the award document. This cooperative
agreement is effective as of the date that the last responsible party signs the award document.
Ronald L. Davis, Director
Office of Community Oriented Policing Services
[Insert Law Enforcement Executive/Program Official Name]
[Insert Agency Name]
[Insert Government Executive/Financial Official Name]
[Insert Agency Name]

Updated September 2016

47

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

III. Procurement Process
In general, recipients are required to procure funded items through open and free competition when feasible.
For the purchase of equipment, technology, or services under a COPS Office award, recipients must follow their
own policies and procedures on procurement as long as those requirements conform to the federal
procurement requirements set forth in 2 CFR §§ 200.317 – 200.326.
As described in award condition #27 on page 30, recipients are required to submit a sole source justification
(SSJ) request to the COPS Office for noncompetitive procurements in excess of $150,000 prior to purchasing
equipment, technology, or services; obligating funding for a contract; or entering into a contract with award
funds. If submitting a sole source justification request to the COPS Office, please use the format described in
appendix D, “Sole source justification facts,” on page 81 of this manual.
If you have any questions regarding the federal requirements that guide procurement procedures, please
contact your COPS Office Program Manager.
For more information about COPS Office programs and resources, please call the COPS Office Response Center
at 800-421-6770 or visit the COPS Office online at www.cops.usdoj.gov.

48

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

IV. Accessing Award Funds
This section provides answers to payment-related questions, including all the information needed to set up your
payments. For assistance with financial management and award administration, please contact the COPS Office
Response Center at 800-421-6770 or visit our website at www.cops.usdoj.gov/.

Payment method
What method of payment is used?
There is currently one payment system available for accessing federal award funds—the Grant Payment Request
System (GPRS). GPRS is a web-based system that enables recipients to use a secure Internet connection to
request funds. Approved payment requests will automatically be scheduled for payment by the United States
Department of the Treasury through electronic funds transfer (EFT). The Automated Clearing House (ACH) is the
primary system that agencies use for EFT. An award recipient will be able to review previous payment requests
made since July 2009. For more information regarding GPRS, please go to
www.ojp.usdoj.gov/about/offices/ocfogprs.htm to view the User Guide.

Setting up your account
How do we set up a new GPRS account?
If you are a new recipient to the COPS Office, your agency should determine which authorized employee(s) will
be responsible for requesting federal funds for your COPS Office awards through the GPRS system. The
individual(s) selected must click on https://grants.ojp.usdoj.gov/gprs/welcome and register with the GPRS
system to become a Drawdown Specialist for your agency.
Once you have been approved, you will receive an e-mail containing a temporary password and information on
how to use GPRS. Please note that part of the verification process may involve outreach to your law enforcement
executive and/or government executive or other financial points of contact to validate the information that was
provided during the registration process. All individuals that need access to GPRS must register separately and
create their own unique GPRS username account, as these accounts are not meant to be shared.

How do we add an award to an existing GPRS account?
If you are currently registered for a COPS Office award username in GPRS and would like to add a recently
awarded COPS Office award to the existing COPS Office award username, contact the COPS Office GPRS
registration team via e-mail at COPSGPRSRegistration@usdoj.gov and provide the following information:
•
•
•
•

User name (for COPS Office awards)
First/last name
Vendor number (as listed on your award document)
Award number(s) to be added

49

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

How do we fill out the payment enrollment forms?
If you are a new recipient to the COPS Office, your agency will need to complete an Automated Clearinghouse
(ACH) Vendor/Miscellaneous Payment (SF-3881) enrollment form. This form can be found on the COPS Office
website at the following address: www.cops.usdoj.gov/pdf/ach_form_new.pdf.
Prior to accessing your award funds, your agency must mail the original signed form to:
Office of Justice Programs
Office of the Chief Financial Officer
810 Seventh Street NW
Attn: Control Desk, Fifth Floor
Washington, DC 20001
Your agency must complete the “Payee/Company Information” section following the directions on the back of
the form and also provide the award number (printed on the award document). Next, your financial institution
must complete the “Financial Institution Information” section and have the appropriate financial official sign the
form.
If you are already a COPS Office award recipient, you should already have filled out an ACH enrollment form.
Therefore, your agency will not be required to submit a new ACH enrollment form for the new award as long as
your OJP vendor number has not changed. If you have any questions, or wish to verify your ACH enrollment
form information, please call the COPS Office Response Center at 800-421-6770 and ask to speak with your state
assigned Staff Accountant.

When should Federal Financial Reports be filed?
After your agency returns the signed award document to the COPS Office, under current regulations, you are
required to submit quarterly Federal Financial Reports (FFRs) using a Standard Form 425 (SF-425). This report
reflects the actual monies spent and unliquidated obligations incurred by your agency. You will not be able to
make drawdowns from your GPRS account if the SF-425 for the most recent reporting quarter is not on file with the
COPS Office by the deadline date. Awardees are encouraged to submit their SF-425 reports via the Internet at
https://portal.cops.usdoj.gov/.
For more information on how to complete and where to submit your quarterly SF-425, see section VII of this
manual, titled “Reports,” on page 58.
Filing the Federal Financial Report (SF-425) identifies your federal and local expenditures made during that calendar
quarter. However, to receive actual payment, you must request it through GPRS.

50

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Additional payment questions
Can we receive advances?
Yes. If you receive funds through electronic transfer, the period allowed is 10 days in advance. In general, the
concept of “minimum cash on hand” applies to COPS Office awards. This concept requires that your agency
request funds based upon immediate cash disbursement needs. You should time your request for payment to
ensure that federal cash on hand is the minimum that you need.
There should be no excess federal award funds on hand, except for advances not exceeding 10 days, as noted
above.
The Federal Government has four basic rules regarding advances. Advances can be terminated if the recipient
1.
2.
3.
4.

is unwilling or unable to attain project goals;
maintains excess cash on hand;
does not adhere to the terms and conditions of the award; and/or
fails to submit reliable or timely reports.

How often can we request reimbursement of costs?
There are no limitations on how often your agency may request reimbursements; however, your reimbursement
requests should cover a specific time frame and include only costs that were approved in the Financial Clearance
Memorandum (FCM). As a general guideline, most agencies request reimbursement on a monthly or quarterly
basis. Also, please note that a date range for a reimbursement request can only be used once.

Can we earn interest on our award funds?
For states, payments are governed by Treasury-State CMIA agreements and default procedures codified at 31
CFR Part 205 ‘‘Rules and Procedures for Efficient Federal-State Funds Transfers’’ and TFM 4A–2000 Overall
Disbursing Rules for All Federal Agencies.
For nonfederal entities other than states, payment methods must minimize the time between your drawdown of
federal funds and your payment of award costs to avoid earning excess interest on your award funds. You must
account for interest earned on advances of federal funds as follows:
•

•

The Office of Management and Budget (OMB) uniform guidance at 2 C.F.R. § 200.305(b)(9) states that
interest earned on federal advance payments deposited in interest-bearing accounts up to $500 per year
may be retained by the nonfederal entity for administrative expenses.
Any interest earned on federal advance payments deposited in interest-bearing accounts that is in excess
of $500 per year must be remitted annually to the Department of Health and Human Services Payment
Management System (PMS) through an electronic medium using either Automated Clearing House (ACH)
network or a Fedwire Funds Service payment. For detailed information on remittance please see appendix I
on page 106 for a full text of the electronic medium remittance options.

51

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

•

•

If you do not have access to an electronic medium option, then please make a check payable to “The
Department of Health and Human Services” and mail the check to Treasury-approved lockbox: HHS Program
Support Center, P.O. Box 530231, Atlanta, GA 30353-0231. (Please allow 4–6 weeks for processing of a
payment by check to be applied to the appropriate Payment Management System (PMS) account).
Please notify your COPS Office Staff Accountant in the COPS Office Finance Business Unit when any interest
that is earned is remitted to the Department of Health and Human Services, Payment Management System.

Matching funds
Under the COPS Office Community Policing Development Program, no local match is required. The COPS Office
is funding 100 percent of the allowable items approved in your FCM. Any agency desiring to contribute
additional funds to this project is encouraged to do so and report these funds on SF-425 as a recipient share of
expenditures.

52

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

V. Financial Record Maintenance
Under the COPS Office CPD Program, your agency is required to establish and maintain accounting systems and
financial records to accurately account for funds awarded and disbursed. These records must include both
federal funds and any local funds contributed to this project.

Accounting systems and records
What accounting systems are required?
Your agency needs to establish and maintain accounting systems and financial records to accurately account for
the funds awarded.
As required by 2 CFR. § 200.62 (Internal control over compliance requirements for federal awards), your
accounting system should be designed to provide reasonable assurance regarding the achievement of the
following objectives for federal awards:
•
•
•

Transactions are properly recorded and accounted for in order to prepare reliable financial statements and
federal reports and to maintain accountability over assets.
Transactions are executed in compliance with all applicable federal statutes, regulations, and the award
terms and conditions.
Funds, property, and other assets are safeguarded against loss from unauthorized use or disposition.

What records must be kept?
Your agency’s fiscal control and accounting systems should enable you to make accurate, current, and complete
disclosure of the financial activity under your CPD award. Your accounting records should contain information
showing expenditures under the award and must be supported by items such as payroll records, time and
attendance records, canceled checks, purchase orders, or similar documents.
Your agency must adequately safeguard award funds and make sure that they are used for authorized purposes
only. Your agency will be responsible for refunding any unallowable expenses.

How long must records be kept?
All financial records and supporting documents associated with your CPD award (including payroll, time and
attendance records, canceled checks, and purchase order) must be retained for a period of three years from the
date of submission of the final expenditure report as stated in 2 CFR §200.333 (Retention requirements for
records).
Your agency should maintain records so that you can identify them by award year or by fiscal year, whichever
you find more convenient. If any litigation, claim, negotiation, audit, or other action involving these records has
been started before the end of the three-year period, the records should be kept until completion of the action.
These records should be easily located and should be properly protected against fire or other damage. Failure to
maintain adequate records to document award expenditures may result in a requirement to repay all federal funds
that cannot be supported with appropriate records.

53

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

What if we have more than one award?
If your agency has more than one COPS Office award or an award from another federal agency, funds received
under one project may not be used to support another project without specific written authorization from the
COPS Office, or in the case of an award from another agency, from both awarding agencies. Your accounting
systems and financial records must reflect expenditures for each project separately.

Who may access our records?
Authorized federal representatives, including representatives from the U.S. Department of Justice, the
Comptroller General of the United States, the COPS Office, and any entity designated by the COPS Office may
access these records for the purposes of conducting audits, site visits, or other examinations.

54

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

VI. Federal Audit Requirements
In addition to oversight by the COPS Office, your award may be subject to an audit by independent examiners.
The two primary types of audit are Single Audit Act (SAA) audits and U.S. Department of Justice, Office of the
Inspector General (OIG) audits.

Single Audit Act (SAA) requirements
What are the regulations governing SAA requirements?
The Single Audit Act (SAA) of 1984 established uniform guidelines for state and local governments receiving
federal financial assistance. The 1984 Act was amended in July 1996, was revised on June 27, 2003 and again on
June 26, 2007, and is effective for fiscal years after December 31, 2003, to reflect revised audit criteria and
reporting requirements. The Office of Management and Budget (OMB) issued final guidance for 2 CFR Part 200—
Uniform Administrative Requirements, Cost Principles and Audit Requirements for Federal Awards (Uniform
Guidance) on December 26, 2013. This new guidance applies to all federal awards or funding increments
awarded on or after December 26, 2014, and provides additional guidelines regarding the implementation of
SAA requirements.

Who must have an SAA audit?
A recipient that expends $750,000 or more during the recipient's fiscal year in federal awards must have a single
audit conducted in accordance with 2 CFR §200.514 (Scope of audit) except when it elects to have a programspecific audit conducted in accordance with 2 CFR §200.501(c). An auditee may be a recipient, a subrecipient, or
a vendor.
SAA audits are conducted annually unless a state or local government is required by constitution or statute, in
effect on January 1, 1987, to undergo audits less frequently than annually. The primary objective of an SAA audit
is to express opinions on the recipient’s financial statements, internal controls, major and non-major award
programs, and compliance with government laws and regulations. Single Audits may also address specific
compliance issues with respect to COPS Office award requirements.
In cases of continued inability or unwillingness to have an audit conducted in accordance with this part, federal
agencies and pass-through entities must take appropriate action as provided in §200.338 (Remedies for
noncompliance).
These sanctions under A-133, Section 225 could include the following:
•
•
•

Temporarily withholding cash payments pending correction of the deficiency by the nonfederal entity or
more severe enforcement action by the federal awarding agency or pass-through entity
Disallowing (that is, denying both use of funds and any applicable matching credit for) all or part of the cost
of the activity or action not in compliance
Wholly or partly suspending or terminating the federal award

55

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

•

•
•

Initiating suspension or debarment proceedings as authorized under 2 CFR part 180 and federal awarding
agency regulations (or in the case of a pass-through entity, recommending such a proceeding be initiated
by a federal awarding agency)
Withholding further federal awards for the project or program
Taking other remedies that may be legally available

Your SAA reports should not be sent to the COPS Office.
If the U.S. Department of Justice is your cognizant federal agency (see the Glossary of Terms on page 107), they
should be sent to the Federal Audit Clearinghouse at:
Federal Audit Clearinghouse
Bureau of Census
1201 East 10th Street
Jeffersonville, IN 47132
The U.S. Department of Justice, Office of Justice Programs (OJP) serves as the liaison between recipients and
auditors in the conduct of resolving and closing SAA audits. Questions and comments regarding SAA audits may
be directed to the COPS Office Response Center at 800-421-6770.

Office of Inspector General (OIG) recipient audits
What is the role of the OIG for award audits?
The OIG is a separate component of the U.S. Department of Justice and is independent of the COPS Office. The
primary objective of OIG recipient audits is to assess compliance with award terms and conditions. OIG audits
are designed to prevent fraud, waste, and abuse of federal funds. The OIG audit process promotes efficiency and
effectiveness in the administration and implementation of awards by evaluating compliance with the terms and
conditions of awards.

How are COPS Office awards selected for an OIG audit?
The OIG randomly selects awards to be audited or may conduct a COPS Office recipient audit in response to a
referral that the OIG believes warrants further evaluation. The OIG also surveys DOJ award-making agencies on
an annual basis to solicit input on suggested audit areas for the upcoming fiscal year. In most instances,
however, the OIG generally selects awards to be audited based on a number of factors, including the
geographical distribution of awards funded, award amount, population served, award status (active and
expired), and type of award (hiring and non-hiring). As such, the fact that a recipient has been selected for an
OIG audit is not necessarily indicative of a suspected concern or problem area.

What are the steps in an OIG audit?
The COPS Office Grant Monitoring Division’s Audit Liaison Section serves as the liaison between recipients and
the OIG’s Audit Division, which conducts the audit. The OIG steps in the audit process will determine the
interactions between the OIG, the recipient, and the COPS Audit Liaison Section:
•
•

Call for award data. The OIG requests award documentation from the COPS Office.
Entrance conference. The OIG schedules to meet with the recipient to gather documentation and conduct
audit.

56

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

•

•

•

Draft audit report. The OIG reviews documentation and presents initial findings to the recipient and copies
the COPS Office. The COPS Office interacts with the recipient to coordinate any repayments and/or policy or
procedure documents to be submitted to the OIG before release of the Final Audit Report.
Final audit report. The OIG has completed its direct interaction with the recipient. The COPS Office directs
the recipient to formulate a Corrective Action Plan to address recommendations (findings). As each
recommendation is successfully addressed by the recipient, the COPS Office requests closure on the
recommendation.
Closing the audit. When all recommendations have been closed, the COPS Office requests closure on the
audit from the OIG and notifies the recipient that the audit is closed.

If you have any questions regarding an OIG audit, please contact the COPS Office Grant Monitoring Division’s
Audit Liaison Section at 800-421-6770. Questions and comments regarding the administration of your COPS CPD
award, not specifically related to an audit, should be referred to your COPS Office Program Manager.

Typical audit findings
The OIG has typically reported the following audit findings pertaining to awards as a result of lack of proper
documentation, poor business practices, or inadequate accounting and record keeping systems:
•

•

•
•

•

•

Unallowable costs. Recipient incurred costs that were not approved in the original budget or a budget
modification, were in excess of the approved budget, or were charged to the award after the expiration date
and an award extension was not obtained.
Unsupported costs. Specific award expenditures and reimbursements could not be supported by adequate
documentation (including but not limited to receipts or purchase orders), that may have been allowable
under the program, but for which no prior written approval was obtained from the COPS Office , or award
expenditures were in excess of actual approved award costs.
Lack of complete/timely programmatic and financial reporting. Recipient failed to submit required
programmatic and financial reports in a timely manner and/or had inadequate record keeping systems.
Funds to better use. Funds could be used more efficiently based on management actions such as
reductions in outlays; deobligation of funds; withdrawal; costs not incurred by implementing recommended
improvements; and other identified savings.
Questioned costs. Costs that are questioned by the auditor because of an audit finding which resulted from
a violation or possible violation of a provision of law, regulation, award terms and conditions, or other
document governing the use of federal funds; or because costs incurred appear unreasonable and do not
reflect the actions a prudent person would take under the same circumstances; or because costs at the time
of the audit are not supported by adequate documentation.
Policy and procedure. Weaknesses are identified in a recipient’s accounting practices, fiscal stewardship,
accuracy of data used in the development of the award applications, and/or inventory controls that led to
the recommendation cited in the audit. The recipient is required to develop or revise policies and/or
procedures consistent with their existing practices and submit to the COPS Office to forward to the OIG to
close the recommendation.

After the final OIG audit report has been issued, the COPS Office Grant Monitoring Division will continue working
as the liaison between your agency and the OIG to obtain closure on any audit findings. The COPS Office will
issue a closure letter once all audit recommendations have been closed by the OIG. You must keep all
documentation related to the audit for a period of three years following the audit’s closure.

57

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

VII. Reports
As part of the CPD program, your agency will be required to submit quarterly Federal Financial Reports as well as
quarterly Program Progress Reports. Awarded agencies should be prepared to track and report CPD award
funding separately from other funding sources (including other COPS Office and federal awards) to ensure
accurate financial and programmatic reporting on a timely basis. Your agency should ensure that you have
financial internal controls in place to monitor the use of CPD funding and ensure that its use is consistent with
the award terms and conditions. Good practices in this area would include written accounting practices, an
accounting system that tracks all drawdowns and award expenditures, and the ability to track when awardfunded positions are filled or approved purchases are made. Failure to submit complete reports or submit them in a
timely manner may result in the suspension and possible termination of your agency’s COPS Office award funding or
other remedial actions.

Federal Financial Reports
Your agency is required to submit quarterly Federal Financial Reports (FFR) using Standard Form 425 (SF-425)
within 30 days after the end of each calendar quarter. A final SF-425 will be due within 90 days after the end of
the award period. This report reflects the actual cumulative federal expenditures incurred during the funding
period and the remaining unobligated balance of federal funds. Under federal regulations, your agency is not
permitted to draw down federal funding for costs incurred after the official award end date; however, you will
have a 90-day grace period after the award end date during which you can draw down funds for eligible
expenditures incurred before the award end date.

How do we file Federal Financial Reports?
All COPS Office awardees are required to submit quarterly Federal Financial Reports using the SF-425. Awardees
are strongly encouraged to submit the quarterly SF-425 online. Visit the COPS Office website at
https://portal.cops.usdoj.gov and select the “Account Access” link in the upper right corner to log in; once you
are logged in, select “Applications” from the agency portal menu, click on the “SF-425” icon, and follow the
instructions to complete and submit your reports. The online SF-425 requires the same reporting information as
the paper version. The use of this online application enables authorized users to view past SF-425s, and allows
them to file or amend the SF-425 for the current quarter.

When are Federal Financial Reports due?
SF-425s for COPS Office awards must be submitted every quarter and no later than 30 days after the last day of
each reporting quarter, as detailed in table 1:
Table 1. Due dates of SF-425 by quarter
Reporting quarter
January 1–March 31
April 1–June 30
July 1–September 30
October 1–December 31

SF-425 due date
April 30
July 30
October 30
January 30

58

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

For your initial SF-425 submission, determine when the most recent SF-425 reporting period ended and
complete an SF-425 to cover the period from the award start date to the end of that period. You are required to
submit an SF-425 even if you have not spent any money or incurred any costs during a reporting period. The due
dates for online filing of SF-425s are the same as for the submission of paper copies.
Example:
If your award start date is 02-01-13 and the current date is 04-15-13, then your first SF-425 will be due no later
than 04-30-13 and will cover the period 02-01-13 (award start date) through 03-31-13 (end of the most recent
reporting quarter). This SF-425 must be on file with the COPS Office so that you can successfully complete a
drawdown of funds through GPRS.
Awardees who do not submit SF-425s by the due date each quarter will be unable to draw down award funds
until the report has been successfully submitted. The payment system contains a function which checks for SF425 delinquency and will reject a drawdown attempt if the SF-425 is not up to date. Subsequent e-mail, fax,
and/or hard copy reminders may be sent to the awardee if the SF-425 is delinquent.
For general information concerning online filing of SF-425 reports, go to https://portal.cops.usdoj.gov or
contact the COPS Office Response Center by phone at 800-421-6770 or by e-mail at AskCopsRC@usdoj.gov.
If you need assistance in completing the SF-425, contact the COPS Office Response Center at 800-421-6770 or by
e-mail at AskCopsRC@usdoj.gov and ask to be connected with the staff accountant that is assigned to your
state or review the “Helpful Hints Guide for Completing the Federal Financial Report (SF-425)” at
www.cops.usdoj.gov/pdf/SF-425_Helpful_Hints_Guide_5.9.13.pdf.

How will award funds be monitored?
The COPS Office and designated representatives from the Office of the Chief Financial Officer, Office of Justice
Programs monitor the financial aspects of your agency’s award through financial reports, on-site visits, officebased award reviews, meetings, telephone contacts, reports, audits, reviews of award change requests, and
special request submissions.

Program Progress Reports
Quarterly Program Progress Reports and a Final Program Progress (Closeout) Report are required to be
submitted directly to the COPS Office through the “Account Access” link of the COPS Office website at
https://portal.cops.usdoj.gov.

How do we file a Program Progress Report?
Please access the COPS Office website at https://portal.cops.usdoj.gov and click on the “Account Access” link
at the top right side of the page. Once you are logged in, select “Applications” from the agency portal menu,
click on the “Progress Report” icon, and follow the instructions to complete your report.

How do we obtain online access to complete the Program Progress Report?
If you do not have login access, you should contact your agency portal administrator to set up an account for
you.

59

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

If you have a registered account but do not remember your password, you may reset your password by going to
the agency portal homepage in “Account Access,” entering your e-mail address, and clicking on the “Forgot
Password” link. If you do not have your user name or password, please contact the COPS Office Response Center
by phone at 800-421-6770 (from Monday through Friday between 9:00 AM and 5:00 PM Eastern time) or by email at AskCopsRC@usdoj.gov.

Do we need to request a Program Progress Report?
No. The COPS Office will notify your agency directly when the report is due. A notification for submitting your
quarterly Program Progress Report will be sent electronically in January, April, July, and October covering
activities for the preceding calendar quarter. Notification for submitting your Final Program Progress (Closeout)
Report will be sent to your agency in the month following your award end date.

When are Program Progress Reports due?
Program Progress Reports for COPS Office awards must be submitted every quarter and no later than 30 days
after the last day of each reporting quarter, as detailed in table 2:
Table 2. Due dates of Program Progress Reports by quarter
Reporting quarter
January 31–March 31
April 1–June 30
July 1–September 30
October 1–December 31

Program Progress Report due date
April 30
July 30
October 30
January 30

What kind of information will these reports require?
These reports will request information about the status of your award in terms of purchasing equipment, hiring
personnel, delivering services, and progress in meeting milestones identified in the cooperative agreement, as
well as general information about your agency.

What if we make a mistake or need to modify the report after it is submitted?
Recipients may need to make a change or may be asked by a subsequent COPS Office reviewer to make a
correction to a submission. The recipient can update the submission by logging on to the COPS Office website or
by calling the COPS Office Progress Report Team at 800-659-7379.

Will the data that we submit be publicly available?
Program Progress Reports submitted to the COPS Office may be reported publicly in response to a Freedom of
Information Act (FOIA) request.
If your agency has any questions regarding the submission of these required reports, please call the COPS Office
Progress Report Team at 800-659-7379.

60

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Contact points to obtain technical assistance and report violations
Any alleged violations, serious irregularities, or acts that may result in the use of public funds in a manner
inconsistent with the Public Safety Partnership and Community Policing Act of 1994 or the purposes of this
award may be reported to the U.S. Department of Justice. Furthermore, the COPS Office welcomes the
opportunity to provide assistance regarding the implementation of award provisions to help ensure that federal
award funds are spent responsibly. As such, the following contacts are provided to address noncompliance and
technical assistance issues:
•
•
•

If you suspect violations of a criminal nature, please contact the U.S. Department of Justice, Office of the
Inspector General (OIG) at www.oig.justice.gov/hotline, OIG.hotline@usdoj.gov, or 800-869-4499.
If you suspect award violations (not criminal in nature) related to the award conditions listed in this manual,
please contact the COPS Office Grant Monitoring Division at 202-514-9202.
If you have any questions or need assistance regarding your award, please contact your COPS Office
Program Manager at 800-421-6770.

61

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

VIII. When the Award Period Has Ended
At the end of your agency’s CPD award period, the COPS Office is responsible for the closeout of your award. As
part of this process, the COPS Office requires documentation demonstrating that your agency has met all of the
programmatic and financial requirements of the award.
After the end of the award period, your agency will be asked to submit a final Federal Financial Report (SF-425)
and any applicable final program reports.

Final Federal Financial Report (SF-425)
The final Federal Financial Report (SF-425) for your award is due to the COPS Office no later than 90 days after
the end of the award period. The final report should reflect the total amount of allowable federal expenditures
that were incurred during the life of the award, as well as the amount of unobligated funds remaining, if any. In
addition, once you have completed your final drawdown, this report should reconcile with the total amount of
funds drawn down by your agency.

When should all of the award monies be spent?
Award funds reflecting allowable project costs must be obligated before the end of the award period. Obligated
funds cover monies spent and expenses for all approved items in the FCM that your agency has incurred but not
yet paid. Your agency has up to 90 days after the end of the award period to request reimbursement for funds
obligated.
Please be advised that 2 CFR § 200.343(a) requires recipients to submit final SF-425s and 2 CFR § 200.343(b) requires
recipients to draw down the final reimbursement for expended funds within 90 days after the expiration of the award.
In addition, be advised that failure to complete the drawdown of funds within the 90-day period following award
expiration will result in the forfeiture of the remaining eligible balance.
It is possible that your agency may have excess award funds remaining in your account following the award
period due to an overestimate of item costs during the award period. Your agency should review its records
carefully to ensure that it draws down and expends only the amount required for actual costs incurred during
the award period. Any excess unobligated or unspent funds should remain in your account, and will be
deobligated during the closeout process.

Final Program Progress (Closeout) Report
After your award period has ended, your agency may be sent a final progress or closeout report from the COPS
Office and asked to complete it. This report will serve as your agency’s final programmatic report on the award,
and the information your agency provides in this report will be used to make a final assessment of your award
progress.

Equipment disposition
Each recipient must use any equipment funded through a COPS Office award for approved award-related
purposes and must retain the equipment for the life of the award. After the conclusion of the award period,
property records must be maintained by the recipient. The records should include a description of the property;

62

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

a serial number or other identification number; the source of the property; the name of the person or entity that
holds the title; the acquisition date and cost of the property; the percentage of federal participation in the cost of
the property; the location, use, and condition of the property; and any ultimate disposition data, including the
date of disposal and sale price of the property. A control system must be developed to ensure adequate
safeguards to prevent loss, damage, or theft of the property.
When the award has expired and original or replacement equipment obtained under the award is no longer
needed for the original project or for other activities currently or previously supported by a federal agency,
disposition of the equipment shall be made as follows:
Items of equipment with a current per-unit fair market value of $5,000 or less may be retained, sold, or otherwise
disposed of with no further obligation to the awarding agency.
Items of equipment with a current per-unit fair market value in excess of $5,000 may be retained or sold and the
awarding agency is entitled to an amount calculated by multiplying the current market value or proceeds from
sale by the awarding agency’s federal share in the cost of the original purchase.
For more information, please see 2 CFR § 200.313.

63

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

IX. Conclusion
We hope that this manual has assisted you and your agency with your award questions. We welcome and
encourage any comments you have regarding the COPS Office CPD Program and the materials we have
developed for its administration. If you have specific comments regarding this manual or have any questions
about your award, please call your COPS Office Program Manager or the COPS Office Response Center at 800421-6770.
Pursuant to Executive Order 13513, “Federal Leadership on Reducing Text Messaging While Driving,” the COPS
Office encourages recipients of U.S. Department of Justice funds to adopt and enforce policies that ban text
messaging while driving and to establish workplace safety policies to decrease crashes caused by distracted
drivers.

64

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Appendices
Appendix A. List of source documents
A. Primary Sources
Public Safety Partnership and Community Policing Act of 1994, 42 U.S.C. 3796dd et seq.

B. Secondary Sources
Code of Federal Regulations (CFR)/Office of Management and Budget (OMB):
2 CFR Part 200 (Uniform Administrative Requirements, Cost Principles, and Audit Requirements for Federal
Awards) as adopted by the U.S. Department of Justice in 2 CFR § 2800.101
4 CFR Parts 101-105, U.S. Department of Justice/Government Accountability Office, “Joint Federal Claims
Collections Standards”
5 CFR Part 1320, “Controlling Paperwork Burdens on the Public”
5 CFR Part 151, “Political Activity of State and Local Officers or Employees”
28 CFR Part 23, “Criminal Intelligence Systems Operating Policies”
28 CFR Part 61, “Procedures for Implementing the National Environmental Policy Act”
28 CFR Part83, “Government-Wide Requirements for Drug-Free Workplaces (Grants)”
28 CFR Part 69, “New Restrictions on Lobbying”
31 CFR Part 205, ”Rules and Procedures for Efficient Federal-State Funds Transfers”
OMB Circular A-129, ”Policies for Federal Credit Programs and Non-Tax Receivables”
48 CFR Part 31 (Federal Acquisition Regulation), ”Contract Cost Principles and Procedures”

Executive Orders:
Executive Order 12291, “Regulations”
Executive Order 12372, 28 CFR Part 30, “Intergovernmental Review of Federal Programs”
Executive Order 12547, “Non-Procurement Debarments and Suspension”

65

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Appendix B. Assurances and Certifications
Assurances
Several provisions of federal law and policy apply to all grant and cooperative agreement programs. The Office
of Community Oriented Policing Services (“COPS Office”) needs to secure your assurance that the applicant will
comply with these provisions. If you would like further information about any of these assurances, please
contact your state’s COPS Office Grant Program Specialist at 800-421-6770.
By signing this form, the applicant assures that it will comply with all legal and administrative requirements that
govern the applicant for acceptance and use of federal award funds. In particular, the applicant assures us of the
following:
1.

2.

3.
4.

5.
6.

7.

It has been legally and officially authorized by the appropriate governing body (for example, mayor or city
council) to apply for this grant or cooperative agreement and that the persons signing the application and
these assurances on its behalf are authorized to do so and to act on its behalf with respect to any issues that
may arise during processing of this application.
It will comply with the provisions of federal law, which limit certain political activities of employees whose
principal employment is in connection with an activity financed in whole or in part with this grant or
cooperative agreement. These restrictions are set forth in 5 U.S.C. § 1501, et seq.
It will comply with the minimum wage and maximum hours provisions of the Fair Labor Standards Act (29
U.S.C. § 201, et seq.), if applicable.
It will establish safeguards, if it has not done so already, to prohibit employees from using their positions for
a purpose that is, or gives the appearance of being, motivated by a desire for private gain for themselves or
others, particularly those with whom they have family, business or other ties. In addition, it will disclose (in
writing) to the COPS Office any potential conflict of interest arising during the course of performance of the
grant or cooperative agreement award and also will require such written disclosures by any subrecipients.
As required by 42 U.S.C. § 3796dd-6, it will give the U.S. Department of Justice or the Comptroller General
access to and the right to examine records and documents related to the award.
It will comply with all requirements imposed by the U.S. Department of Justice as a condition or
administrative requirement of the grant or cooperative agreement, including but not limited to: the
requirements of 2 C.F.R. Part 200 (Uniform Administrative Requirements, Cost Principles, and Audit
Requirements for Federal Awards) as adopted by the U.S. Department of Justice in 2 C.F.R. § 2800.101 ; 48
C.F.R. Part 31 (FAR Part 31) (Contract Cost Principles and Procedures); the applicable provisions of the
Omnibus Crime Control and Safe Streets Act of 1968, as amended; 28 C.F.R. Part 38 (Equal Treatment for
Faith-Based Organizations); the applicable COPS application guide; the applicable COPS grant owner's
manual or award owner’s manual; and with all other applicable program requirements, laws, orders, or
regulations.
As required by 42 U.S.C. § 3796dd-1(c)(11), it will, to the extent practicable and consistent with applicable
law, seek, recruit and hire qualified members of racial and ethnic minority groups and qualified women in
order to further effective law enforcement by increasing their ranks within the sworn positions in the
agency.

66

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

8.

It will not (and will require any subgrantees, contractors, successors, transferees, and assignees not to), on
the grounds of race, color, religion, national origin, sex, disability, or age, unlawfully exclude any person
from participation in, deny the benefits of or employment to any person, or subject any person to
discrimination in connection with any programs or activities funded in whole or in part with federal funds.
These civil rights requirements are found in the non-discrimination provisions of Title VI of the Civil Rights
Act of 1964, as amended (42 U.S.C. § 2000d); the Omnibus Crime Control and Safe Streets Act of 1968, as
amended (42 U.S.C. § 3789d); Section 504 of the Rehabilitation Act of 1973, as amended (29 U.S.C. § 794); the
Age Discrimination Act of 1975 (42 U.S.C. § 6101, et seq.); Title IX of the Education Amendments of 1972, as
amended (20 U.S.C. § 1681, et seq.); and the corresponding U.S. Department of Justice regulations
implementing those statutes at 28 C.F.R. Part 42 (subparts C, D, E, G, and I). It will also comply with Executive
Order 13279, Equal Protection of the Laws for Faith-Based and Community Organizations; Executive Order
13559, Fundamental Principles and Policymaking Criteria for Partnerships With Faith-Based and Other
Neighborhood Organizations; and the U.S. Department of Justice implementing regulations at 28 C.F.R. Part
38.
A. In the event that any court or administrative agency makes a finding of discrimination on grounds
of race, color, religion, national origin, gender, disability or age against the applicant after a due
process hearing, it agrees to forward a copy of the finding to the Office for Civil Rights, Office of
Justice Programs, 810 7th Street, NW, Washington, D.C. 20531.
B. It will comply with the federal regulations pertaining to the development and implementation of an
Equal Employment Opportunity Plan (28 C.F.R. Part 42 subpart E). The requirements are as follows:
If your organization has fewer than fifty employees or receives an award of less than $25,000 or
is a nonprofit organization, a medical institution, an educational institution, or an Indian tribe,
then it is exempt from the EEOP requirement. To claim the exemption, your organization must
complete and submit Section A of the Certification Form, which is available online at
http://www.ojp.usdoj.gov/about/ocr/pdfs/cert.pdf. If your organization is a government
agency or private business and receives an award of $25,000 or more, but less than $500,000,
and has fifty or more employees (counting both full- and part-time employees but excluding
political appointees), then it has to prepare a Utilization Report (formerly called an EEOP Short
Form), but it does not have to submit the report to the OCR for review. Instead, your
organization has to maintain the Utilization Report on file and make it available for review on
request. In addition, your organization has to complete Section B of the Certification Form and
return it to the OCR. The Certification Form is available at
http://www.ojp.usdoj.gov/about/ocr/pdfs/cert.pdf. If your organization is a government
agency or private business and has received an award for $500,000 or more and has fifty or
more employees (counting both full- and part-time employees but excluding political
appointees), then it has to prepare a Utilization Report (formerly called an EEOP Short Form)
and submit it to the OCR for review within sixty days from the date of this letter. For assistance
in developing a Utilization Report, please consult the OCR's website at
http://www.ojp.usdoj.gov/about/ocr/eeop.htm. In addition, your organization has to
complete Section C of the Certification Form and return it to the OCR. The Certification Form is
available at http://www.ojp.usdoj.gov/about/ocr/pdfs/cert.pdf. To comply with the EEOP
requirements, you may request technical assistance from an EEOP specialist at the OCR by
telephone at (202) 307-0690, by TTY at (202) 307-2027, or by e-mail at
EEOsubmisson@usdoj.gov.

67

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

9.

Pursuant to U.S. Department of Justice guidelines (June 18, 2002 Federal Register (Volume 67, Number 117,
pages 41455-41472)), under Title VI of the Civil Rights Act of 1964, it will ensure meaningful access to its
programs and activities by persons with limited English proficiency.
10. It will ensure that any facilities under its ownership, lease or supervision which shall be utilized in the
accomplishment of the project are not listed on the Environmental Protection Agency’ (EPA) list of Violating
Facilities and that it will notify us if advised by the EPA that a facility to be used in this grant is under
consideration for such listing by the EPA..
11. If the applicant’s state has established a review and comment procedure under Executive Order 12372 and
has selected this program for review, it has made this application available for review by the state Single
Point of Contact.
12. It will submit all surveys, interview protocols, and other information collections to the COPS Office for
submission to the Office of Management and Budget for clearance under the Paperwork Reduction Act of
1995 if required.
13. It will comply with the Human Subjects Research Risk Protections requirements of 28 C.F.R. Part 46 if any
part of the funded project contains non-exempt research or statistical activities which involve human
subjects and also with 28 C.F.R. Part 22, requiring the safeguarding of individually identifiable information
collected from research participants.
14. Pursuant to Executive Order 13043, it will enforce on-the-job seat belt policies and programs for employees
when operating agency-owned - or - rented or personally-owned vehicles.
15. As required by 42 U.S.C. § 3796dd-3(a), it will not use COPS Office funds to supplant (replace) state, local, or
Bureau of Indian Affairs funds that otherwise would be made available for the purposes of this grant, as
applicable.
16. If the awarded grant contains a retention requirement, it will retain the increased officer staffing level or the
increased officer redeployment level, as applicable, with state or local funds for a minimum of 12 months
following expiration of the grant period.
17. It will not use any federal funding directly or indirectly to influence in any manner a Member of Congress, a
jurisdiction, or an official of any government, to favor, adopt, or oppose, by vote or otherwise, any
legislation, law ratification, policy or appropriation whether before or after the introduction of any bill,
measure, or resolution proposing such legislation, law, ratification, policy or appropriation as set forth in the
Anti- Lobby Act, 18 U.S.C. § 1913.
18. In the event that a portion of grant reimbursements are seized to pay off delinquent federal debts through
the Treasury Offset Program or other debt collection process, it agrees to increase the nonfederal share (or, if
the awarded grant does not contain a cost sharing requirement, contribute a nonfederal share) equal to the
amount seized in order to fully implement the grant project.

68

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

False statements or claims made in connection with COPS Office grants or cooperative agreements may result in
fines, imprisonment, debarment from participating in federal grants or contracts, and/or any other remedy
available by law.
I certify that the assurances provided are true and accurate to the best of my knowledge.
Elections or other selections of new officials will not relieve the awardee of its obligations under this award.
__________________________________________

___________________________

Signature of Law Enforcement Executive/Agency Executive Date
(For your electronic signature, please type in your name)

______________________________________________

_____________________________

Signature of Government Executive/Financial Official

Date

(For your electronic signature, please type in your name)

69

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Certifications
Regarding Lobbying; Debarment, Suspension and Other Responsibility Matters; Federal Taxes and
Assessments; Drug-Free Workplace Requirements; and Coordination with Affected Agencies.
Although the U.S. Department of Justice has made every effort to simplify the application process, other
provisions of federal law require us to seek your agency’s certification regarding certain matters. Applicants
should carefully review the statutes and regulations cited below and the instructions for certification to
understand the requirements and whether they apply to a particular applicant. Signing this form complies with
the certification and notice requirements under 28 C.F.R. Part 69 “New Restrictions on Lobbying”; 2 C.F.R. Part
2867 “Nonprocurement Debarment and Suspension”; 2 C.F.R. Part 200 “Uniform Administrative Requirements,
Cost Principles, and Audit Requirements for Federal Awards”; the general provisions in the applicable
Appropriations Act; 28 C.F.R. Part 83 “Government-Wide Requirements for Drug-Free Workplace (Grants)”; and
the Public Safety Partnership and Community Policing Act of 1994.. The certifications shall be treated as a
material representation of fact upon which reliance will be placed when the U.S. Department of Justice
determines to award the covered grant.
1.

Lobbying

As required by 31 U.S.C. § 1352, implemented at 28 C.F.R. Part 69, for persons entering into a grant or
cooperative agreement over $100,000, and 2 C.F.R. § 200.450 as adopted by the U.S. Department of Justice
in 2 C.F.R. § 2800.101, the applicant certifies to the following:
A. No federal appropriated funds have been paid or will be paid, by or on behalf of the undersigned,
to any person for influencing or attempting to influence an officer or employee of any agency, a
member of Congress, an officer or employee of Congress, or an employee of a member of Congress
in connection with the making of any federal grant; the entering into of any cooperative
agreement; or the extension, continuation, renewal, amendment or modification of any federal
grant or cooperative agreement.
B. If any funds other than federal appropriated funds have been paid or will be paid to any person for
influencing or attempting to influence an officer or employee of any agency, a member of
Congress, an officer or employee of Congress, or an employee of a member of Congress in
connection with this federal grant or cooperative agreement, the undersigned shall complete and
submit Standard Form - LLL, “Disclosure of Lobbying Activities,” in accordance with its instructions.
C. If applicant is a nonprofit organization or an institution of higher education, it will comply with the
additional lobbying restrictions set forth in 2 C.F.R. § 200.450(c) as adopted by the U.S. Department
of Justice in 2 C.F.R. § 2800.101.
D. The undersigned shall require that the language of this certification be included in the award
documents for all subawards at all tiers (including subgrants, contracts under grants and
cooperative agreements, and subcontracts) and that all sub-recipients shall certify and disclose
accordingly.

70

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

2.

Debarment, Suspension and Other Responsibility Matters (Direct Recipient)

Pursuant to Executive Order 12549, Debarment and Suspension, as implemented at 2 C.F.R. Part 2867, for
prospective participants in primary covered transactions, as defined at 2 C.F.R. § 2867.20(a), and other
requirements, the applicant certifies that it and its principals:
A. Are not presently debarred, suspended, proposed for debarment, declared ineligible, sentenced to
a denial of federal benefits by a state or federal court, or voluntarily excluded from covered
transactions by any federal department or agency;
B. Have not within a three-year period preceding this application been convicted of a felony criminal
violation under any federal law, or been convicted or had a civil judgment rendered against them
for commission of fraud or a criminal offense in connection with obtaining, attempting to obtain, or
performing a public (federal, state or local) or private agreement or transaction; violation of federal
or state antitrust statutes or commission of embezzlement, theft, forgery, bribery, falsification or
destruction of records, making false statements, tax evasion or receiving stolen property, making
false claims, or obstruction of justice, or commission of any offense indicating a lack of business
integrity or business honesty that seriously and directly affects your present responsibility;
C. Are not presently indicted for or otherwise criminally or civilly charged by a governmental entity
(federal, state or local) with commission of any of the offenses enumerated in paragraph (B) of this
certification; and
D. Have not within a three-year period preceding this application had one or more public transactions
(federal, state or local) terminated for cause or default.
3.

Mandatory Disclosure

Pursuant to the Uniform Administrative Requirements, Cost Principles, and Audit Requirements for Federal
Awards, 2 C.F.R. § 200.113 as adopted by the U.S. Department of Justice in 2 C.F.R. § 2800.101, the applicant
certifies that it:
A. Has not violated any federal criminal law involving fraud, bribery, or gratuity that may potentially
affect the federal grant or cooperative agreement;
B. Shall timely disclose in writing to the federal awarding agency or pass-through entity, as applicable,
any violation of federal criminal law involving fraud, bribery, or gratuity that may potentially affect
the federal grant or cooperative agreement; and
C. Shall require that the language of this certification be included in the award documents for all
subawards (including subgrants and cooperative agreements) and shall require all subrecipients
certify and disclose accordingly.
4.

Federal Taxes and Assessments
A. If applicable, an applicant who receives an award in excess of $5,000,000 certifies that, to the best of
its knowledge and belief, the applicant has filed all federal tax returns required during the three
years preceding the certification, has not been convicted of a criminal offense under the Internal
Revenue Code of 1986, and has not, more than 90 days prior to certification, been notified of any
unpaid federal tax assessment for which the liability remains unsatisfied, unless the assessment is
the subject of an installment agreement or offer in compromise that has been approved by the
Internal Revenue Service and is not in default, or the assessment is the subject of a non-frivolous
administrative or judicial proceeding.

71

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

B.

5.

The applicant certifies that it does not have any unpaid federal tax liability that has been assessed,
for which all judicial and administrative remedies have been exhausted or have lapsed, and that is
not being paid in a timely manner pursuant to an agreement with the authority responsible for
collecting the tax liability.

Drug-Free Workplace

As required by the Drug-Free Workplace Act of 1988 (41 U.S.C. 8103), and implemented at 28 C.F.R. Part 83,
for recipients (other than individuals), as defined at 28 C.F.R. § 83.660 –
A. The applicant certifies that it will, or will continue to, provide a drug- free workplace by doing the
following:
(i)

Publishing a statement notifying employees that the unlawful manufacture, distribution,
dispensing, possession or use of a controlled substance is prohibited in the grantee’s
workplace and specifying the actions that will be taken against employees for violation of such
prohibition;
(ii) Establishing an on-going drug-free awareness program to inform employees about –
(a) the dangers of drug abuse in the workplace;
(b) the grantee’s policy of maintaining a drug-free workplace;
(c) any available drug counseling, rehabilitation and employee assistance programs; and
(d) the penalties that may be imposed upon employees for drug-abuse violations occurring in
the workplace;
(iii) Making it a requirement that each employee to be engaged in the performance of the grant be
given a copy of the statement required by paragraph (i);
(iv) Notifying the employee in the statement required by paragraph (i) that, as a condition of
employment under the grant, the employee will –
(a) abide by the terms of the statement; and
(b) notify the employer in writing of his or her conviction for a violation of a criminal drug
statute occurring in the workplace no later than five calendar days after such conviction;
(v) Notifying the agency in writing within 10 calendar days after receiving notice under
subparagraph (iv)(b) from an employee or otherwise receiving actual notice of such conviction.
Employers of convicted employees must provide notice, including position title, to: COPS
Office, 145 N Street, NE, Washington, D.C. 20530. Notice shall include the identification
number(s) of each affected grant;
(vi) Taking one of the following actions within 30 calendar days of receiving notice under
subparagraph (iv)(b) with respect to any employee who is so convicted –
(a) Taking appropriate personnel action against such an employee, up to and including
termination, consistent with the requirements of the Rehabilitation Act of 1973, as
amended; or
(b) Requiring such employee to participate satisfactorily in a drug abuse assistance or
rehabilitation program approved for such purposes by a federal, state or local health, law
enforcement or other appropriate agency;

72

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

(vii) Making a good faith effort to continue to maintain a drug-free workplace through
implementation of paragraphs (i), (ii), (iii), (iv), (v), and (vi).
B.

6.

The applicant further certifies that it will identify all known workplaces under each COPS Office
award, keep the identification documents on file, and make them available for inspection upon
request by the U.S. Department of Justice officials or their designated representatives.

Coordination

As required by 42 U.S.C. § 3796dd-1(c)(5) of the Public Safety Partnership and Community Policing Act of
1994, applicants must certify that there has been appropriate coordination with all agencies that may be
affected by the applicant’s grant proposal if approved. Affected agencies may include, among others, the
Office of the United States Attorney, state or local prosecutors, or correctional agencies. The applicant
certifies that there has been appropriate coordination with all affected agencies.
 Where the applicant is unable to certify to any of the statements in this Certifications form, he or she shall attach an
explanation to this application regarding the particular statement that cannot be certified. Please check the box if an
explanation is attached to this application. Please note that the applicant is still required to sign the Certifications
form to certify to all the other applicable statements.
False statements or claims made in connection with COPS Office grants or cooperative agreements may result in
fines, imprisonment, debarment from participating in federal grants or contracts, and/or any other remedy
available by law.
I certify that the assurances provided are true and accurate to the best of my knowledge.
Elections or other selections of new officials will not relieve the grantee entity of its obligations under this grant.
__________________________________________________

___________________________

Signature of Law Enforcement Executive/Agency Executive

Date

(For your electronic signature, please type in your name)
______________________________________________

______________________________

Signature of Government Executive/Financial Official

Date

(For your electronic signature, please type in your name)

73

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Appendix C. Community policing defined
Community policing is a philosophy that promotes organizational strategies that support the systematic use of
partnerships and problem-solving techniques, to proactively address the immediate conditions that give rise to
public safety issues such as crime, social disorder, and fear of crime.
Community policing is composed of three key components:
1.
2.
3.

Community partnerships
Organizational transformation
Problem solving

Community partnerships
Community partnerships are collaborative partnerships between law enforcement agencies and the individuals
and organizations they serve to develop solutions to problems and increase trust in police.
Community policing, recognizing that police rarely can solve public safety problems alone, encourages
interactive partnerships with relevant stakeholders. The range of potential partners is large, and these
partnerships can be used to accomplish the two interrelated goals of developing solutions to problems through
collaborative problem solving and improving public trust. The public should play a role in prioritizing and
addressing public safety problems.

Other government agencies
Law enforcement organizations can partner with a number of other government agencies to identify
community concerns and offer alternative solutions. Examples of agencies include legislative bodies,
prosecutors, probation and parole departments, public works departments, neighboring law enforcement
agencies, health and human services departments, child support services, ordinance enforcement, and schools.

Community members or groups
Individuals who live, work, or otherwise have an interest in the community—volunteers, activists, formal and
informal community leaders, residents, visitors and tourists, and commuters—are a valuable resource for
identifying community concerns. These factions of the community can be engaged in achieving specific goals at
town hall meetings, neighborhood association meetings, decentralized offices or storefronts in the community,
and team beat assignments.

Nonprofits or service providers
Advocacy and community-based organizations that provide services to the community and advocate on its
behalf can be powerful partners. These groups often work with or are composed of individuals who share
common interests and can include such entities as victims groups, service clubs, support groups, issue groups,
advocacy groups, community development corporations, and the faith community.

74

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Private businesses
For-profit businesses also have a great stake in the health of the community and can be key partners because
they often bring considerable resources to bear in addressing problems of mutual concern. Businesses can help
identify problems and provide resources for responses, often including their own security technology and
community outreach. The local chamber of commerce and visitor centers can also assist in disseminating
information about police-business partnerships and initiatives, and crime prevention practices.

Media
The media represent a powerful mechanism by which to communicate with the community. They can assist with
publicizing community concerns and available solutions, such as services from government or community
agencies or new laws or codes that will be enforced. In addition, the media can have a significant impact on
public perceptions of the police, crime problems, and fear of crime.

Organizational transformation
Organizational transformation is the alignment of organizational management, structure, personnel, and
information systems to support community partnerships and proactive problem-solving efforts.
The community policing philosophy focuses on the way that departments are organized and managed and how
the infrastructure can be changed to support the philosophical shift behind community policing. It encourages
the application of modern management practices to increase efficiency and effectiveness. Community policing
emphasizes changes in organizational structures to institutionalize its adoption and infuse it throughout the
entire department, including the way it is managed and organized, its personnel, and its technology.

Agency management
Under the community policing model, police management infuses community policing ideals throughout the
agency by making a number of critical changes in climate and culture, leadership, formal labor relations,
decentralized decision-making and accountability, strategic planning, policing and procedures, organizational
evaluations, and increased transparency.
Climate and culture
Changing the climate and culture means supporting a proactive orientation that values systematic problem
solving and partnerships. Formal organizational changes should support the informal networks and
communication that take place within agencies to support this orientation.
Leadership
Leaders serve as role models for taking risks and building collaborative relationships to implement community
policing and they use their position to influence and educate others about it. Leaders, therefore, must constantly
emphasize and reinforce community policing’s vision, values, and mission within their organization and support
and articulate a commitment to community policing as the predominant way of doing business.

75

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Labor relations
If community policing is going to be effective, police unions and similar forms of organized labor must be a part
of the process and function as partners in the adoption of the community policing philosophy. Including labor
groups in agency changes can ensure support for the changes that are imperative to community policing
implementation.
Decision making
Community policing calls for decentralization both in command structure and decision-making. Decentralized
decision making allows front-line officers to take responsibility for their role in community policing. When an
officer is able to create solutions to problems and take risks, he or she ultimately feels accountable for those
solutions and assumes a greater responsibility for the well-being of the community. Decentralized decision
making involves flattening the hierarchy of the agency, increasing tolerance for risk taking in problem-solving
efforts, and allowing officers discretion in handling calls. In addition, providing sufficient authority to coordinate
various resources to attack a problem and allowing officers the autonomy to establish relationships with the
community will help define problems and develop possible solutions.
Strategic planning
The department should have a written statement reflecting a department-wide commitment to community
policing and a plan that matches operational needs to available resources and expertise. If a strategic plan is to
have value, the members of the organization should be well-versed in it and be able to give examples of their
efforts that support the plan. Components such as the organization’s mission and values statement should be
simple and communicated widely.
Policies
Community policing affects the nature and development of department policies and procedures to ensure that
community policing principles and practices have an effect on activities on the street. Problem solving and
partnerships, therefore, should become institutionalized in policies, along with corresponding sets of
procedures, where appropriate.
Organizational evaluations
In addition to the typical measures of police performance (arrests, response times, tickets issued, and crime
rates) community policing calls for a broadening of police outcome measures to include greater community
satisfaction, less fear of crime, the alleviation of problems, and improvement in quality of life. Community
policing calls for a more sophisticated approach to evaluation—one that looks not only at measured outcomes,
but also at how feedback information is used.
Transparency
Community policing involves decision-making processes that are more open than traditional policing. If the
community is to be a full partner, the department needs mechanisms for readily sharing relevant information on
crime and social disorder problems and police operations with the community.

76

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Organizational structure
It is important that the organizational structure of the agency ensure that local patrol officers have decisionmaking authority and are accountable for their actions. This can be achieved through long-term assignments,
the development of officers who are generalists, and using special units appropriately.
Geographic deployment of patrol officers and specialized components
With community policing, there is a shift to the long-term assignment of officers to specific neighborhoods or
areas. Geographic deployment of patrol officers and specialized components can help enhance customer service
and facilitate more contact between police and citizens, thus establishing strong relationships and mutual
accountability. Patrol beat boundaries should be aligned to neighborhood boundaries to enhance officers’
understanding of communities within their patrol areas and to build trust within the community. Other
community policing partners should become familiar with both the patrol officers and community policing
officers assigned within each patrol beat to coordinate government and nongovernment community policing
activities.
Despecialization
To achieve community policing goals, the culture of policing should strive to have officers have to be able to
handle multiple responsibilities and take a team approach to collaborative problem solving and partnering with
the community. Community policing encourages its adoption agency-wide, not just by special units, although
there may be a need for specialist units that are tasked with identifying and solving particularly complex
problems or managing complex partnerships.
Resources (time, finances, and people)
Agencies have to devote the necessary human and financial resources and the investment of time to support
community policing to ensure that problem-solving efforts are robust and that partnerships are sustained and
effective.

Personnel
The principles of community policing need to be infused throughout the entire personnel system of an agency
including recruitment, hiring, selection, and retention of all law enforcement agency staff, from sworn officers to
civilians and volunteers. Personnel evaluations, supervision, and training must also be aligned with the agencies’
community policing values.
Recruitment, hiring, and selection
Agencies need a systematic means of incorporating community policing elements into their recruitment,
selection, and hiring processes. Job descriptions should recognize community policing and problem-solving
responsibilities and encourage the recruitment of officers who have a spirit of service, not just a spirit of
adventure. A community policing agency must also thoughtfully examine where it looks for recruits, whom it is
recruiting and hiring, and what is being tested. Agencies are also encouraged to seek community involvement in
this process through the identification of competencies and participation in review boards.

77

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Personnel supervision/evaluations
Supervisors must tie performance evaluations to community policing principles and activities that are
incorporated into job descriptions. Performance, reward, and promotional procedures should support sound
problem-solving activities, proactive policing, community collaboration, and citizen satisfaction with police
services.
Training
Training at all levels—academy, field, and in-service—must support community policing principles and tactics. It
also needs to encourage creative thinking, a proactive orientation, communication and analytical skills, and
techniques for dealing with quality-of-life concerns and maintaining order. Officers can be trained to identify
and correct conditions that could lead to crime, raise public awareness, and engage the community in finding
solutions to problems. Field training officers and supervisors need to learn how to encourage problem solving
and help officers learn from other problem-solving initiatives. Until community policing is institutionalized
within the organization, training in its fundamental principles will need to take place regularly.

Information technology systems
Community policing is highly information-intensive, and technology plays a central role in providing ready
access to quality information. Accurate and timely information makes problem-solving efforts more effective
and ensures that officers are informed about the crime and community conditions of their patrol beat. In
addition, technological enhancements can greatly assist with accessing information to provide vital resources,
improving two-way communication with citizens, and developing agency accountability systems and
performance outcome measures.
Communication / access to data
Technology provides agencies with an important forum by which to communicate externally with the public
and internally within their organization. To communicate with the public, community policing encourages
agencies to develop two-way communication systems through the Internet that allow for online reports; reverse
911; e-mail alerts; Internet social media discussion forums; and feedback on interactive applications (such as
surveys and geographical information), thereby creating open, ongoing dialogues and increasing transparency.
Technology encourages effective internal communication through memoranda, reports, newsletters, e-mail and
enhanced incident reporting, dispatch functions, and communications interoperability with other entities for
more efficient operations. Community policing also encourages the use of technology to develop accountability
and performance measurement systems that are timely and contain accurate metrics and a broad array of
measures and information.
Community policing encourages the use of technology to provide officers with ready access to timely
information on crime and community characteristics within their beats, either through laptop computers in their
patrol cars or through personal data devices. In addition, technology can support crime/problem analysis
functions by enabling agencies to gather more detailed information about offenders, victims, crime locations,
and quality-of-life concerns, and to further enhance analysis.

78

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

SAFECOM guidance
The U.S. Department of Homeland Security Office of Emergency Communications, in coordination with various
stakeholder groups, develops the annual SAFECOM Guidance on Emergency Communications Grants. The
guidance provides recommendations to award recipients seeking funding for interoperable emergency
communications projects, including allowable costs, items to consider when funding emergency
communications projects, awards management best practices for emergency communications awards, and
information on standards that ensure greater interoperability. The guidance is intended to ensure that federally
funded investments are compatible and support national goals and objectives for improving interoperability
nationwide. Recipients (including sub-recipients) that are using CPD funds to support emergency
communications activities should comply with the latest version of SAFECOM Guidance, including provisions on
technical standards that ensure and enhance interoperable communications. The most recent version of
SAFECOM guidance is available at www.safecomprogram.gov/grant/Default.aspx.
Quality and accuracy of data
Information is only as good as its source; therefore, it is not useful if it is of questionable quality and accuracy.
Community policing encourages agencies to put safeguards in place to ensure that information from various
sources is collected in a systematic fashion and entered into central systems that are linked to one another and
checked for accuracy so that it can be used effectively for strategic planning, problem solving, and performance
measurement.

Problem solving
The process of engaging in the proactive and systematic examination of identified problems to develop and
evaluate effective responses.
Community policing emphasizes proactive problem solving in a systematic and routine fashion. Rather than
responding to crime only after it occurs, community policing encourages agencies to proactively develop
solutions to the immediate underlying conditions contributing to public safety problems. Problem solving must
be infused into all police operations and guide decision-making efforts. Agencies are encouraged to think
innovatively about their responses and view making arrests as only one of a wide array of potential responses. A
major conceptual vehicle for helping officers to think about problem solving in a structured and disciplined way
is the SARA (scanning, analysis, response, and assessment) problem-solving model.

Scanning: Identifying and prioritizing problems
The objectives of scanning are to identify a basic problem, determine the nature of that problem, determine the
scope of seriousness of the problem, and establish baseline measures. An inclusive list of stakeholders for the
selected problem is typically identified in this phase. A problem can be thought of as two or more incidents
similar in one or more ways and that is of concern to the police and the community. Problems can be a type of
behavior, a place, a person or persons, a special event or time, or a combination of any of these. The police, with
input from the community, should identify and prioritize concerns.

79

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Analysis: Researching what is known about the problem
Analysis is the heart of the problem-solving process. The objectives of analysis are to develop an understanding
of the dynamics of the problem, develop an understanding of the limits of current responses, establish
correlation, and develop an understanding of cause and effect. As part of the analysis phase, it is important to
find out as much as possible about each aspect of the crime triangle by asking who?, what?, when?, where?,
how?, why?, and why not? about the victim, offender, and crime location.

Response: Developing solutions to bring about lasting reductions in the number and extent of
problems
The response phase of the SARA model involves developing and implementing strategies to address an
identified problem by searching for strategic responses that are both broad and uninhibited. The response
should follow logically from the knowledge learned during the analysis and should be tailored to the specific
problem. The goals of the response can range from totally eliminating the problem through substantially
reducing the problem or reducing the amount of harm caused by the problem to improving the quality of
community cohesion.

Assessment: Evaluating the success of the responses
Assessment attempts to determine if the response strategies were successful by understanding if the problem
declined and if the response contributed to the decline. This information not only assists the current effort but
also gathers data that build knowledge for the future. Strategies and programs can be assessed for process,
outcomes, or both. If the responses implemented are not effective, the information gathered during analysis
should be reviewed. New information may have to be collected before new solutions can be developed and
tested. The entire process should be viewed as circular rather than linear, meaning that additional scanning,
analysis, or responses may be required.

Using the crime triangle to focus on immediate conditions (victim/offender/ location)
To understand a problem, many problem solvers have found it useful to visualize links among the victim,
offender, and location (the crime triangle) and those factors that could have an impact on them, for example,
capable guardians for victims (e.g., security guards, teachers, and neighbors), handlers for offenders (e.g.,
parents, friends, and probation), and managers for locations (e.g., business merchants, park employees, and
motel clerks). Rather than focusing primarily on addressing the root causes of a problem, the police focus on the
factors that are within their reach, such as limiting criminal opportunities and access to victims, increasing
guardianship, and associating risk with unwanted behavior.

80

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Appendix D. Sole source justification facts
What is “sole source” procurement?
Sole source or procurement by noncompetitive proposals is procurement through solicitation of a proposal
from only one source. Sole source procurements must adhere to the standards set forth in the Uniform
Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards, 2 CFR § 200.318, as
adopted by the U.S. Department of Justice in 2 CFR § 2800.101.

When is sole source approval required by the COPS Office?
An award recipient must request written approval from the COPS Office for sole source procurements in excess
of $150,000 prior to purchasing equipment, technology, or services; obligating funding for a contract; or
entering into a contract with award funds. For the purchase of equipment, technology, or services under a COPS
Office award, recipients must use their own documented procurement procedures that reflect applicable state
and local laws and regulations, as long as those requirements conform to the federal procurement requirements
set forth in 2 CFR § 200.320 as adopted by the U.S. Department of Justice in 2 CFR § 2800.101. A sole source
justification request should be submitted if a recipient determines that the award of a contract through a
competitive process is infeasible. The COPS Office may authorize a noncompetitive proposal if one or more of
the following circumstances apply:
•
•
•
•

The item/service is available only from one source.
The public exigency or emergency for the requirement will not permit a delay resulting from competitive
solicitation.
The COPS Office authorizes noncompetitive proposals in response to a written request from the recipient.
Competition is determined inadequate after solicitation of a number of sources.

What documentation must be submitted to the COPS Office for sole source approval?
Requests for sole source procurements of equipment, technology, or services in excess of $150,000 must be
submitted to the COPS Office in writing certifying that the award of the contract through full and open
competition is infeasible.
The outline below may be helpful in preparing your agency’s sole source request and ensuring that all of the
necessary information is included.
The sole source request must be signed and submitted on recipient department letterhead and must include the
agency’s ORI number and the award number for which the approval is being sought. The request should also
include the following information:

81

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Section I. A brief description of the project, the amount to be designated for the sole source
procurement, and the purpose of the contract
Section II. (a) An explanation as to why it is necessary to contract in a noncompetitive manner and (b)
Which one (or more) of the four circumstances identified below applies to the procurement transaction
(include supporting information as identified below under the applicable section(s)):
1.

If the item or service is available only from one source, please include the following:
•
•

•

•
2.

If the public exigency or emergency for the requirement will not permit a delay resulting
from competitive solicitation, please include the following:
•
•
•
•

3.
4.

Uniqueness of items or services to be procured from the proposed contractor or
vendor (compatibility, patent issues, etc.)
How the agency determined that the item or service is only available from one source
(e.g., market survey results, independent agency research, patented or proprietary
system, etc.)
Explanation of need for contractor’s expertise linked to the current project (e.g.,
knowledge of project management, responsiveness, experience of contractor
personnel, prior work on earlier phases of project)
Any additional information that would support the case

When the contractual coverage is required by your department and why
Impact on project if deadline/dates are not met
How long it would take an alternate contractor to reach the same required level of
competence (equate to dollar amounts, if desired)
Any additional information that would support the case

The COPS Office authorizes noncompetitive proposals in response to a written request
from the recipient.
If competition is determined inadequate after solicitation of a number of sources, please
include the following:
•
•

Results of a market survey to determine competition availability; if no survey is
conducted, please explain why not
Any additional information that would support the case

Section III. A declaration that this action/choice is in the best interest of the agency.
Failure to provide all of the necessary information will delay the processing of your request. Your
agency will be contacted if any of the identified information is missing or if additional supporting
information is required. If the COPS Office determines that the request does not meet the standards set
forth above, the request will be denied.

82

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Please be advised that conflicts of interest are prohibited under the procurement standards set forth in 2 C.F.R.
§200.318(c). In addition, program funds should not be awarded to any party that is debarred or suspended from
participation in federal assistance programs.
If you have any questions regarding the federal requirements that guide procurement procedures, please
contact your Grant Program Specialist or Program Manager at 800-421-6770.

Contact the COPS Office
If you have any questions regarding the federal requirements that guide procurement procedures, please
contact your COPS Office Program Manager.
For more information about COPS Office programs and resources, please call the COPS Office Response Center
at 800-421-6770 or visit the COPS Office online at www.cops.usdoj.gov.

83

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Appendix E. Conference reporting requirements
The sample submission forms on the following pages show the required reporting categories for conference
expenses.

84

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

85

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

86

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

87

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

88

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

89

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

90

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

91

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

92

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

93

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

94

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

95

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

96

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

97

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Appendix F. Consultant/contractor rate information sheet
Consultant expenses and contracts include goods or services that directly contribute to the implementation or
enhancement of the project. The use of a consultant should be more economical than direct employment.
Compensation for individual consultant services procured under a COPS Office award must be reasonable and
allocable in accordance with Office of Management and Budget (OMB) cost principles and consistent with that
paid for similar services in the marketplace.

Recipient guidelines on consultant rate approval requests
Compensation for individual consultant services procured under a COPS Office award must be reasonable and
allocable in accordance with 2 CFR Part 200 (Uniform Administrative Requirements, Cost Principles, and Audit
Requirements for Federal Awards) and 48 CFR Part 31 (FAR Part 31) (Contract Cost Principles and Procedures), as
applicable.
Unless otherwise approved by the COPS Office, approved consultant rates will be based on the salary a
consultant receives from his or her primary employer, as applicable, up to $650 per day. If individuals receive
fringe benefits from their primary employer, such fringe benefit costs should not be included in the calculation
of consultant rates. For consultant or contractor rates which exceed $650 per day, the COPS Office requires
written justification if the consultants or contractors are hired through a noncompetitive bidding process. The
recipient agency must provide justification for any such rate in excess of $650 per day and receive COPS Office
approval of that rate before drawing down award funds. Any jurisdiction that does not provide sufficient written
justification will be limited to $650 per day for each consultant or contractor. Please note that this does not
mean that the rate can or should be $650 for all consultants.
Note: Consultant and contractor daily rates do not include travel or subsistence, but may include preparation,
evaluation, and travel time.

Guidance for requesting a consultant rate based on employment
Consultants associated with educational institutions (including state-run educational institutions). If
representing an academic institution, the maximum rate of compensation that will be allowed is the consultant’s
academic salary projected for 12 months, divided by 260. These individuals normally receive fringe benefits that
include sick leave for a full 12-month period, even though they may only work nine months per year in their
academic positions. This does not apply to individuals providing consultant work outside of their academic
commitments. In such cases, the rate of compensation will be based on reasonable cost principles and requires
documentation supporting the requested rate.
Consultants employed by state and local government. Compensation for these consultants will be allowed
only when the unit of government will not provide these services without cost. If a state or local government
employee is providing services under a federal award and is representing his or her agency without pay from its
respective unit of government, the rate of compensation is not to exceed the daily salary rate for the employee
paid by the unit of government. If the state or local government employee is providing services under a federal
award and is not representing his or her agency, the rate of compensation is based on the necessary and
reasonable cost principles. Please note that under the nonsupplanting requirement of the COPS Office statute,
COPS Office award funds may not be used to supplant (replace) local funding which otherwise would have been

98

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

spent on consultants employed by state or local government. The statute bars federal funding of existing
consultants and also of newly hired consultants that a community is committed to fund in the absence of a
COPS Office award.
Consultants employed by commercial and not-for-profit organizations. These organizations are normally
subject to competitive bidding procedures. Thus, if they have been selected through competitive bidding, they
are not subject to the $650 per day maximum compensation threshold. In those cases where an individual has
authority to consult without employer involvement, the rate of compensation should not exceed the individual’s
daily salary rate paid by his or her employer, subject to the $650 limitation.
To request approval of a consultant rate in excess of $650 per day, please submit the signed request on recipient
department letterhead and include the agency ORI and the award number for which the approval is being
sought.
Please include the following:
•

Description of the services to be provided by the consultant(s) or contractor(s), including
•
•
•

•
•
•

the number of days and hours to be worked by each consultant/contractor;
the daily rate of each consultant/contractor that exceeds $650/day (indicate fringe benefits, if
applicable); and
a resume or curriculum vitae (CV) for each consultant or contracted individual whose rate exceeds $650
per day.

Documented prior instances when a similar rate has been charged by or paid to the consultant/contractor
If the consultant is not self-employed and has a primary employer, documentation showing that the
requested daily rate is proportionate to the consultant’s regular salary (e.g., pay stubs, letter from employer).
Optional: You may submit other important information about the consultant(s) or contractor(s) at this time,
such as letters of reference; lists of any relevant publications, papers, or honors; advanced experience as a
practitioner or academic in the subject area; advanced training relating to the focus of your project; and/or
any unique circumstances which you feel should be considered as the COPS Office reviews your proposed
consultant/contractor rates.

To request approval of a consultant/contractor rate in excess of $650 per day, please return this information to
your project manager as soon as possible to expedite the consultant/contractor rate review process.

99

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Appendix G. Whistleblower protection (41 U.S.C. 4712)
41 U.S.C. § 4712. Pilot program for enhancement of contractor protection from reprisal for disclosure of
certain information
(a) Prohibition of reprisals.-(1) In general.--An employee of a contractor, subcontractor, or grantee may not be discharged,
demoted, or otherwise discriminated against as a reprisal for disclosing to a person or body described in
paragraph (2) information that the employee reasonably believes is evidence of gross mismanagement
of a Federal contract or grant, a gross waste of Federal funds, an abuse of authority relating to a Federal
contract or grant, a substantial and specific danger to public health or safety, or a violation of law, rule,
or regulation related to a Federal contract (including the competition for or negotiation of a contract) or
grant.
(2) Persons and bodies covered.--The persons and bodies described in this paragraph are the persons
and bodies as follows:
(A) A Member of Congress or a representative of a committee of Congress.
(B) An Inspector General.
(C) The Government Accountability Office.
(D) A Federal employee responsible for contract or grant oversight or management at the relevant
agency.
(E) An authorized official of the Department of Justice or other law enforcement agency.
(F) A court or grand jury.
(G) A management official or other employee of the contractor, subcontractor, or grantee who has
the responsibility to investigate, discover, or address misconduct.
(3) Rules of construction.--For the purposes of paragraph (1)-(A) an employee who initiates or provides evidence of contractor, subcontractor, or grantee
misconduct in any judicial or administrative proceeding relating to waste, fraud, or abuse on a
Federal contract or grant shall be deemed to have made a disclosure covered by such paragraph;
and
(B) a reprisal described in paragraph (1) is prohibited even if it is undertaken at the request of an
executive branch official, unless the request takes the form of a non-discretionary directive and is
within the authority of the executive branch official making the request.
(b) Investigation of complaints.-(1) Submission of complaint.--A person who believes that the person has been subjected to a reprisal
prohibited by subsection (a) may submit a complaint to the Inspector General of the executive agency
involved. Unless the Inspector General determines that the complaint is frivolous, fails to allege a
violation of the prohibition in subsection (a), or has previously been addressed in another Federal or
State judicial or administrative proceeding initiated by the complainant, the Inspector General shall
investigate the complaint and, upon completion of such investigation, submit a report of the findings of
the investigation to the person, the contractor or grantee concerned, and the head of the agency.

100

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

(2) Inspector General action.-(A) Determination or submission of report on findings.--Except as provided under
subparagraph (B), the Inspector General shall make a determination that a complaint is frivolous,
fails to allege a violation of the prohibition in subsection (a), or has previously been addressed in
another Federal or State judicial or administrative proceeding initiated by the complainant or
submit a report under paragraph (1) within 180 days after receiving the complaint.
(B) Extension of time.--If the Inspector General is unable to complete an investigation in time to
submit a report within the 180-day period specified in subparagraph (A) and the person submitting
the complaint agrees to an extension of time, the Inspector General shall submit a report under
paragraph (1) within such additional period of time, up to 180 days, as shall be agreed upon
between the Inspector General and the person submitting the complaint.
(3) Prohibition on disclosure.--The Inspector General may not respond to any inquiry or disclose any
information from or about any person alleging the reprisal, except to the extent that such response or
disclosure is-(A) made with the consent of the person alleging the reprisal;
(B) made in accordance with the provisions of s section 552a of title 5 or as required by any other
applicable Federal law; or
(C) necessary to conduct an investigation of the alleged reprisal.
(4) Time limitation.--A complaint may not be brought under this subsection more than three years
after the date on which the alleged reprisal took place.
(c) Remedy and enforcement authority.-(1) In general.--Not later than 30 days after receiving an Inspector General report pursuant to
subsection (b), the head of the executive agency concerned shall determine whether there is sufficient
basis to conclude that the contractor or grantee concerned has subjected the complainant to a reprisal
prohibited by subsection (a) and shall either issue an order denying relief or shall take one or more of
the following actions:
(A) Order the contractor or grantee to take affirmative action to abate the reprisal.
(B) Order the contractor or grantee to reinstate the person to the position that the person held
before the reprisal, together with compensatory damages (including back pay), employment
benefits, and other terms and conditions of employment that would apply to the person in that
position if the reprisal had not been taken.
(C) Order the contractor or grantee to pay the complainant an amount equal to the aggregate
amount of all costs and expenses (including attorneys’ fees and expert witnesses’ fees) that were
reasonably incurred by the complainant for, or in connection with, bringing the complaint
regarding the reprisal, as determined by the head of the executive agency.
(2) Exhaustion of remedies.--If the head of an executive agency issues an order denying relief under
paragraph (1) or has not issued an order within 210 days after the submission of a complaint under
subsection (b), or in the case of an extension of time under paragraph (b)(2)(B), not later than 30 days
after the expiration of the extension of time, and there is no showing that such delay is due to the bad
faith of the complainant, the complainant shall be deemed to have exhausted all administrative

101

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

remedies with respect to the complaint, and the complainant may bring a de novo action at law or
equity against the contractor or grantee to seek compensatory damages and other relief available
under this section in the appropriate district court of the United States, which shall have jurisdiction
over such an action without regard to the amount in controversy. Such an action shall, at the request of
either party to the action, be tried by the court with a jury. An action under this paragraph may not be
brought more than two years after the date on which remedies are deemed to have been exhausted.
(3) Admissibility of evidence.--An Inspector General determination and an agency head order denying
relief under paragraph (2) shall be admissible in evidence in any de novo action at law or equity brought
pursuant to this subsection.
(4) Enforcement of orders.--Whenever a person fails to comply with an order issued under paragraph
(1), the head of the executive agency concerned shall file an action for enforcement of such order in the
United States district court for a district in which the reprisal was found to have occurred. In any action
brought under this paragraph, the court may grant appropriate relief, including injunctive relief,
compensatory and exemplary damages, and attorney fees and costs. The person upon whose behalf an
order was issued may also file such an action or join in an action filed by the head of the executive
agency.
(5) Judicial review.--Any person adversely affected or aggrieved by an order issued under paragraph
(1) may obtain review of the order’s conformance with this subsection, and any regulations issued to
carry out this section, in the United States court of appeals for a circuit in which the reprisal is alleged in
the order to have occurred. No petition seeking such review may be filed more than 60 days after
issuance of the order by the head of the executive agency. Review shall conform to chapter 7 of title 5.
Filing such an appeal shall not act to stay the enforcement of the order of the head of an executive
agency, unless a stay is specifically entered by the court.
(6) Burdens of proof.--The legal burdens of proof specified in section 1221(e) of title 5 shall be
controlling for the purposes of any investigation conducted by an Inspector General, decision by the
head of an executive agency, or judicial or administrative proceeding to determine whether
discrimination prohibited under this section has occurred.
(7) Rights and remedies not waivable.--The rights and remedies provided for in this section may not
be waived by any agreement, policy, form, or condition of employment.
(d) Notification of employees.--The head of each executive agency shall ensure that contractors,
subcontractors, and grantees of the agency inform their employees in writing of the rights and remedies
provided under this section, in the predominant native language of the workforce.
(e) Construction.--Nothing in this section may be construed to authorize the discharge of, demotion of, or
discrimination against an employee for a disclosure other than a disclosure protected by subsection (a) or to
modify or derogate from a right or remedy otherwise available to the employee.

102

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

(f) Exceptions.—
(1) This section shall not apply to any element of the intelligence community, as defined in section 3(4)
of the National Security Act of 1947). (50 U.S.C. 401a(4)).
(2) This section shall not apply to any disclosure made by an employee of a contractor, subcontractor, or
grantee of an element of the intelligence community if such disclosure—
(A) relates to an activity of an element of the intelligence community; or
(B) was discovered during contract, subcontract, or grantee services provided to an element of the
intelligence community.
(g) Definitions. —In this section:
(1) The term “abuse of authority” means an arbitrary and capricious exercise of authority that is
inconsistent with the mission of the executive agency concerned or the successful performance of a
contract or grant of such agency.
(2) The term “Inspector General” means an Inspector General appointed under the Inspector General
Act of 1978 and any Inspector General that receives funding from, or has oversight over contracts or
grants awarded for or on behalf of, the executive agency concerned.
(h) Construction.--Nothing in this section, or the amendments made by this section, shall be construed to
provide any rights to disclose classified information not otherwise provided by law.
(i) Duration of section.--This section shall be in effect for the four-year period beginning on the date that is
180 days after the date the enactment of this section.

103

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Appendix H. 2 CFR Appendix II to Part 200: Contract provisions for
nonfederal entity contracts under federal awards
In addition to other provisions required by the federal agency or nonfederal entity, all contracts made by the
nonfederal entity under the federal award must contain provisions covering the following, as applicable.
(A) Contracts for more than the simplified acquisition threshold currently set at $150,000, which is the inflation
adjusted amount determined by the Civilian Agency Acquisition Council and the Defense Acquisition
Regulations Council (Councils) as authorized by 41 U.S.C. 1908, must address administrative, contractual, or legal
remedies in instances where contractors violate or breach contract terms, and provide for such sanctions and
penalties as appropriate.
(B) All contracts in excess of $10,000 must address termination for cause and for convenience by the non-Federal
entity including the manner by which it will be effected and the basis for settlement.
(C) Equal Employment Opportunity. Except as otherwise provided under 41 CFR Part 60, all contracts that meet
the definition of “federally assisted construction contract” in 41 CFR Part 60-1.3 must include the equal
opportunity clause provided under 41 CFR 60-1.4(b), in accordance with Executive Order 11246, “Equal
Employment Opportunity” (30 FR 12319, 12935, 3 CFR Part, 1964-1965 Comp., p. 339), as amended by Executive
Order 11375, “Amending Executive Order 11246 Relating to Equal Employment Opportunity,” and implementing
regulations at 41 CFR part 60, “Office of Federal Contract Compliance Programs, Equal Employment Opportunity,
Department of Labor.”
(D) Davis-Bacon Act, as amended (40 U.S.C. 3141-3148). When required by Federal program legislation, all prime
construction contracts in excess of $2,000 awarded by non-Federal entities must include a provision for
compliance with the Davis-Bacon Act (40 U.S.C. 3141-3144, and 3146-3148) as supplemented by Department of
Labor regulations (29 CFR Part 5, “Labor Standards Provisions Applicable to Contracts Covering Federally
Financed and Assisted Construction”). In accordance with the statute, contractors must be required to pay
wages to laborers and mechanics at a rate not less than the prevailing wages specified in a wage determination
made by the Secretary of Labor. In addition, contractors must be required to pay wages not less than once a
week. The non-Federal entity must place a copy of the current prevailing wage determination issued by the
Department of Labor in each solicitation. The decision to award a contract or subcontract must be conditioned
upon the acceptance of the wage determination. The non-Federal entity must report all suspected or reported
violations to the Federal awarding agency. The contracts must also include a provision for compliance with the
Copeland “Anti-Kickback” Act (40 U.S.C. 3145), as supplemented by Department of Labor regulations (29 CFR
Part 3, “Contractors and Subcontractors on Public Building or Public Work Financed in Whole or in Part by Loans
or Grants from the United States”). The Act provides that each contractor or subrecipient must be prohibited
from inducing, by any means, any person employed in the construction, completion, or repair of public work, to
give up any part of the compensation to which he or she is otherwise entitled. The non-Federal entity must
report all suspected or reported violations to the Federal awarding agency.
(E) Contract Work Hours and Safety Standards Act (40 U.S.C. 3701-3708). Where applicable, all contracts awarded
by the non-Federal entity in excess of $100,000 that involve the employment of mechanics or laborers must
include a provision for compliance with 40 U.S.C. 3702 and 3704, as supplemented by Department of Labor
regulations (29 CFR Part 5). Under 40 U.S.C. 3702 of the Act, each contractor must be required to compute the
wages of every mechanic and laborer on the basis of a standard work week of 40 hours. Work in excess of the
standard work week is permissible provided that the worker is compensated at a rate of not less than one and a

104

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

half times the basic rate of pay for all hours worked in excess of 40 hours in the work week. The requirements of
40 U.S.C. 3704 are applicable to construction work and provide that no laborer or mechanic must be required to
work in surroundings or under working conditions which are unsanitary, hazardous or dangerous. These
requirements do not apply to the purchases of supplies or materials or articles ordinarily available on the open
market, or contracts for transportation or transmission of intelligence.
(F) Rights to Inventions Made Under a Contract or Agreement. If the Federal award meets the definition of
“funding agreement” under 37 CFR §401.2 (a) and the recipient or subrecipient wishes to enter into a contract
with a small business firm or nonprofit organization regarding the substitution of parties, assignment or
performance of experimental, developmental, or research work under that “funding agreement,” the recipient or
subrecipient must comply with the requirements of 37 CFR Part 401, “Rights to Inventions Made by Nonprofit
Organizations and Small Business Firms Under Government Grants, Contracts and Cooperative Agreements,”
and any implementing regulations issued by the awarding agency.
(G) Clean Air Act (42 U.S.C. 7401-7671q.) and the Federal Water Pollution Control Act (33 U.S.C. 1251-1387), as
amended—Contracts and subgrants of amounts in excess of $150,000 must contain a provision that requires the
non-Federal award to agree to comply with all applicable standards, orders or regulations issued pursuant to the
Clean Air Act (42 U.S.C. 7401-7671q) and the Federal Water Pollution Control Act as amended (33 U.S.C. 12511387). Violations must be reported to the Federal awarding agency and the Regional Office of the Environmental
Protection Agency (EPA).
(H) Debarment and Suspension (Executive Orders 12549 and 12689)—A contract award (see 2 CFR 180.220)
must not be made to parties listed on the governmentwide exclusions in the System for Award Management
(SAM), in accordance with the OMB guidelines at 2 CFR 180 that implement Executive Orders 12549 (3 CFR part
1986 Comp., p. 189) and 12689 (3 CFR part 1989 Comp., p. 235), “Debarment and Suspension.” SAM Exclusions
contains the names of parties debarred, suspended, or otherwise excluded by agencies, as well as parties
declared ineligible under statutory or regulatory authority other than Executive Order 12549.
(I) Byrd Anti-Lobbying Amendment (31 U.S.C. 1352)—Contractors that apply or bid for an award exceeding
$100,000 must file the required certification. Each tier certifies to the tier above that it will not and has not used
Federal appropriated funds to pay any person or organization for influencing or attempting to influence an
officer or employee of any agency, a member of Congress, officer or employee of Congress, or an employee of a
member of Congress in connection with obtaining any Federal contract, grant or any other award covered by 31
U.S.C. 1352. Each tier must also disclose any lobbying with non-Federal funds that takes place in connection with
obtaining any Federal award. Such disclosures are forwarded from tier to tier up to the non-Federal award.
(J) See §200.322 Procurement of recovered materials.

105

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Appendix I. Remittance of Interest Earned Amounts
2 CFR §200.305 (b)(9) – Payment (remittance of interest earned)
1.

Interest earned amounts up to $500 per year may be retained by the non-Federal entity for administrative
expense. Any additional interest earned on Federal advance payments deposited in interest-bearing
accounts must be remitted annually to the Department of Health and Human Services Payment
Management System (PMS) through an electronic medium using either Automated Clearing House (ACH)
network or a Fedwire Funds Service payment. Remittances must include pertinent information of the payee
and nature of payment in the memo area (often referred to as “addenda records” by Financial Institutions) as
that will assist in the timely posting of interest earned on federal funds. Pertinent details include the Payee
Account Number (PAN) if the payment originated from PMS, or Agency information if the payment
originated from ASAP, NSF or another federal agency payment system. The remittance must be submitted as
follows:
i.

For ACH Returns:

Routing Number: 051036706
Account number: 303000
Bank Name and Location: Credit Gateway - ACH Receiver St. Paul, MN
ii.

For Fedwire Returns*:

Routing Number: 021030004
Account number: 75010501
Bank Name and Location: Federal Reserve Bank Treas NYC/Funds Transfer Division New York, NY
(* Please note organization initiating payment is likely to incur a charge from your Financial Institution for this
type of payment)
iii.

For International ACH Returns:

Beneficiary Account: Federal Reserve Bank of New York/ITS (FRBNY/ITS)
Bank: Citibank N.A. (New York)
Swift Code: CITIUS33
Account Number: 36838868
Bank Address: 388 Greenwich Street, New York, NY 10013 USA
Payment Details (Line 70): Agency
Name (abbreviated when possible) and ALC Agency POC: Michelle Haney, (301) 492-5065
iv.

For recipients that do not have electronic remittance capability, please make check** payable to:
“The Department of Health and Human Services.”

Mail Check to Treasury approved lockbox:
HHS Program Support Center, P.O. Box 530231, Atlanta, GA 30353-0231
(** Please allow 4-6 weeks for processing of a payment by check to be applied to the appropriate PMS account)
v.

Any additional information/instructions may be found on the PMS Web site
at http://www.dpm.psc.gov/.

106

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

Glossary of Terms
allowable costs. Allowable costs are expenses that may be funded by this award program. The COPS Office CPD
award must be limited to funding for equipment, services, personnel, and other costs purchased or hired on or
after the award start date. Upon review of your submitted budget, any unallowable costs were removed. The
Financial Clearance Memorandum (FCM) included in your award package specifies your allowable costs,
contains the final budget category amounts for which your agency was approved, and notes any relevant
revisions that were made to your original budget submission.
audit. Work done by auditors, including both the Office of the Inspector General (OIG) and state or local
auditors, to examine financial statements and to review
•
•
•
•

compliance with laws and regulations;
economy and efficiency of operations;
effectiveness in achieving program results;
allowability of costs claimed against the award.

authorized officials. The authorized officials are the individuals in your organization who have final authority
and responsibility for all programmatic and financial decisions regarding this award. At the time of award
application, your agency listed the law enforcement executive (usually the chief of police, sheriff, etc.) and the
government executive (usually the mayor, board president, etc.) for your agency. For non-law enforcement
agencies (institutions of higher education, private organizations, etc.), the authorized officials are the
programmatic and financial officials who have the ultimate signatory authority to sign contracts on behalf of
your organization. These executives are listed on your award document and are understood to be your
authorized officials. If any of the executive information is incorrect, please submit the correct information to the
COPS Office by completing an official Change of Information form available online at www.cops.usdoj.gov.
award number. The award number identifies your agency’s specific Community Policing Development award
and can be found on your award document. This number should be used as a reference when corresponding
with the COPS Office. Your award number is in the format 2016-CKWX-0000 for awards made in FY 2016. The
COPS Office tracks award information based upon this number.
award start date. This is the date on or after which your agency is authorized to purchase or hire any allowable
equipment, services, personnel, or other costs that were approved by the COPS Office. The award start date is
found on your award document. Recipients may not expend funds prior to this date without written approval
from the COPS Office.
career law enforcement officer. The COPS Office statute defines a career law enforcement officer as a person
hired on a permanent basis who is authorized by law, or by a state or local public agency, to engage in or
oversee the prevention, detection, or investigation of violations of criminal laws.
Catalog of Federal Domestic Assistance (CFDA). The CFDA is an annual government-wide publication that
contains a description and index of all forms of federal assistance. Each program is assigned a CFDA number,
which is used by auditors to track award revenues under the Single Audit Act. It is also used in participating
states by State Single Points of Contact in conducting the required intergovernmental reviews under Executive
Order 12372. The CFDA number for the COPS Office CPD Program award is 16.710.

107

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

closeout. This is the process in which the awarding agency, the COPS Office, determines that all applicable
administrative actions and all required work and conditions of the award have been completed and met by the
recipient and awarding agency.
cognizant federal agency. Your cognizant federal agency is generally the federal agency that provides your
agency with the most federal money. The Office of Management and Budget (OMB) may have already assigned
your cognizant federal agency to you. If this is the first federal award that your organization has received, the
U.S. Department of Justice (DOJ) is your cognizant federal agency.
community policing. Community policing is a philosophy that promotes organizational strategies that support
the systematic use of partnerships and problem-solving techniques to proactively address the immediate
conditions that give rise to public safety issues such as crime, social disorder, and fear of crime. All newly hired,
additional, or rehired officers (or an equal number of redeployed veteran officers) funded under COPS Office
programs must engage in community policing activities.
Computer Aided Dispatch (CAD) system. A computer database that can track calls for service, maintain status
of units available, provide various reports, produce address histories, and support electronic mail. With the
installation of integrated CAD systems, officers are able to receive calls for service on their mobile data
computers rather than over the radio. Radios can then be used only for serious emergencies.
consortium. A consortium is a group of two or more governmental entities that agree to form a partnership to
provide law enforcement services to their constituent communities.
COPS Office Finance Staff. The COPS Office finance staff handles your agency’s financial and budgetary needs
related to this award. A staff accountant has been assigned to your state, and is available to answer any
questions that you may have concerning the financial aspects of your award. To identify your staff accountant,
please call the COPS Office Response Center at 800-421-6770, or visit the COPS Office website at
www.cops.usdoj.gov.
COPS Office. The Office of Community Oriented Policing Services (COPS Office) is the division within the U.S.
Department of Justice that is the grantor agency for your award. The COPS Office is responsible for assisting your
agency with the administration and maintenance of your award for the entire award period. You can reach the
COPS Office at 800-421-6770.
COPS Office Program Manager. COPS Office Program Managers are trained to assist you with implementing
and maintaining your Community Policing Development award. A program manager is assigned to your project
and is available to answer any questions that you may have concerning the administrative, programmatic, and
substantive aspects of your award. Your program manager can assist you with such matters as requesting an
extension on your award or modifying the award, and reviewing outlines for project deliverables. The name and
phone number of your COPS Office Program Manager is provided on the award congratulatory letter and
available by contacting the COPS Office Response Center at 800-421-6770.
Data Universal Numbering System (DUNS) number. Since FY 2004, the Office of Management and Budget
(OMB) has required all agencies applying for federal funding to obtain this number prior to application. The
DUNS number is a unique nine- or thirteen-digit identification number that is assigned upon request to agencies
by Dun & Bradstreet (D&B). This number will be used by the Federal Government to better track award recipient

108

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

information throughout the award cycle and to provide consistent name and address data for electronic award
application systems. To obtain a DUNS number, visit the Dun & Bradstreet website at www.dnb.com or call 866705-5711.
Employer Identification Number (EIN) / OJP vendor number. This number is usually your agency’s nine-digit
federal tax identification number as assigned to you by the Internal Revenue Service (IRS). Your
accounting/bookkeeping department should have this number. In some cases, the EIN has been previously
assigned to another agency within your jurisdiction. In this instance, a new vendor number will be assigned to
you by the Office of the Chief Financial Officer. The newly assigned number is to be used for COPS Office
administrative purposes only and should not be used for IRS purposes.
federally recognized tribe. Tribal entities that are recognized and eligible for funding and services from the BIA
by virtue of their status as Indian tribes. They are acknowledged to have the immunities and privileges available
to other federally recognized Indian tribes by virtue of their government-to-government relationship with the
United States as well as the responsibilities, power, limitations, and obligations of such tribes. Only federally
recognized tribes are eligible to apply for COPS Office tribal award funds. For further information, contact BIA,
Division of Tribal Government Services, MS-4631 – MIB, 1849 C Street NW, Washington, DC 20240, 202-208-2475.
Grant Monitoring Specialist. COPS Office Grant Monitoring Specialists are trained and available to assist you in
addressing any compliance-related questions regarding your award. Grant monitoring specialists plan and
conduct site visits and office-based grant reviews. During the life of your award, you may be selected for a
monitoring site visit to assess your compliance with the terms and agreements of the award program, to review
your community policing initiatives, and to provide technical and administrative support for your award. Please
contact the COPS Office Response Center at 800-421-6770 if you have any compliance-related questions.
local budget cycle. Your agency’s fiscal year. Some common examples include January 1 to December 31,
October 1 to September 30, and July 1 to June 30. Some local budget cycles may extend up to 24 months.
obligation of funds. The COPS Office obligates federal funds when the award document is signed by the COPS
Office Director or his or her designated official. For the recipient, award funds are obligated when monies are
spent or orders are placed for purchasing approved technology or services under your Community Policing
Development award. The term “encumbrance” is often used at the local and state levels to describe this type of
transaction. Liquidated obligations are considered cash outlays or monies actually spent. Unliquidated
obligations are obligations incurred and recorded but not yet paid (accrual basis of accounting) or not yet
recorded and not yet paid (cash basis of accounting).
Originating Agency Identifier (ORI) number. This number is assigned by the FBI, and it is your agency’s unique
identifier. The first two letters are your state abbreviation, the next three numbers are your county’s code, and
the final two numbers identify your jurisdiction within your county. If your agency does not have an ORI number
assigned by the FBI, the COPS Office assigns a non-official ORI code to use as an agency identifier (in such cases,
the last two characters will be “ZZ”). It can be found on your award document. When you contact the COPS
Office with a question, please reference your ORI number (or your award number).
primary law enforcement authority. An agency with primary law enforcement authority is the agency that is
the first responder to calls for service, and has ultimate and final responsibility for the prevention, detection, or
investigation of violations of criminal laws within its jurisdiction.

109

2016 COPS Office Community Policing Development (CPD) Program Award Owner’s Manual

The Public Safety Partnership and Community Policing Act of 1994. The COPS Office is charged with
fulfilling the mandates of this law. The purposes of the law are to
•
•
•
•

increase the number of community policing officers on the beat;
provide additional and more effective training to law enforcement officers to enhance their problemsolving, service, and other skills needed in interacting with members of the community;
encourage the development and implementation of innovative programs to permit members of the
community to assist law enforcement agencies in the prevention of crime;
encourage the development of new technologies to assist law enforcement agencies in reorienting the
emphasis of their activities from reacting to crime to preventing crime.

SAFECOM guidance
The U.S. Department of Homeland Security Office of Emergency Communications, in coordination with various
stakeholder groups, develops the annual SAFECOM Guidance on Emergency Communications Grants. The
guidance provides recommendations to recipients seeking funding for interoperable emergency
communications projects, including allowable costs, items to consider when funding emergency
communications projects, awards management best practices for emergency communications awards, and
information on standards that ensure greater interoperability. The guidance is intended to ensure that federally
funded investments are compatible and support national goals and objectives for improving interoperability
nationwide. Recipients (including sub-recipients) that are using CPD funds to support emergency
communications activities should comply with the latest version of SAFECOM Guidance, including provisions on
technical standards that ensure and enhance interoperable communications. The most recent version of
SAFECOM guidance is available at www.safecomprogram.gov/grant/Default.aspx.
System for Award Management (SAM). The SAM database is the repository for standard information about
federal financial assistance applicants, recipients, and sub-recipients. Organizations that have previously
submitted applications via Grants.gov are already registered with SAM, as it is a requirement for Grants.gov
registration. Please note, however, that applicants must update or renew their SAM at least once per year to
maintain an active status. Information about registration procedures can be accessed at www.sam.gov.
supplanting. For the purposes of your COPS Office Community Policing Development award, supplanting
means replacing state, local, or Bureau of Indian Affairs (BIA) funds that otherwise would have been spent on
award purposes with federal COPS Office funds. State, local, and tribal governments are prohibited from
supplanting throughout the award period. This means that your agency may not use COPS Office funds to pay
for any equipment/technology, services, personnel, or other items which, in the absence of the COPS Office
program, would otherwise have been funded with state or local funds or with funds supplied by the BIA. The
COPS Office funds must instead be used to supplement, or increase, your budget on award purposes. For
additional information on supplanting, please review award condition #4 on page 8 in this manual.

110

2016 COPS Office Community Policing Development
(CPD) Program Award Owner’s Manual
This manual was created to assist COPS Office Community Policing Development (CPD) program recipients with
the administrative and financial matters associated with their award.
For more information about your CHP award, please contact your COPS Office Grant Program Specialist. If you
do not know the name or telephone number of your Grant Program Specialist, please contact the COPS Office
Response Center at 800-421-6770.

U.S. Department of Justice
Office of Community Oriented Policing Services
145 N Street NE
Washington, DC 20530
To obtain details about COPS Office programs, call the COPS Office Response Center at 800-421-6770.
Visit the COPS Office online at www.cops.usdoj.gov.
Published September 2016

